Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of July 16, 2018 (this “Third
Amendment”), is made by and among AFFINION GROUP, INC., a Delaware corporation
(the “Borrower”), HPS INVESTMENT PARTNERS, LLC, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), the Required Lenders, the Revolving Facility Lenders and, for purposes
of Section 3 hereof, each other Loan Party party hereto. Each capitalized term
used herein but not otherwise defined herein has the meaning given such term in
the Amended Credit Agreement.

RECITALS

A. AFFINION GROUP HOLDINGS, INC., a Delaware corporation (“Holdings”), the
Borrower, the Lenders from time to time party thereto and the Administrative
Agent are parties to that certain Credit Agreement, dated as of May 10, 2017,
(as amended by that First Amendment to Credit Agreement, dated November 30,
2017, that Second Amendment to Credit Agreement, dated as of May 4, 2018 and as
further amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Existing Credit Agreement”; and as
amended hereby, the “Amended Credit Agreement”), pursuant to which the Lenders
have made certain Loans and provided certain Commitments (subject to the terms
and conditions thereof) to the Borrower;

B. The Borrower wishes to consummate the Bridges Sale, the Net Proceeds of which
are (i) to be used to prepay outstanding Term Loans subject to the COC Payment
Event Prepayment Fee and (ii) a portion of which is to be retained by the
Borrower, in each case, pursuant to and subject to the terms of the Amended
Credit Agreement; and

C. The Borrower wishes, and the Required Lenders signatory hereto and the
Administrative Agent are willing, to amend the Existing Credit Agreement
pursuant to Section 9.09(b) of the Existing Credit Agreement as more fully
described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Existing Credit Agreement. As of the Third Amendment
Effective Date (as defined below), the Existing Credit Agreement is hereby
amended, to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the underlined text (indicated
textually in the same manner as the following example: underlined text) as set
forth on Exhibit A hereto.

SECTION 2. Conditions to Effectiveness. This Third Amendment shall not become
effective until the date (the “Third Amendment Effective Date”) on which each of
the following conditions is satisfied (or waived in accordance with Section 9.09
of the Existing Credit Agreement):

 

1



--------------------------------------------------------------------------------

  (a) The Administrative Agent shall have received from Required Lenders, all
Revolving Facility Lenders, the Borrower and the other parties hereto, executed
counterparts of this Third Amendment.

 

  (b) The Administrative Agent shall have received, on behalf of itself, the
Lenders, each Issuing Bank and each Swingline Lender on the Third Amendment
Effective Date, the favorable written opinion of Akin Gump Strauss Hauer & Feld
LLP, counsel to the Borrower, (i) in form and substance reasonably satisfactory
to the Administrative Agent, (ii) dated as of the Third Amendment Effective Date
and (iii) addressed to the Lenders, each Issuing Bank, each Swingline Lender and
the Administrative Agent, covering such matters relating to this Third Amendment
and the Loan Documents as the Administrative Agent shall reasonably request.

 

  (c) The Administrative Agent shall have received a customary certificate from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent and addressed to the Administrative Agent, the Lenders,
each Issuing Bank and each Swingline Lender, certifying that Holdings and its
subsidiaries, on a consolidated basis are solvent.

 

  (d) The Administrative Agent shall have received a certificate from a
Responsible Officer of Holdings, dated the Third Amendment Effective Date,
confirming: (i) the representations and warranties set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case on and as of the date of the
Third Amendment Effective Date, (ii) no Event of Default or Default has occurred
and is continuing or would result here from and (iii) the Bridges Sale is
permitted by the Credit Agreement.

 

  (e) The Administrative Agent shall have received, to the extent invoiced at
least 3 Business Days prior to the Third Amendment Effective Date, all amounts
due and payable pursuant to the Loan Documents on or prior to the Third
Amendment Effective Date, including reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Latham & Watkins LLP) required to be reimbursed or paid by the Loan Parties
hereunder, under any Loan Document.

SECTION 3. Ratification and Affirmation. The Borrower and each other Loan Party
does hereby adopt, ratify, and confirm the Existing Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. The
Borrower and each Other Loan Party hereby (a) acknowledges, renews and extends
its continued liability under each Loan Document and agrees that each Loan
Document remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein and shall not be impaired or
limited by the execution or effectiveness of this Amendment, (b) confirms and
ratifies all of its obligations under the Loan Documents, including its
obligations and the Liens and security interests granted by it under the
Security Documents and (c) confirms that all

 

2



--------------------------------------------------------------------------------

references in such Security Documents to the “Credit Agreement” (or words of
similar import) refer to the Existing Credit Agreement as amended and
supplemented hereby without impairing any such obligations or Liens in any
respect. Notwithstanding the conditions to effectiveness set forth in this
Amendment, no consent by any Loan Party (other than the Borrower) is required by
the terms of the Credit Agreement or any other Loan Document to the amendments
to the Credit Agreement effected pursuant to this Amendment and nothing in the
Amended Credit Agreement, this Amendment or any other Loan Document shall be
deemed to require its consent to any future amendments to the Credit Agreement,
except to the extent expressly set forth in Section 9.09 of the Amended Credit
Agreement.

SECTION 4. Miscellaneous.

 

  (a) Confirmation. The provisions of the Loan Documents, as amended by this
Third Amendment, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Third Amendment.

 

  (b) Loan Document. This Third Amendment and each agreement, instrument,
certificate or document executed by the Borrower or any other Loan Party or any
of its or their respective officers in connection therewith are “Loan Documents”
as defined and described in the Amended Credit Agreement and all of the terms
and provisions of the Loan Documents relating to other Loan Documents shall
apply hereto and thereto.

 

  (c) Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

  (d) ENTIRE AGREEMENT. THIS THIRD AMENDMENT, THE AMENDED CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AND ENTIRE AGREEMENT RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, ISSUING BANK OR SWINGLINE LENDER RELATIVE TO THE SUBJECT MATTER HEREOF
NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 

 

3



--------------------------------------------------------------------------------

  (e) GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  (f) THE PROVISIONS OF SECTIONS 9.13 AND 9.17 OF THE AMENDED CREDIT AGREEMENT
SHALL APPLY, MUTATIS MUTANDIS, TO THIS THIRD AMENDMENT.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the date first written above.

 

AFFINION GROUP, INC., as Borrower By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AFFINION GROUP HOLDINGS, INC. AFFINION BENEFITS GROUP, LLC AFFINION BRAZIL
HOLDINGS I, LLC AFFINION BRAZIL HOLDINGS II, LLC AFFINION DATA SERVICES, INC.
AFFINION DEVELOPMENTS, LLC AFFINION GROUP, LLC AFFINION INVESTMENTS II, LLC
AFFINION PD HOLDINGS, INC. AFFINION PUBLISHING, LLC BREAKFIVE, LLC CARDWELL
AGENCY, INC. CCAA, CORPORATION

CONNEXIONS LOYALTY GLOBAL TRAVEL FULFILLMENT LLC

CONNEXIONS LOYALTY TRAVEL SOLUTIONS LLC

CONNEXIONS LOYALTY, INC. CONNEXIONS SM VENTURES, LLC CONNEXIONS SMV, LLC GLOBAL
PROTECTION SOLUTIONS, LLC LIFT MEDIA, LLC LONG TERM PREFERRED CARE, INC. LOYALTY
TRAVEL AGENCY LLC PROPP CORP. TRAVELERS ADVANTAGE SERVICES, LLC TRILEGIANT AUTO
SERVICES, INC. TRILEGIANT CORPORATION TRILEGIANT INSURANCE SERVICES, INC.
TRILEGIANT RETAIL SERVICES, INC.

WATCHGUARD REGISTRATION SERVICES, INC.

WEBLOYALTY HOLDINGS, INC. WEBLOYALTY.COM, INC. By:  

/s/ Gregory S. Miller

Name: Gregory S. Miller Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AFFINION INVESTMENTS, LLC

By: Affinion Group, Inc., its non-economic managing member

By:  

/s/ Gregory S. Miller

Name: Gregory S. Miller Title:   Executive Vice President and Chief Financial
           Officer AFFINION NET PATENTS, INC. By:  

/s/ Gregory S. Miller

Name: Gregory S. Miller Title:   Secretary and Treasurer CONNEXIONS LOYALTY
ACQUISITION, LLC By:  

/s/ Gregory S. Miller

Name: Gregory S. Miller Title:   Vice President and Treasurer

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CUC ASIA HOLDINGS, by its partners   TRILEGIANT CORPORATION   By:  

/s/ Gregory S. Miller

  Name: Gregory S. Miller  

Title:   Executive Vice President and Chief

            Financial Officer

  and   TRILEGIANT RETAIL SERVICES, INC.   By:  

/s/ Gregory S. Miller

  Name: Gregory S. Miller  

Title:   Executive Vice President and Chief

            Financial Officer

INCENTIVE NETWORKS LLC By:  

/s/ Gregory S. Miller

Name: Gregory S. Miller Title:   Chief Financial Officer AFFINION INTERNATIONAL
HOLDINGS LIMITED By:  

/s/ Michele Conforti

Name: Michele Conforti

Title:   President and Managing Director, Global

            Customer Engagement

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AFFINION INTERNATIONAL LIMITED By:  

/s/ Michele Conforti

Name: Michele Conforti Title:   President and Managing Director AFFINION
INTERNATIONAL TRAVEL HOLDCO LIMITED By:  

/s/ Michele Conforti

Name: Michele Conforti Title:   President and Managing Director LOYALTY VENTURES
LIMITED By:  

/s/ Martin Child

Name: Martin Child

Title:   Executive Vice President and President,

            Global Customer Engagement Revenue

            Enhancement

WEBLOYALTY INTERNATIONAL LIMITED By:  

/s/ Martin Child

Name: Martin Child

Title:   Executive Vice President and President,

            Global Customer Engagement Revenue

            Enhancement

AFFINION INTERNATIONAL B.V. By:  

/s/ Richard Kemperman

Name: Richard Kemperman Title:   Director

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BASSAE HOLDING B.V. By:  

/s/ Richard Kemperman

Name: Richard Kemperman Title:   Director WEBLOYALTY HOLDINGS COÖPERATIEF U.A.
By:  

/s/ Richard Kemperman

Name: Richard Kemperman Title:   Director WEBLOYALTY INTERNATIONAL SÀRL By:  

/s/ Martin Child

Name: Martin Child

Title:   Executive Vice President and President,

            Global Customer Engagement Revenue

            Enhancement

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HPS INVESTMENT PARTNERS, LLC, as Administrative Agent By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SPECIALTY LOAN FUND 2016, L.P., as a Term Lender and a Revolving Facility Lender
By: HPS Investment Partners, LLC, its Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SPECIALTY LOAN ONTARIO FUND
2016, L.P., as a Term Lender By: HPS Investment Partners, LLC, its Investment
Manager   By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SLF 2016-L HOLDINGS, L.P., as a
Term Lender By: HPS Investment Partners, LLC, its Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SLF 2016 INSTITUTIONAL HOLDINGS,
L.P., as a Term Lender and a Revolving Facility Lender By: HPS Investment
Partners, LLC, its Service Provider By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SLF 2016 INSTITUTIONAL HOLDINGS II, L.P., as a Term Lender By: HPS Investment
Partners, LLC, its Service Provider By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR MORENO STREET DIRECT LENDING
FUND, L.P., as a Term Lender By: HPS Investment Partners, LLC, its Investment
Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SPECIALTY LOAN VG FUND, L.P., as
a Term Lender By: HPS Investment Partners, LLC, its Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

NDT SENIOR LOAN FUND, L.P., as a Term Lender By: HPS Investment Partners, LLC,
its Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR AIGUILLES ROUGES SECTOR B
INVESTMENT FUND, L.P., as a Term Lender By: HPS Investment Partners, LLC, its
Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SLF CX HOLDINGS, L.P., as a Term
Lender By: HPS Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR CACTUS DIRECT HOLDINGS, L.P., as
a Term Lender By: HPS Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PRIVATE LOAN OPPORTUNITIES FUND, L.P., as a Term Lender and a Revolving Facility
Lender By: HPS Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR RED CEDAR HOLDINGS, L.P., as a
Term Lender By: HPS Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SWISS CAPITAL HPS PRIVATE DEBT
FUND L.P., as a Term Lender By: HPS Investment Partners, LLC, as Investment
Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SANDLAPPER CREDIT FUND, L.P., as a Term Lender By: HPS Investment Partners, LLC,
its Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR KITTY HAWK CREDIT FUND, L.P., as
a Term Lender By: HPS Investment Partners, LLC its Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR AMERICAN UNITED LIFE INSURANCE
COMPANY, as a Term Lender By: HPS Investment Partners, LLC, as Investment
Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR LINCOLN INVESTMENT SOLUTIONS,
INC., as a Term Lender By: HPS Investment Partners, LLC, as Investment Manager
By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

RELIANCE STANDARD LIFE INSURANCE COMPANY, as a Term Lender By: HPS Investment
Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR HOUSTON CASUALTY COMPANY, as a
Term Lender By: HPS Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR TMD-DL HOLDING, LLC, as a Term
Lender By: HPS Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PHILADELPHIA INDEMNITY INSURANCE COMPANY, as a Term Lender By: HPS Investment
Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SAFETY NATIONAL CASUALTY
CORPORATION, as a Term Lender By: HPS Investment Partners, LLC, as Investment
Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR SPECIALTY LOAN FUND 2016-L,
L.P., as a Revolving Facility Lender By: HPS Investment Partners, LLC, as
Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR RED CEDAR FUND 2016, L.P., as a
Revolving Facility Lender By: HPS Investment Partners, LLC, as Investment
Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CACTUS DIRECT LENDING FUND, L.P., as a Revolving Facility Lender By: HPS
Investment Partners, LLC, as Investment Manager By:  

/s/ COLBERT CANNON

Name: COLBERT CANNON Title:   MANAGING DIRECTOR

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CITRON INVESTMENT CORPORATION, as a Term Lender By:  

/s/ Mr. Xiangjun Guo

Name: Mr. Xiangjun Guo Title:   Executive Director and President

 

[Signature Page — Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Execution Version (Exhibit A)

 

 

 

CREDIT AGREEMENT

Dated as of May 10, 2017,

As Amended by the First Amendment to Credit Agreement dated as of November 30,
2017,

the Second Amendment to Credit Agreement dated as of May 4, 2018 and

the Third Amendment to Credit Agreement dated as of July 16, 2018,

Among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

HPS INVESTMENT PARTNERS, LLC

as Administrative Agent and Collateral Agent

As Amended by the First Amendment to Credit Agreement Dated as of November 30,
2017

 

 

HPS INVESTMENT PARTNERS, LLC

as Lead Arranger, Syndication Agent, Documentation Agent and Bookrunner



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Terms Generally

     54  

SECTION 1.03 [Reserved.]

     55  

SECTION 1.04 Currency Translation

     55  

SECTION 1.05 Letter of Credit Amounts

     55  

SECTION 1.06 Dutch Terms.

     55  

ARTICLE II

  

THE CREDITS

  

SECTION 2.01 Commitments

     56  

SECTION 2.02 Loans and Borrowings

     56  

SECTION 2.03 Requests for Borrowings

     57  

SECTION 2.04 Swingline Loans

     58  

SECTION 2.05 Letters of Credit

     61  

SECTION 2.06 Funding of Borrowings

     70  

SECTION 2.07 Interest Elections

     70  

SECTION 2.08 Termination and Reduction of Commitments

     72  

SECTION 2.09 Repayment of Loans; Evidence of Debt

     73  

SECTION 2.10 Repayment of Term Loans and Revolving Facility Loans

     73  

SECTION 2.11 Prepayment of Loans

     75  

SECTION 2.12 Fees

     77  

SECTION 2.13 Interest

     79  

SECTION 2.14 Alternate Rate of Interest

     81  

SECTION 2.15 Increased Costs

     81  

SECTION 2.16 Break Funding Payments

     83  

SECTION 2.17 Taxes

     83  

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     87  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     89  

SECTION 2.20 [Reserved]

     90  

SECTION 2.21 Illegality

     90  

SECTION 2.22 Cash Collateral

     91  

SECTION 2.23 Defaulting Lenders

     92  

 

ii



--------------------------------------------------------------------------------

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01 Organization; Powers

     94  

SECTION 3.02 Authorization

     94  

SECTION 3.03 Enforceability

     95  

SECTION 3.04 Governmental Approvals

     95  

SECTION 3.05 Financial Statements

     95  

SECTION 3.06 No Material Adverse Change or Material Adverse Effect

     96  

SECTION 3.07 Title to Properties; Possession Under Leases

     96  

SECTION 3.08 Subsidiaries

     97  

SECTION 3.09 Litigation; Compliance with Laws

     98  

SECTION 3.10 Federal Reserve Regulations

     98  

SECTION 3.11 Investment Company Act; Public Utility Holding Company Act

     99  

SECTION 3.12 Use of Proceeds

     99  

SECTION 3.13 Tax Returns

     99  

SECTION 3.14 No Material Misstatements

     100  

SECTION 3.15 Employee Benefit Plans

     100  

SECTION 3.16 Environmental Matters

     101  

SECTION 3.17 Security Documents

     101  

SECTION 3.18 Location of Real Property

     103  

SECTION 3.19 Solvency

     103  

SECTION 3.20 Labor Matters

     104  

SECTION 3.21 Insurance

     104  

SECTION 3.22 Senior Debt

     104  

SECTION 3.23 No Violation

     105  

SECTION 3.24 Holdings Indebtedness

     105  

SECTION 3.25 PATRIOT Act, etc.

     105  

SECTION 3.26 Sanctions Laws

     105  

SECTION 3.27 Anti-Corruption Laws and Sanctions

     106  

ARTICLE IV

  

CONDITIONS OF LENDING

  

SECTION 4.01 All Credit Events

     106  

SECTION 4.02 Closing Date

     107  

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

SECTION 5.01 Existence; Businesses and Properties

     111  

 

iii



--------------------------------------------------------------------------------

SECTION 5.02 Insurance

     112  

SECTION 5.03 Taxes

     113  

SECTION 5.04 Financial Statements, Reports, etc.

     113  

SECTION 5.05 Litigation and Other Notices

     116  

SECTION 5.06 Compliance with Laws

     116  

SECTION 5.07 Maintaining Records; Access to Properties and Inspections

     117  

SECTION 5.08 Payment of Obligations

     117  

SECTION 5.09 Use of Proceeds

     117  

SECTION 5.10 Compliance with Environmental Laws

     117  

SECTION 5.11 Further Assurances; Additional Security

     118  

SECTION 5.12 Fiscal Year; Accounting

     120  

SECTION 5.13 Rating

     120  

SECTION 5.14 Lender Meetings

     120  

SECTION 5.15 Compliance with Material Contracts

     121  

SECTION 5.16 Compliance with Anti-Corruption Laws

     121  

SECTION 5.17 Post-Closing Matters

     121  

ARTICLE VI

  

NEGATIVE COVENANTS

  

SECTION 6.01 Indebtedness

     121  

SECTION 6.02 Liens

     125  

SECTION 6.03 Sale and Lease-Back Transactions

     129  

SECTION 6.04 Investments, Loans and Advances

     130  

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions

     133  

SECTION 6.06 Dividends and Distributions

     136  

SECTION 6.07 Transactions with Affiliates

     138  

SECTION 6.08 Business of Holdings, the Borrower and the Subsidiaries

     140  

SECTION 6.09 Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

     141  

SECTION 6.10 Financial Maintenance Covenants

     143  

SECTION 6.11 Limitations on Change in Fiscal Periods

     145  

SECTION 6.12 Swap Agreements

     145  

ARTICLE VII

  

EVENTS OF DEFAULT

  

SECTION 7.01 Events of Default

     145  

SECTION 7.02 Exclusion of Certain Subsidiaries

     148  

 

iv



--------------------------------------------------------------------------------

ARTICLE VIII

  

THE AGENTS

  

SECTION 8.01 Appointment and Authority

     148  

SECTION 8.02 Rights as a Lender

     150  

SECTION 8.03 Exculpatory Provisions

     150  

SECTION 8.04 Reliance by Administrative Agent

     151  

SECTION 8.05 Delegation of Duties

     151  

SECTION 8.06 Resignation of Administrative Agent

     151  

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

     153  

SECTION 8.08 No Other Duties, Etc

     153  

SECTION 8.09 Administrative Agent May File Proofs of Claim

     153  

SECTION 8.10 Collateral Agreement

     154  

SECTION 8.11 Withholding Tax.

     154  

ARTICLE IX

  

MISCELLANEOUS

  

SECTION 9.01 Notices

     155  

SECTION 9.02 Survival of Agreement

     157  

SECTION 9.03 Binding Effect

     157  

SECTION 9.04 Successors and Assigns

     157  

SECTION 9.05 Expenses; Indemnity

     164  

SECTION 9.06 Right of Set-off

     166  

SECTION 9.07 Payments Set Aside

     166  

SECTION 9.08 Applicable Law

     167  

SECTION 9.09 Waivers; Amendment

     167  

SECTION 9.10 Interest Rate Limitation

     171  

SECTION 9.11 [Reserved]

     171  

SECTION 9.12 Entire Agreement

     171  

SECTION 9.13 WAIVER OF JURY TRIAL

     171  

SECTION 9.14 Severability

     172  

SECTION 9.15 Counterparts

     172  

SECTION 9.16 Headings

     172  

SECTION 9.17 Jurisdiction; Consent to Service of Process

     172  

SECTION 9.18 Confidentiality

     173  

SECTION 9.19 Direct Website Communications

     173  

SECTION 9.20 Release of Liens and Guarantees

     175  

SECTION 9.21 Power of Attorney

     175  

SECTION 9.22 PATRIOT Act Notice

     176  

SECTION 9.23 No Advisory or Fiduciary Relationship

     176  

SECTION 9.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     176  

 

v



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    [Reserved]
Exhibit C-1    Form of Borrowing Request Exhibit C-2    Form of Swingline
Borrowing Request Exhibit D    Form of Collateral Agreement Exhibit E    Form of
Guaranty Agreement Exhibit F    Auction Procedures Exhibit G    Tax Compliance
Certificates Schedule 1.01(b)    Immaterial Subsidiaries Schedule 1.01(d)   
Unrestricted Subsidiaries Schedule 1.01(e)    Agreed Security Principles
Schedule 1.01(f)    Foreign Security Documents and Foreign Pledge Agreements
Schedule 1.01(g)    Loan Parties Schedule 2.01    Commitments and Lenders
Schedule 3.01    Organization and Good Standing Schedule 3.04    Governmental
Approvals Schedule 3.05(b)    Liabilities/Long-Term Obligations Schedule 3.07(b)
   Possession under Leases Schedule 3.08(a)    Subsidiaries Schedule 3.08(c)   
Subscriptions Schedule 3.12    Notes Schedule 3.13    Taxes Schedule 3.15   
Employee Benefit Plans Schedule 3.16    Environmental Matters Schedule 3.18   
Real Property Schedule 3.20    Labor Matters Schedule 3.21    Insurance
Schedule 3.24    Holdings Indebtedness Schedule 5.17    Post-Closing Matters
Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04   
Investments; Intercompany Loans Schedule 6.07    Transactions with Affiliates
Schedule 6.09(c)    Contractual Encumbrances and Restrictions
Schedule 9.01(a)(i)    Loan Party Notice Information Schedule 9.01(a)(ii)   
Administrative Agent Notice Information

 

vi



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of May 10, 2017, is made by
among AFFINION GROUP HOLDINGS, INC., a Delaware corporation (“Holdings”),
AFFINION GROUP, INC., a Delaware corporation (the “Borrower”), the Lenders (as
hereinafter defined) from time to time party hereto, HPS INVESTMENT PARTNERS,
LLC, as administrative agent (together with any successor administrative agent
appointed pursuant hereto, in such capacity, the “Administrative Agent”) and as
collateral agent (together with any successor collateral agent appointed
pursuant hereto, in such capacity, the “Collateral Agent”) for the Lenders.

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of (a) Term Loans on the Closing Date in an aggregate principal amount equal to
$1,340,000,000 and (b) Revolving Loans at any time and from time to time after
the Closing Date and prior to the Maturity Date in an aggregate principal amount
at any one time outstanding (when taken together with the face amount of Letters
of Credit and Swingline Loans then outstanding) not to exceed $110,000,000. The
proceeds of the Term Loans may be used on the Closing Date solely to fund the
Transactions. The proceeds of the Revolving Loans and Letters of Credit may be
used on or after the Closing Date to provide for ongoing working capital
requirements of the Borrower;

WHEREAS, the Borrower and each other Loan Party desire to secure all of the
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon substantially all of the property
and assets of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Banks are willing to issue, or cause Third Party LC Issuers to issue,
Letters of Credit for the account of the Borrower, in each case on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2017 Exchange” shall mean (x) the exchange of Senior Notes for 2017 Exchange
Notes and warrants to acquire common stock, par value $0.01 per share, of
Holdings or cash, (y) the exchange of Existing Holdings Notes for 2017 Exchange
Notes and warrants to acquire common stock, par value $0.01 per share, of
Holdings or cash and (z) the exchange of Affinion Investments Notes for 2017
Exchange Notes and warrants to acquire common stock, par value $0.01 per share,
of Holdings or cash, in each case, pursuant to the terms of the 2017 Exchange
Documents.

 

-1-



--------------------------------------------------------------------------------

“2017 Exchange Documents” shall mean (i) the Support Agreement, dated March 31,
2017, among Holdings, the Borrower, Affinion International, Affinion Investments
and each significant holder party thereto from time to time (including the
exhibits and annexes thereto, the “Support Agreement”), (ii) the Investor
Purchase Agreement, (iii) the Offering Memorandum and Consent Solicitation
Statement, substantially in the form attached as Exhibit A to the Support
Agreement, relating to the 2017 Exchange (the “2017 Exchange OM”) and (iv) the
2017 Exchange Notes Documents.

“2017 Exchange Notes” shall mean the 12.50%/14.00% Senior PIK/Toggle Notes due
2022 to be issued by the Borrower pursuant to the 2017 Exchange.

“2017 Exchange Notes Documents” shall mean, collectively, the 2017 Exchange
Notes, the 2017 Exchange Notes Indenture and any documents, supplements,
instruments and agreements delivered in connection therewith.

“2017 Exchange Notes Indenture” shall mean the Indenture, dated as of May 10,
2017, among the Borrower, as issuer, the guarantors party thereto, and
Wilmington Trust, National Association, as trustee.

“ABR” shall mean, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect on such date and (c) 2.00%.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, any ABR Revolving Loan or any Swingline
Loan to the Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

ABR Term Loan Borrowing” shall mean a Borrowing comprised of ABR Term Loans.

“Account Control Agreement” shall mean a tri-party deposit account, securities
account or commodities account control agreement by and among the applicable
Loan Party, the Collateral Agent and the depository, securities intermediary or
commodities intermediary, and each in form and substance reasonably satisfactory
to the Administrative Agent and in any event providing to the Collateral Agent
“control” of such deposit account, securities or commodities account within the
meaning of Articles 8 and 9 of the Uniform Commercial Code.

 

-2-



--------------------------------------------------------------------------------

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c).

“Adjusted Eurocurrency Rate” shall mean for any Interest Period with respect to
a Eurocurrency Loan, a rate per annum equal to the higher of (a) 1.00 % and
(b) a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Adjusted

  

Eurocurrency Base Rate

  

Eurocurrency Rate =

   1.00 - Eurocurrency Reserve Percentage   

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent and any sub-agents.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified
provided, however, that, for purposes of Section 6.05, 6.07 and 9.04 the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified or that is an
officer or director of the Person.

“Affiliated Lender” shall mean any Affiliate of Holdings, the Borrower, their
respective Subsidiaries or the Permitted Holders (other than a natural Person,
or a holding company, investment vehicle or trust for or owned and operated for
the primary benefit of a natural Person, or Holdings, the Borrower and their
respective Subsidiaries).

“Affinion International” shall mean Affinion International Holdings Limited
(UK), a limited liability company incorporated in England and Wales and a
Subsidiary of the Borrower with registered number 03458969.

“Affinion International Notes” shall mean the 7.5% Senior Notes due in 2018
issued by Affinion International pursuant to the Affinion International
Indenture.

“Affinion International Notes Documents” shall mean, collectively, the Affinion
International Notes, the Affinion International Notes Indenture and any
documents, supplements, instruments and agreements delivered in connection
therewith.

“Affinion International Notes Indenture” shall mean the Indenture, dated as of
the November 9, 2015, among, among others, Affinion International as issuer and
Wilmington Trust, National Association, as trustee.

 

-3-



--------------------------------------------------------------------------------

“Affinion Investments” shall mean Affinion Investments LLC, a Delaware limited
liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments II” shall mean Affinion Investments II LLC (f/k/a
Connexions Loyalty LLC and prior to that, Affinion Loyalty LLC), a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.

“Affinion Investments Notes” shall mean the 13.50% Senior Subordinated Notes due
2018 issued by Affinion Investments pursuant to the Affinion Investments Notes
Indenture.

“Affinion Investments Notes Documents” shall mean, collectively, the Affinion
Investments Notes, the Affinion Investments Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Affinion Investments Notes Indenture” shall mean the Indenture, dated as of the
December 12, 2013, among Affinion Investments as issuer, Affinion Investments II
as guarantor and Wells Fargo Bank, National Association, as trustee.

“Agent Fee Letter” shall have the meaning assigned to such term in the
definition of “Fee Letters.”

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

“Agents” shall mean the collective reference to the lead arrangers, syndication
agents, documentation agents or bookrunners identified in the cover page hereto.

“Agreed Security Principles” shall mean the principles set forth on Schedule
1.01(e) attached hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as amended from time to time in accordance with the terms hereof.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates concerning or
relating to bribery or corruption, including, without limitation: (a) the FCPA;
(b) the UK Bribery Act 2010; (c) any activity prohibited by any resolution of
the U.N. Security Council under Chapter VII of the U.N. Charter or the
Organization for Economic Cooperation and Development’s Good Practice Guidance
on Internal Controls, Ethics, and Compliance; (d) any laws implementing the
principles described in the Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed in Paris on 17 December
1997, which entered into force on 15 February 1999, and the Convention’s
Commentaries; and (e) any other applicable anti-corruption or anti-bribery laws.

“Applicable Insurance Laws and Regulations” shall mean any laws, rules and
regulations of any government or governmental authority or agency, including of
any Applicable Insurance Regulatory Authority, applicable to the Insurance
Business or the Insurance Subsidiaries.

 

-4-



--------------------------------------------------------------------------------

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

“Applicable Margin” shall mean for any day (a) with respect to any Term Loan and
Revolving Facility Loan (including each Swingline Loan), 7.75% per annum in the
case of any Eurocurrency Loan, and 6.75% per annum in the case of any ABR Loan,
and (b) with respect to the Commitment Fee, 0.75% per annum.

“Applicable Percentage” shall mean, in respect of the Term Loans, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Loans represented by (i) such Term Lender’s Term Loan
Commitment at such time and (ii) after the termination of such Term Lender’s
Term Loan Commitment, the principal amount of such Term Lender’s Term Loans at
such time, and in respect of the Revolving Facility Loans, with respect to any
Revolving Facility Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Facility Loans represented by such Revolving
Facility Lender’s Revolving Facility Commitment at such time. If the commitment
of each Revolving Facility Lender to make Revolving Facility Loans and the
obligation of the Issuing Bank to make L/C Advances have been terminated
pursuant to Section 7.01, or if the Revolving Facility Commitments have expired,
then the Applicable Percentage of each Revolving Facility Lender in respect of
the Revolving Facility Loans shall be determined based on the relative amounts
of the Revolving Facility Exposures of such Revolving Facility Lender in respect
of the total Revolving Facility Exposure most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Tranche is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as applicable.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, assignment, conveyance, exclusive license, transfer or other disposition
(including any sale and leaseback of assets and any mortgage, lease or sublease
of Real Property) to any person of any asset or assets of any of the Holdings,
the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

 

-5-



--------------------------------------------------------------------------------

“Auction” shall have the meaning assigned to such term in Section 2.11(e).

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Auction Procedures” shall mean the procedures set forth in Exhibit F hereto.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the aggregate
amount of the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Exposure of such Revolving Facility
Lender at such time.

“Average Liquidity” shall mean, as of any date, the average, for the 20 calendar
day period ending on the day immediately prior to the applicable calculation
date, of the sum of (i) the aggregate Available Unused Commitment minus the face
amount of letters of credit issued pursuant to Section 6.01(s), plus
(ii) unrestricted cash (as determined in accordance with GAAP) of Holdings, the
Borrower and its Subsidiaries.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Notice” shall have the meaning assigned to such term in
Section 5.11(c).

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect

“Borrowing Minimum” shall mean $5,000,000; provided that with respect to
Swingline Loans only, shall mean $2,000,000.

 

-6-



--------------------------------------------------------------------------------

“Borrowing Multiple” shall mean $1,000,000; provided that with respect to
Swingline Loans only, shall mean $100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Bridges Purchase Agreement” shall mean that certain Membership Interest
Purchase Agreement, dated as of July 3, 2018, by and among AIS Holdco, LLC, as
purchaser and Affinion Group, LLC, as seller, Affinion Group, Inc. as seller
parent and Affinion Benefits Group, LLC as the company, as amended, supplemented
or otherwise modified in a manner that is not materially adverse to the Lenders.

“Bridges Sale” shall mean the disposition consummated pursuant to the Bridges
Purchase Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period,
without duplication, the aggregate of all expenditures incurred for any purchase
or other acquisition of any asset, including capitalized leasehold improvements,
which would be classified as a fixed or capital asset on a consolidated balance
sheet of such Person prepared in accordance with GAAP or are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures shall not include:

(a) expenditures with funds that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” but for the application
of the first proviso to such clause (a);

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds;

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur or is otherwise
liable for, directly or indirectly, any consideration or obligation to such
third party or any other person (whether before, during or after such period);

 

-7-



--------------------------------------------------------------------------------

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; or

(g) Investments in respect of a Permitted Business Acquisition.

“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that are required to be accounted for as a capital lease on a balance sheet of
such person prepared in accordance with GAAP.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, and, for purposes
hereof, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank or any applicable Swingline Lender (as applicable) and the Lenders,
as collateral for unreimbursed L/C Disbursements, Obligations in respect of
Swingline Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if the applicable Issuing Bank or applicable Swingline Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the applicable Issuing Bank or the
applicable Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period, less, without
duplication, the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, Holdings, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions,
(c) the amortization of debt

 

-8-



--------------------------------------------------------------------------------

discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Holdings, the Borrower and the Subsidiaries for such period; provided,
that Cash Interest Expense shall exclude any one-time financing fees paid in
connection with the Transactions or one-time amendment fees paid in connection
with any amendment of this Agreement.

“CFC” shall mean a “controlled foreign corporation” pursuant to Section 957 of
the Code.

A “Change in Control” shall be deemed to occur if:

(a) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(a) nominated by the Board of Directors of Holdings or a Permitted Holder, nor
(b) appointed by directors so nominated; or

(b) a “change of control” shall occur under or with respect to any Junior
Indebtedness constituting Material Indebtedness or any Permitted Refinancing
Indebtedness in respect of any of the foregoing; or

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of all issued and outstanding Equity Interests of the Borrower;

(d) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the Equity
Interests of Holdings entitled to vote for members of the board of directors or
equivalent governing body of such person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(e) upon the sale or disposition of all or substantially of the property and
assets or business of the Borrower and its Subsidiaries, taken as a whole (in
one transaction or a series of transactions) to any Person, other than to a
Subsidiary Loan Party pursuant to a transaction expressly permitted by this
Agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement or,
if later, the date on which the applicable Lender becomes a Lender hereunder, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank

 

-9-



--------------------------------------------------------------------------------

Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans, Term
Loans, or Swingline Loans.

“Closing Date” shall mean May 10, 2017.

“COC Make Whole Premium Amount” shall mean, with respect to any Term Loan
subject to a COC Payment Event, on any date of calculation, the excess of
(i) (x) the prepayment price to prepay in full the principal amount of such Term
Loan (including any prepayment premium payable pursuant to Section 2.12(e)) on
the day immediately following the first anniversary of the Closing Date plus
(y) the present value on such date of all interest that would have accrued on
such Term Loan from the date of calculation through the date immediately
following the first anniversary of the Closing Date (excluding accrued but
unpaid interest to the date of such calculation) computed using a discount rate
equal to the Treasury Rate as of such calculation date plus 50 basis points over
(ii) the then outstanding principal amount of such Term Loans.

“COC Payment Event” shall have the meaning specified in Section 2.12(e).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all “Collateral” and “Mortgaged Property” referred to in
the Security Documents (including the Mortgaged Properties) and all other
property that is or is intended to be subject to any Lien in favor of the
Administrative Agent for the benefit of the Lenders.

“Collateral Access Agreement” shall mean a landlord waiver or other agreement,
in a form as shall be reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any premises where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

-10-



--------------------------------------------------------------------------------

“Collateral Agreement” shall mean the Collateral Agreement, in the form of
Exhibit D, as amended, supplemented or otherwise modified from time to time,
among Holdings, the Borrower, each Subsidiary Loan Party and the Collateral
Agent.

“Collateral and Guarantee Requirement” shall mean, at any time, subject to the
Agreed Security Principles, the requirement that:

(a) the Administrative Agent shall have received (i) from Holdings, the Borrower
and each other Subsidiary Loan Party a counterpart of the Collateral Agreement,
duly executed and delivered on behalf of each such person party thereto,
(ii) from Holdings, the Borrower and each Loan Party a counterpart of the
Guaranty Agreement, duly executed and delivered on behalf of each such person
party thereto, and (iii) on the Closing Date, the Foreign Security Documents
listed on Schedule 1.01(f);

(b) all outstanding Equity Interests of the Borrower, all other outstanding
Equity Interests directly owned by any Loan Party (other than the Equity
Interests of an Insurance Subsidiary to the extent that a pledge of such Equity
Interests violates applicable law), and all Indebtedness owing to any Loan Party
(other than intercompany indebtedness, which is governed by clause (c) below)
shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document) and the Administrative Agent shall have received
certificates or other instruments representing or evidencing all such Equity
Interests (other than (i) uncertificated Equity Interests, (ii) Equity Interests
issued by Foreign Subsidiaries organized under the laws of a jurisdiction where
receipt of such certificates or other instruments is not effective to perfect
security interests in such Equity Interests and (iii) Equity Interests issued by
a Foreign Subsidiary organized under the laws of an Excluded Jurisdiction) and
any notes or other instruments representing such Indebtedness in excess of
$5,000,000, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank, provided, that, (x) unless
otherwise agreed by the Borrower and the Administrative Agent in any given case,
in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Excluded Foreign Subsidiary be pledged to secure Obligations of
the Loan Parties and (y) the only Foreign Pledge Agreements required to be
executed on the Closing Date shall be those set forth on Schedule 1.01(f);

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary (other
than (x) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of the
Borrower and each Subsidiary, (y) any Indebtedness not exceeding $1,000,000 and
(z) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to any Loan Party shall be evidenced by a
promissory note or an instrument in form satisfactory to the Administrative
Agent and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document), and (ii) the Administrative Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank (other than
with respect to any such intercompany debt the perfection of the pledge of which
is not achieved by delivery to the Administrative Agent);

 

-11-



--------------------------------------------------------------------------------

(d) except as otherwise contemplated by any Security Document or elsewhere in
this definition of Collateral and Guarantee Requirement (including with regard
to deposit accounts), all documents and instruments, (including, in the United
States of America, filings of Uniform Commercial Code financing statements and
filings with the United States Copyright Office and the United States Patent and
Trademark Office) and all other actions required by law or reasonably requested
by the Administrative Agent to be filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or the recording or taken concurrently with, or promptly following,
the execution and delivery of each such Security Document;

(e) except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder;

(f) subject to Section 5.11(g), in the case of any person that (i) becomes a
Loan Party after the Closing Date, the Administrative Agent shall have received
from such Loan Party, (A) a supplement or joinder to each of the Guaranty
Agreement and the Collateral Agreement (other with respect to Foreign Subsidiary
Loan Parties), in the form specified therein, duly executed and delivered on
behalf of such person, (B) with respect to any Foreign Pledge Agreement that the
Administrative Agent determines, based on the advice of counsel, to be necessary
or advisable in connection with the pledge of Equity Interests or Indebtedness
of a Foreign Subsidiary (other than a pledge of Equity Interests of any Foreign
Subsidiary that is not directly owned by it, that is an Immaterial Subsidiary or
that is organized under the laws of an Excluded Jurisdiction) owned by such Loan
Party, a counterpart thereof, duly executed and delivered on behalf of such
person, (C) with respect to any Foreign Security Document that the
Administrative Agent determines, based on the advice of counsel, to be necessary
or advisable in connection with the pledge of assets owned by such Foreign
Subsidiary Loan Party, a counterpart thereof, duly executed and delivered on
behalf of such person, (D) such other Security Documents as may be required to
be delivered pursuant to Section 5.11, and (E) evidence that any other
requirements of Section 5.11 shall have been complied with and (ii) becomes such
a Subsidiary Loan Party, the Administrative Agent shall have received from the
parent of such Subsidiary Loan Party, (A) supplements to the applicable Security
Documents pursuant to which it shall have pledged the Equity Interests in the
other Subsidiaries owned by it, or other Security Documents, effecting the
pledge of such Equity Interests in favor of the Administrative Agent, subject to
the same exceptions and limitations as set forth in paragraph (c) above and
clause (i)(B) above and (B) certificates and instruments representing or
evidencing such Equity Interests, subject to the same exceptions and limitations
as set forth in paragraph (c) above; and

 

-12-



--------------------------------------------------------------------------------

(g) other than (i) an aggregate amount of not more than $2,000,000 at any one
time, in the case of any Loan Party, (ii) zero balance accounts, (iii) accounts
used exclusively to hold funds that are earmarked for the payment of taxes,
(iv) amounts deposited into deposit accounts exclusively used for payroll,
payroll Taxes and other employee wage and benefit payments to or for the
Borrower or Borrower’s Subsidiaries’ employees, (v) any deposit account or
securities account for the sole purpose of holding cash that serves as
collateral or security under a letter of credit or other obligation not
prohibited by any Loan Document, (vi) fiduciary accounts required to be
maintained by any regulatory or quasi-regulatory body and (vii) deposit accounts
and securities account outside of the United States or owned by a Foreign
Subsidiary; make, acquire, or permit to exist Permitted Investments consisting
of cash, cash equivalents, or amounts credited to deposit accounts or securities
accounts unless such Person and the applicable bank or securities intermediary
have entered into Account Control Agreements with the Collateral Agent governing
such Permitted Investments in order to perfect (and further establish)
Collateral Agent’s Liens in such Permitted Investments. Except as provided
herein, no Loan Party shall maintain any deposit account or securities account
unless the Collateral Agent shall have received an Account Control Agreement in
respect of such deposit account or securities account.

Notwithstanding the foregoing, the Guaranty Agreement and the Security Documents
shall provide that the obligations of any Foreign Subsidiary Loan Party under
such agreements shall be subject to the limitations set forth in the Agreed
Security Principles.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and/or Term Loan Commitment, (b) with respect to any
Swingline Lender, such Swingline Lender’s Swingline Commitment and (c) with
respect to any Issuing Bank, such Issuing Bank’s L/C Commitment.

“Communications” shall have the meaning assigned to such term in
Section 9.19(a).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, bankers’ acceptances, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date; provided that, the amount of Consolidated
Debt shall be reduced by the face amount of letters of credit issued and
outstanding pursuant to Section 6.01(s).

 

-13-



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of
(a) EBITDA for such Test Period calculated on a Pro Forma Basis minus Capital
Expenditures for such Test Period to (b) Consolidated Fixed Charges paid in cash
for such Test Period (solely with respect to the Bridges Sale, giving pro forma
effect thereto with respect to reduced cash interest expenses).

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the sum, without
duplication, of:

(a) the consolidated interest expense (net of interest income) to the extent it
relates to Indebtedness of the Borrower and the Subsidiaries for such period,
and to the extent such expense was deducted in computing Consolidated Net
Income, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to obligations under any Swap Agreement, but excluding the
amortization or write-off of deferred financing fees or expenses of any bridge
or other financing fee in connection with the Transactions; plus

(b) provision for cash income taxes made by Borrower and its Subsidiaries on a
consolidated basis in respect of such Test Period; plus

(c) to the extent payable in cash, any interest expense on Indebtedness of
another person that is Guaranteed by the Borrower and the Subsidiaries or
secured by a Lien on assets of the Borrower and the Subsidiaries, whether or not
such Guarantee or Lien is called upon; plus

(d) scheduled payments made or payable during such period on account of
principal of Indebtedness of the Borrower and its Subsidiaries (including
scheduled principal payments in respect of the Term Loans),

in each case, on a consolidated basis and in accordance with GAAP.

For purposes of determining Consolidated Fixed Charges for any period that
includes the quarterly periods ending September 30, 2016, December 31, 2016,
March 31, 2017 and June 30, 2017, the Consolidated Fixed Charges for such
quarterly periods shall be $34,630,672, $34,491,747, $34,089,750 and
$37,066,032, respectively.

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the Borrower most recently ended and
Reported as of such date, all determined on a consolidated basis in accordance
with GAAP; provided, that EBITDA shall be determined for the applicable Test
Period on a Pro Forma Basis.

 

-14-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis, plus the amount that the provision for taxes
exceeds cash taxes paid by such person and its Subsidiaries in such period;
provided, however, that, without duplication,

(a) [reserved];

(b) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated on or after the Closing Date shall be excluded;

(c) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(d) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

(e) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower) shall be excluded;

(f) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (i) indebtedness,
and (ii) Swap Agreements and other derivative instruments to the extent that
such gains or losses have been realized by the Borrower, in each case, shall be
excluded;

(g) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period;

(h) the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such subsidiary or its equity holders,
unless such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such subsidiary to such person or a subsidiary of such person (subject to
the provisions of this clause (h)), to the extent not already included therein;

 

-15-



--------------------------------------------------------------------------------

(i) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(j) any non-cash expenses realized or resulting from employee benefit plans or
post employment benefit plans, long-term incentive plans or grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors and employees of such person or any of its Subsidiaries
shall be excluded;

(k) any one-time non-cash compensation charges shall be excluded;

(l) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(m) [reserved];

(n) [reserved];

(o) any currency translation gains and losses realized from currency
remeasurements of Indebtedness, and any net loss or gain realized from any Swap
Agreements for currency exchange risk, in each case, that are actually paid in
cash, shall be excluded; and

(p) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower as of
the last day of the fiscal quarter most recently ended and Reported.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Facilities” shall mean, collectively, (i) the revolving credit
facilities represented by the Revolving Facility Commitments, (ii) the swingline
facility provided pursuant to Section 2.04 evidenced by the Swingline
Commitments (and the related Swingline Loans and other Swingline Exposure),
(iii) the letter of credit facility provided pursuant to Section 2.05 (and the
related Letters of Credit and other L/C Exposure), and (iv) the term facility
represented by the Term Loans.

 

-16-



--------------------------------------------------------------------------------

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted Investments or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clause (a)(iv) of the definition of such term.

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.

“Debtor Relief Laws” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

-17-



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable other than at the option of the issuer
thereof for Indebtedness or Disqualified Stock or (iii) are redeemable at the
option of the holder thereof (other than upon the occurrence of a Change in
Control (or similar event), sale or disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, or the acceleration of the
Loans, subject, in each case, to the prior payment in full in cash of all
Obligations), in whole or in part, in each case prior to 91 days after the
Latest Maturity Date; provided, however, that only the portion of the Equity
Interests that so mature or are mandatorily redeemable, are so convertible or
exchangeable or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, that if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, still further, that any
class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock.

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period (without giving effect to the amount added
to Net Income in calculating Consolidated Net Income for the excess of the
provision for taxes over cash taxes) plus (a) the sum of without duplication:

(i) to the extent deducted or otherwise excluded in calculating Consolidated Net
Income for such period, provision for taxes based on income, profits or capital
of the Borrower and the Subsidiaries for such period, without duplication,
including, without limitation, state franchise and similar taxes, and including
an amount equal to the amount of tax distributions actually made to the holders
of Equity Interests of the Borrower and the Subsidiaries in respect of such
period in accordance with Section 6.06(b), which shall be included as though
such amounts had been paid as income taxes directly by the Borrower or any
Subsidiary; plus

 

-18-



--------------------------------------------------------------------------------

(ii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, Consolidated Fixed Charges of the Borrower and the
Subsidiaries for such period; plus

(iii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, depreciation, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses (excluding any such non-cash
charges or expenses to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Borrower and the Subsidiaries for such
period; plus

(iv) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, the amount of any business optimization expenses and
restructuring charges or expenses (which, for the avoidance of doubt, shall
include office and plant closures, facility consolidations, retention payments
and special supplemental bonuses payable, exit costs, severance payments,
systems establishment costs or excess pension charges); provided, that the
aggregate total amount of all such restructuring charges and expenses that are
actually paid in cash that may be added back, under this clause (iv) shall not
exceed the greater of $15,000,00012,375,000 and 7.5% of EBITDA for the relevant
Test Period prior to giving effect to such addback; plus

(v) any net after-tax extraordinary or nonrecurring or unusual losses, expenses
or charges; provided that the aggregate total amount of all such losses,
expenses, charges and fees consisting of legal fees, fines and legal settlements
that may be added back pursuant to this clause (v) shall not exceed (x)
$25,000,00016,500,000 for the relevant Test Period or (y) $50,000,00033,000,000
in the aggregate during the term of this Agreement; plus

(vi) [reserved]; plus

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the 2017
Exchange Notes and the Obligations, and (y) any amendment or other modification
of the Obligations or other Indebtedness; plus

(viii) non-cash gains and losses with respect to Swap Agreements and other
derivative instruments; plus

 

-19-



--------------------------------------------------------------------------------

(ix) non-cash currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net non-cash loss or gain resulting from
any Swap Agreement for currency exchange risk; minus

(b) the sum of (i) non-cash items increasing such Consolidated Net Income for
such period (excluding the recognition of deferred revenue or any non-cash items
which represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period); and (ii) any net after-tax extraordinary or nonrecurring or
unusual gains or income (including for the avoidance of doubt, cancellation of
debt income in connection with the Transactions or otherwise);

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Fixed Charges of, the depreciation and amortization
and other non-cash expenses or non-cash items of and the restructuring charges
or expenses of, a Subsidiary of the Borrower will be added to (or subtracted
from, in the case of non-cash items described in clause (b) above) Consolidated
Net Income to compute EBITDA, (A) in the same proportion that the Net Income of
such Subsidiary was added to compute such Consolidated Net Income of the
Borrower, and (B) only to the extent that a corresponding amount of the Net
Income of such Subsidiary would be permitted at the date of determination to be
dividended or distributed to the Borrower by such Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

Notwithstanding the foregoing, contract termination fees shall be disregarded
for purposes of calculating EBITDA.

For purposes of determining EBITDA for any period that includes the quarterly
periods ending September 30, 2016 and December 31, 2016, EBITDA for such
quarterly periods shall be $62,775,879 and $55,832,903, respectively.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-20-



--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Loans of any Class, the effective yield
on such Loans as determined by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the life of such Loans and (y) four years
following the date of incurrence thereof) payable generally to Lenders making
such Loans, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders. All such
determinations made by the Administrative Agent shall, absent manifest error, be
final, conclusive and binding on the Borrowers and the Lenders and the
Administrative Agent shall have no liability to any person with respect to such
determination absent gross negligence or willful misconduct.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
membership interests, rights to purchase or otherwise acquire, warrants,
options, participations or other equivalents of or interests in (however
designated) equity or ownership of such person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest, and any securities or other rights or interests convertible
into or exchangeable for any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as
a single employer under Section 414 of the Code.

 

-21-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event; (b)the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the failure to make by its due date a required contribution under
Section 412(m) of the Code with respect to any Plan; (e) the failure to make any
required contribution to a Multiemployer Plan; (f) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention, or the institution by
the PBGC of proceedings, to terminate any Plan or to appoint a trustee to
administer any Plan; (g) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
(I) in “critical” or “endangered” status under Section 432 of the Code or
Section 305 of ERISA, (II) in “at risk” status (as defined in Section 430 of the
Code or Section 303 of ERISA) or (III) insolvent within the meaning of Title IV
of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

“Eurocurrency Base Rate” shall mean, for such Interest Period, the rate per
annum equal to the ICE Benchmark Administration LIBOR Rate (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period (such rate the, “LIBO Screen Rate”). If the LIBO Screen Rate is not
available at such time for any reason for such Interest Period (an “Impacted
Interest Period”), then the “Eurocurrency Base Rate” for such Interest Period
shall be the Interpolated Rate. If such Interpolated Rate is unavailable at such
time for any reason, then LIBOR for such Interest Period shall be the rate per
annum determined by Administrative Agent to be the rate per annum equal to the
offered quotation rate for first class banks in the London interbank market for
deposits (for delivery on the first day of the relevant period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Eurocurrency Loan of 3 major London banks for which LIBOR is then being
determined with maturities comparable to such Interest Period as of
approximately 11:00 a.m. London time, two (2) Business Days prior to the
commencement of such Interest Period, which determination shall be conclusive
absent manifest error.

 

-22-



--------------------------------------------------------------------------------

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period, reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt (other than
prepayments of the Loans) that would otherwise constitute scheduled principal
amortization during such Excess Cash Flow Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans) during such Excess Cash Flow Period, in
each case to the extent not financed, or intended to be financed, using the
proceeds of, without duplication, the incurrence of Indebtedness, the sale or
issuance of any Equity Interests or any Net Proceeds not otherwise required to
prepay the Loans pursuant to Section 2.11 or the definition of the term “Net
Proceeds”, in each case, to the extent that the amount of such prepayment is not
already reflected in Debt Service;

 

-23-



--------------------------------------------------------------------------------

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder, in each case, to the extent not financed with the proceeds
of, without duplication, the incurrence of Indebtedness (other than Revolving
Facility Loans), the sale or issuance of any Equity Interests or any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds” (less any amounts received in respect
thereof as a return of capital);

(d) [reserved];

(e) Taxes paid in cash by Holdings, the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided, that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or Cash
Interest Expense;

(h) [reserved];

(i) without duplication of any exclusions to the calculation of Consolidated Net
Income or EBITDA, amounts paid in cash during such Excess Cash Flow Period on
account of (A) items that were accounted for as noncash reductions of Net Income
in determining Consolidated Net Income or as noncash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith to the
extent that the income or gain realized from the transaction giving rise to such
Net Proceeds exceeds the aggregate amount of all such mandatory prepayments and
Capital Expenditures made with such Net Proceeds, and

 

-24-



--------------------------------------------------------------------------------

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Subsidiaries or did not represent cash received
by the Borrower and the Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,

plus, without duplication,

(a) an amount equal to any decrease in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(b) [reserved];

(c) all amounts referred to in clause (c) above to the extent funded with,
without duplication, (i) the proceeds of the sale or issuance of Equity
Interests of, or capital contributions to, the Borrower after the Closing Date,
(ii) the proceeds of Indebtedness (other than Revolving Facility Loans) or
(iii) any Net Proceeds not otherwise required to prepay the Loans pursuant to
Section 2.11 or the definition of the term “Net Proceeds”, in each case, to the
extent there is a corresponding deduction from Excess Cash Flow above;

(d) [Reserved];

(e) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

(f) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b) or not otherwise required to prepay the Loans
pursuant to Section 2.11 or the definition of the term “Net Proceeds”.

(g) to the extent deducted in the computation of EBITDA, cash interest income;
and

(h) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period, in each case, except to the extent such amount consists of Net Proceeds
subject to Section 2.11(b) or not otherwise required to prepay the Loans
pursuant to Section 2.11 or the definition of the term “Net Proceeds”.

 

-25-



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean (a) the period beginning on the first day
of the first fiscal quarter beginning after the Closing Date through the fiscal
year of the Borrower ending on December 31, 2017, and (b) each fiscal year of
the Borrower ended thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” shall mean the Permitted Investments received by the
Borrower from:

(a) contributions in respect of its common stock, and

(b) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries) of Equity
Interests (other than Disqualified Stock) of the Borrower or Holdings,

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower.

“Excluded Foreign Subsidiary” shall mean (i) any Foreign Subsidiary that is a
CFC and (ii) any Subsidiary that has no material assets other than Equity
Interests of, or Equity Interests and indebtedness of, one or more CFCs.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

“Excluded Jurisdictions” shall mean any jurisdiction in which a Foreign
Subsidiary is formed or organized to the extent that the perfection of the
pledge of Equity Interests in such Foreign Subsidiary pursuant to a Foreign
Pledge Agreement requires the consent or approval of any Governmental Authority
in such jurisdiction and such consent or approval is not readily obtainable in
the ordinary course, or violates applicable law.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, the following
Taxes:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts

 

-26-



--------------------------------------------------------------------------------

with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office or (ii) such withholding tax
shall have resulted from the making of any payment to a location other than the
office designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type,

(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(g) (other than as a result of a Change in Law) and

(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean, that certain Amended and Restated Credit
Agreement, dated as of April 9, 2010, by and among, among others, Holdings,
Borrower, the lenders from time to time party thereto, Deutsche Bank Trust
Company Americas as Administrative Agent (as amended, restated, amended and
restated or otherwise modified from time to time).

“Existing Holdings Notes” shall mean the 13.75%/14.50% Senior Secured PIK/Toggle
Notes due 2018 issued by Holdings.

“Existing Lenders” shall have the meaning assigned to such term in the recitals
hereto.

“Extended Senior Subordinated Notes” shall mean the Senior Subordinated Notes
due 2018 issued by the Borrower to Affinion Investments on December 12, 2013
pursuant to the Extended Senior Subordinated Notes Indenture in connection with
the Permitted Exchange Transactions.

“Extended Senior Subordinated Notes Indenture” shall mean the Indenture, dated
as of December 12, 2013, among the Borrower, the Subsidiary Loan Parties, Wells
Fargo Bank, National Association, as trustee and Wilmington Trust, National
Association, as holder agent.

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing and able buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any law, regulation, rule,
promulgation or official agreement implementing an official government agreement
or intergovernmental agreement with respect to the foregoing.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended.

 

-27-



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (charged on such day on such transactions as
determined by the Administrative Agent).

“Fee Letters” shall mean (i) that certain Closing Payment Letter dated as of
March 31, 2017, by and among HPS Investment Partners, LLC and Affinion Group,
Inc. and (ii) that certain Amended and Restated Agent Fee Letter (the “Agent Fee
Letter”) dated as of May 10, 2017, by and among HPS Investment Partners, LLC and
Affinion Group, Inc.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of November 30, 2017, by and among the Borrower, the Administrative
Agent and the Revolving Facility Lenders.

“First Amendment Effective Date” shall mean November 30, 2017.

“Foreign Lender” shall mean any Lender which for U.S. federal income tax
purposes (i) is regarded as a separate entity and is not a U.S. Person or
(ii) is disregarded as a separate entity and has a regarded owner that is not a
U.S. Person.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that, unless the Borrower and the Administrative Agent
otherwise agree in any given case, in no event shall more than 65% of the issued
and outstanding voting Equity Interests of any Excluded Foreign Subsidiary be
pledged to secure Obligations of the Loan Parties.

“Foreign Security Documents” shall mean each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.11, in each case, granting Liens
on Collateral of a Foreign Subsidiary Loan Party, and as amended from time to
time in accordance with the terms hereof and thereof.

“Foreign Subsidiary” shall mean any Subsidiary (together with its successors)
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

 

-28-



--------------------------------------------------------------------------------

“Foreign Subsidiary Loan Party” shall mean each (i) Foreign Subsidiary of the
Borrower on the Closing Date set forth on Schedule 1.01(g) hereto and (ii) each
Wholly Owned Subsidiary of the Borrower that is a Foreign Subsidiary formed or
acquired after the Closing Date other than (A) Excluded Foreign Subsidiaries,
(B) Foreign Subsidiaries not required to be Foreign Subsidiary Loan Parties
pursuant to the Agreed Security Principles, (C) Unrestricted Subsidiaries,
(D) Immaterial Subsidiaries and (E) any Foreign Subsidiary solely to the extent
that, and only for so long as, guaranteeing the Obligations would violate or
require consent (that could not be readily obtained without undue burden to the
Loan Parties) under applicable law or regulations or a contractual obligation on
such Foreign Subsidiary and such law or obligation existed at the time of the
acquisition of such Foreign Subsidiary and was not created or made binding on
such Foreign Subsidiary in contemplation of or in connection with the
acquisition of such Foreign Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to each Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided, that any reference to the application of
GAAP in Sections 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e), to a Foreign
Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall mean
generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies or public international
organizations such as the European Union or the European Central Bank, or World
Bank).

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other

 

-29-



--------------------------------------------------------------------------------

manner the holders of such Indebtedness or other obligation of the payment
thereof or to protect such holders against loss in respect thereof (in whole or
in part) or (v) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness or other obligation, or (b) any
Lien on any assets of the guarantor securing any Indebtedness or other
obligation (or any existing right, contingent or otherwise, of the holder of
Indebtedness or other obligation to be secured by such a Lien) of any other
person, whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement.

“Guaranty Agreement” shall mean the Guaranty Agreement, in the form of Exhibit
E, as amended, supplemented or otherwise modified from time to time, among
Holdings, the Borrower, each Loan Party and the Collateral Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Highest Lawful Rate” shall mean the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Honor Date” shall have the meaning assigned to such term in Section 2.05.

“HPS” shall mean HPS Investment Partners, LLC.

“HPS Lenders” shall mean any Lender that is from time to time a party hereto
that is an Affiliate of HPS.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended and Reported,
have assets with a value in excess of 2.5% of the Consolidated Total Assets and
revenues representing in excess of 2.5% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date and (b) taken together
with all Unrestricted Subsidiaries designated pursuant to clause (ii) of the
definition thereof and all other Immaterial Subsidiaries as of the last day of
the fiscal quarter of the Borrower most recently ended and Reported, did not
have assets with a value in excess of 5% of the Consolidated Total Assets and
revenues representing in excess of 5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that any
Subsidiary that is a “Significant Subsidiary” as such term (or any similar term)
is used in

 

-30-



--------------------------------------------------------------------------------

any Junior Indebtedness document (or any definitive agreement governing
Permitted Refinancing Indebtedness in respect of any of the foregoing). Each
Immaterial Subsidiary shall be set forth in Schedule 1.01(b), and the Borrower
shall update such Schedule from time to time after the Closing Date as necessary
to reflect all Immaterial Subsidiaries at such time (the selection of
Subsidiaries to be added to or removed from such Schedule to be made as the
Borrower may determine).

“Impacted Interest Period” shall have the meaning set forth in the definition of
“Eurocurrency Base Rate”.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (i) the principal component of all obligations of
such person in respect of bankers’ acceptances, (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock) and (k) to the
extent constituting a liability under GAAP, earn-outs and obligations of the
Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such person in connection with Permitted Business
Acquisitions or any other Investment permitted hereunder. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof; provided, however, that, notwithstanding the
foregoing, solely for purposes of calculating the financial covenant in
Section 6.10 (including Pro Forma Compliance) or calculating any financial
ratio, Indebtedness shall be deemed not to include (i) contingent obligations
incurred in the ordinary course of business, (ii) deferred or prepaid revenues,
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) [reserved], (v) obligations to make payments in respect of money
backed guarantees offered to customers in the ordinary course of business,
(vi) obligations to make payments to one or more insurers in respect of profit
sharing arrangements entered into in the ordinary course of business, or
(vii) any Indebtedness of Holdings deemed to be Indebtedness of the Borrower on
its balance sheet under GAAP but for which the Borrower and its Subsidiaries do
not have any obligations or liabilities, contingent or otherwise.

 

-31-



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the written consent of the Administrative Agent, by
delivery of a notice thereof to the Administrative Agent setting forth such
person or persons (or the person or persons previously identified to Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the “HPS Meeting” presentation, dated
January 2017, as modified or supplemented prior to the Closing Date.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Security Agreements” shall mean the Form of Copyright
Security Agreement, Form of Patent Security Agreement, and Form of Trademark
Security Agreement, attached as exhibits to the Collateral Agreement.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA for
such Test Period calculated on a Pro Forma Basis to (b) Cash Interest Expense of
the Borrower and the Subsidiaries, in each case, for the applicable period of
four consecutive fiscal quarters of the Borrower, all determined on a
consolidated basis in accordance with GAAP.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any receivables
financing of such person or any of its subsidiaries that are payable to persons
other than Holdings, the Borrower and the Subsidiaries.

 

-32-



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
(being the last day of March, June, September and December of each year).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months thereafter, if at the time of the relevant
Borrowing, all Lenders agree to make interest periods of such length available),
as the Borrower may elect, or the date any Eurocurrency Borrowing is converted
to an ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided, however, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) the
Borrower may, with the consent of the Administrative Agent, elect to have an
interest period of less than a month with respect to any Eurocurrency Borrowing.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” shall have the meaning set forth in Section 6.04.

“Investor Purchase Agreement” shall mean that certain Investor Purchase
Agreement, dated as of March 31, 2017, by and among Holdings, the Borrower,
Affinion Investments, Elliott Management Corporation, Franklin Mutual Advisers,
LLC, and any additional investors party thereto.

 

-33-



--------------------------------------------------------------------------------

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

“Issuing Bank” shall mean a Lender to be reasonably agreed between HPS and
Borrower and each other Issuing Bank designated pursuant to Section 2.05(j) or
(k), in each case in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.05(i) or (k). An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank or through agreements with third
party letter of credit issuers issuing letters of credit (and such issuer, a
“Third Party LC Issuer”) on behalf of the Borrower as a co-applicant and
designated as a Letter of Credit hereunder by the Borrower or Administrative
Agent, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Where the context so
requires, references herein to Issuing Bank shall include any Third Party LC
Issuer; provided, however that no such Third Party Issuer shall have any
obligations under this Agreement. For the avoidance of doubt, neither HPS nor
HPS Lenders shall act as Issuing Banks unless agreed to in writing in their sole
discretion; it being understood that, as of the First Amendment Effective Date,
the Issuing Banks shall mean the Issuing Banks identified on Schedule 1 to the
First Amendment.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Junior Indebtedness” shall mean, collectively, any Material Indebtedness of the
Borrower or any of its Subsidiaries that are Loan Parties that is (x) secured by
a Lien that is junior in priority to the Lien securing the Obligations, (y) by
its terms subordinated in right of payment to all or any portion of the
Obligations or (z) unsecured, in each case, other than intercompany Indebtedness
among the Borrower and its Subsidiaries and Indebtedness incurred under
Section 6.01(w); which for the avoidance of doubt, as of the Closing Date
includes, (i) the 2017 Exchange Notes and (ii) any Senior Notes, Extended Senior
Subordinated Notes and Affinion Investments Notes remaining outstanding after
the 2017 Exchange.

“Latest Maturity Date” shall mean, at any date of determination, the latest
final stated maturity date applicable to any Class of Loans or Commitments
hereunder at such time, in each case as extended in accordance with this
Agreement from time to time.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

-34-



--------------------------------------------------------------------------------

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial aggregate amount of the L/C Commitments of all Issuing Banks is $0. For
the avoidance of doubt, neither HPS nor HPS Lenders shall have L/C Commitments
unless agreed to in writing in their sole discretion; it being understood that,
as of the First Amendment Effective Date, the aggregate amount of the L/C
Commitments of all Issuing Banks is $20,000,000 and the aggregate L/C Commitment
of each Issuing Banks is as set forth on Schedule 1 of the First Amendment.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit (including any payment or disbursement made by an
Issuing Bank to any Third Party LC Issuer).

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Facility
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lead Arranger” shall mean HPS Investments Partners, LLC.

“Leased Material Real Property” shall mean the leased real property set forth on
Schedule 3.18.

“Lender” shall mean each Revolving Facility Lender, each Swingline Lender, each
Term Lender and each Issuing Bank.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank or any Third Party LC Issuer.

“LIBO Screen Rate” shall have the meaning set forth in the definition of
“Eurodollar Base Rate”.

 

-35-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided, that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any promissory note issued under Section 2.09(e), solely for the
purposes of 7.01(c) hereof, the Fee Letters and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Loan Party for the benefit of any Agent, Issuing Bank or Lender in
connection herewith on or after the date hereof.

“Loan Parties” shall mean Holdings, the Borrower, the Foreign Subsidiary Loan
Parties and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean New York City time.

“Majority Lenders” of any Tranche shall mean, at any time, Lenders under such
Tranche having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time.

“Make Whole Premium Amount” shall mean, with respect to any Term Loan subject to
a Payment Event, on any date of calculation, the excess of (i) (x) the
prepayment price to prepay in full the principal amount of such Term Loan
(including any prepayment premium payable pursuant to Section 2.12(e)) on the
day immediately following the second anniversary of the Closing Date plus
(y) the present value on such date of all interest (using the interest rate
applicable to the Term Loan being prepaid as of the date of the prepayment) that
would have accrued on such Term Loan from the date of calculation through the
date immediately following the second anniversary of the Closing Date (excluding
accrued but unpaid interest to the date of such calculation) computed using a
discount rate equal to the Treasury Rate as of such calculation date plus 50
basis points over (ii) the then outstanding principal amount of such Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that, subsequent to December 31, 2016, has had or could reasonably
be expected to have a material adverse effect on (a) the business, property,
operations or condition of the Borrower and the Subsidiaries, taken as a whole,
or (b) the validity or enforceability of any material Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.

 

-36-



--------------------------------------------------------------------------------

“Material Agreement” shall mean any agreement, contract or instrument to which
any Loan Party is a party or by which any Loan Party or any of its properties is
bound (i) pursuant to which any Loan Party receives or will receive revenue (as
determined in accordance with GAAP on the financial statements of the Borrower),
in excess of $50,000,000 in any 12 month period, (ii) governing, creating,
evidencing or relating to Material Indebtedness of any Loan Party or (iii) the
termination or suspension of which, or the failure of any party thereto to
perform its obligations thereunder, could reasonably be expected to have a
Material Adverse Effect.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $25,000,00016,500,000.

“Material Insurance Subsidiary” shall mean one or more Subsidiaries that
constitute all or substantially all or a material portion of the Insurance
Business of the Borrower and its Subsidiaries.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.11.

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.11, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or any
ERISA Affiliate is making or accruing an obligation to make contributions, or
has within any of the preceding six plan years made or accrued an obligation to
make contributions.

“Natixis” shall have the meaning assigned to such term in Section 2.05(m).

“Natixis L/C Agreement” shall have the meaning assigned to such term in
Section 2.05(m).

Natixis L/C Documents” shall have the meaning assigned to such term in
Section 2.05(m).

“Natixis Swingline Agreement” shall have the meaning assigned to such term in
Section 2.04(f).

 

-37-



--------------------------------------------------------------------------------

“Natixis Swingline Documents” shall have the meaning assigned to such term in
Section 2.04(f).

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends minus an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such person or
any parent of such person in respect of a period in accordance with
Section 6.06(b)(i) as if such amounts had been paid as income taxes directly by
such person but only to the extent such amounts have not already been accounted
for as taxes reducing the net income (loss) of such person.

“Net Proceeds” shall mean:

(a) 100% of the proceeds in the form of cash, cash equivalents and Permitted
Investments actually received by any Loan Party (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise and
including casualty insurance settlements and condemnation awards, but only as
and when received) from any loss, damage, loss due to eminent domain or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets and any mortgage or
lease of real property) to any person of any asset or assets of the Borrower or
any Loan Party (other than those pursuant to Section 6.05(a), (b), (c), (e),
(g), (i), (j), or (m)) net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto), other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and (ii) Taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements); provided, that, if no Event of Default exists, the Borrower or
any Subsidiary may deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly after receipt of any such
proceeds, but in no event to exceed 5 Businesses DayBusiness Days after receipt
of any such proceeds, setting forth the Borrower’s or such Subsidiary’s
intention to use, or to commit to use, any portion of such proceeds, to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and the Loan Parties or to make investments in
Permitted Business Acquisitions or Investments permitted by Section 6.04, in
each case, if such certificate shall have been delivered, within twelve months
of such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not so used (or committed to be used) within such
twelve-monthtwelve month period, provided, however that the foregoing
reinvestment right shall not apply to any net proceeds received (A) in excess of
$50,000,000 in the aggregate from the Closing Date (with any Net Proceeds of the
Bridges Sale applied for reinvestment, Permitted Business Acquisitions or
Investments pursuant to Section 6.05(h) reducing such amount) or (B) the net
proceeds received from any sale or disposition of the assets or Equity

 

-38-



--------------------------------------------------------------------------------

Interests of any Material Insurance Subsidiary, in each case to the extent that
such assets or Equity Interests do not represent a de minimis, immaterial or
dormant portion of the Insurance Business of the Borrower and its Subsidiaries,
other than, with respect to this clause (B), as set forth in Section 6.05(h);
provided, further, that (x) no proceeds realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such
proceeds shall exceed $5,000,000 and (y) no proceeds shall constitute Net
Proceeds in any fiscal year until the aggregate amount of all such proceeds in
such fiscal year shall exceed $10,000,000; provided, still further, that pending
such reinvestment, such proceeds may be applied to temporarily reduce
outstanding Revolving Facility Loans;

(b) 100% of the proceeds in the form of cash, cash equivalents and Permitted
Investments from the incurrence, issuance or sale by any Loan Party of any
Indebtedness and debt like securities, in each case, (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale; and

(c) 100% of the proceeds in form of cash, cash equivalents and Permitted
Investments from the receipt of extraordinary and nonrecurring receipts,
including without limitation, corporate tax refunds, net of all taxes and fees,
commissions, costs and other expenses, in each case incurred in connection with
such extraordinary and nonrecurring receipt; provided that no proceeds realized
in a transaction or receipt shall constitute Net Proceeds unless such proceeds
exceed $5,000,000.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded.

“NFIP” shall have the meaning assigned to such term in Section 5.11(c).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean (i) all principal of and interest (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower or any other Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) and premium (if any) on
all Loans made pursuant to the Credit Agreement, (ii) all reimbursement
obligations (if any) and interest thereon (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any other Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) with respect to any Letter
of Credit issued pursuant to the Credit Agreement and (iii) all guarantee
obligations, fees, expenses and all other obligations, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in

 

-39-



--------------------------------------------------------------------------------

connection with, this Agreement, any other Loan Document or the Letters of
Credit, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees,
charges and disbursements of counsel to the Arranger, the Agents or any Lender
that are required to be paid by the Borrower pursuant hereto) or otherwise.
Notwithstanding the foregoing, Obligations of any Guarantor shall in no event
include any Excluded Swap Obligations of such Guarantor.

“Obligors” shall have the meaning assigned to such term in Section 2.05(n).

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

“Organizational Documents” shall mean, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or articles
of incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(r).

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning specified in Section 9.04(c).

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

-40-



--------------------------------------------------------------------------------

“Payment Event” shall have the meaning specified in Section 2.12(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower, in a form reasonably satisfactory to the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, a person or division or
line of business of a person (or any subsequent investment made in a person,
division or line of business previously acquired in a Permitted Business
Acquisition) if (a) such acquisition was not preceded by, or effected pursuant
to, an unsolicited or hostile offer by the acquirer or an Affiliate of the
acquirer; (b) such acquisition is of a Similar Business, (c) such acquisition
results in a net positive change to EBITDA on a Pro Forma Basis, (d) immediately
after giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; (iii) (A) after giving
effect to such acquisition, calculated as of the last day of the most recently
ended and Reported fiscal quarter (1) the Total Secured Leverage Ratio shall not
exceed the lesser of (x) the Total Secured Leverage Ratio as of the Closing Date
and (y) the Total Secured Leverage Ratio immediately prior to giving effect to
such “Permitted Business Acquisition” and (2) the Consolidated Fixed Charge
Coverage Ratio shall not be less than the greater of (x) the Consolidated Fixed
Charge Coverage Ratio as of the Closing Date and (y) the Consolidated Fixed
Charge Coverage Ratio immediately prior to giving effect to such “Permitted
Business Acquisition” and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets and (B) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01); (iv) to the extent required by Section 5.11, the Collateral and
Guarantee Requirement will be satisfied with respect to such acquired person and
the equity interests of such acquired person; (v) the aggregate amount ofno
Investments made in “Permitted Business Acquisitions” shall be made in persons
that do not become Loan Parties, taken together with any Investments made
pursuant to Section 6.04(b)(v) in Subsidiaries that are not Loan Parties, shall
not, collectively, exceed at any time outstanding $30,000,000 (“ Non-Loan Party
Cap” (other than the Specified Acquisition); and (vi) in the event of a single
or series of related “Permitted Business Acquisitions” in excess of an aggregate
principal sum of $75,000,000, the Borrower shall provide the Administrative
Agent with (X) a quality of earnings report (prepared by a “Big Four” accounting
firm or other national accounting firm reasonably acceptable to the
Administrative Agent), (Y) projections and financials and (Z) such other
documents and information as the Administrative Agent may reasonably request;
provided that, notwithstanding the foregoing, the Specified Acquisition shall be
permitted if (A) the Borrower complies with clauses (i), (ii) and (iv) above and
provides the materials and information described in clause (vi) above, and the
Investments made in connection with the Specified Acquisition shall not reduce
the amount of, and availability under, the Non-Loan Party Cap, (B) such
Specified Acquisition is consummated within 9 months from the Closing Date and
(C) the aggregate purchase price of such Specified Acquisition shall not exceed
$25,000,000, of which only up to $12,500,000 shall be paid at the closing of the
Specified Acquisition.

 

-41-



--------------------------------------------------------------------------------

“Permitted Holder” shall mean Third Avenue Management, Allianz Global Investors,
Empyrean Capital, Pennant Park and Ares Management.

“Permitted Investments” shall mean:

(a) U.S. Dollars, Sterling, euros, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

(b) securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Mexico or any member state of the European Union, in each case, with
maturities not exceeding two years after the date of acquisition;

(c) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, in each case with maturities not exceeding 270 days
after the date of acquisition and held by it from time to time in the ordinary
course of business;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500,000,000 or the foreign currency equivalent thereof and whose long-term debt
is rated “A” or the equivalent thereof by Moody’s or S&P (or, in the case of an
obligor domiciled outside of the United States, reasonably equivalent ratings of
another internationally recognized credit rating agency);

(e) repurchase obligations for underlying securities of the types described in
clauses (b) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper issued by a corporation (other than an Affiliated Lender)
rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or, in the
case of an obligor domiciled outside of the United States, reasonably equivalent
ratings of another internationally recognized credit rating agency) and in each
case maturing within one year after the date of acquisition;

(g) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

 

-42-



--------------------------------------------------------------------------------

(h) Indebtedness issued by persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or, in the case of an obligor domiciled outside of
the United States, reasonably equivalent ratings of another internationally
recognized credit rating agency) in each case with maturities not exceeding two
years from the date of acquisition; and

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and original issue
discounts, underwriting discounts, fees, commissions and expenses), (b) the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have greater guarantees or security, than the Indebtedness being Refinanced,
(e) if the Indebtedness being Refinanced is secured by any collateral (whether
equally and ratably with, or junior to, the Secured Parties or otherwise), such
Permitted Refinancing Indebtedness may be secured by such collateral (including
in respect of Indebtedness of Foreign Subsidiaries that are not Loan Parties
otherwise permitted under this Agreement and any collateral pursuant to
after-acquired property clauses, in each case, to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced, (f) in the
case of the 2017 Exchange Notes and any Permitted Refinancing Indebtedness in
respect thereto, has no scheduled amortization, payments of principal, sinking
fund payments or similar scheduled payments, other than regularly scheduled
payments of interest, and (g) no Default or Event of Default shall have occurred
and be continuing or would result therefrom.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

-43-



--------------------------------------------------------------------------------

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

“Pledged Collateral” shall mean Pledged Securities (as defined in the Collateral
Agreement) or a similar term (e.g. pledge assets, assigned claims, assigned
receivables) in the Collateral Agreement or a Foreign Pledge Agreement, as
applicable.

“Prepayment Transaction” shall mean any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Term Loans,
directly or indirectly, from the net proceeds of any Indebtedness of Holdings,
the Borrower or any of their Subsidiaries, including, without limitation, as may
be effected through any other new or additional loans under this Agreement or by
an amendment of any provisions of this Agreement (including pursuant to
Section 9.09(f)), including any replacement of a Non-Consenting Lender in
connection with a required assignment pursuant to Section 2.19.

“Prime Rate” shall mean the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation or consolidation (including the Transactions)
(or any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any designation of any Unrestricted Subsidiary as a Subsidiary,
and any restructurings of the business of Holdings, the Borrower or any of the
Subsidiaries that Holdings, the Borrower or any of its Subsidiaries has
determined to make and/or made and are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 6.01, 6.02,
6.05, 6.06 or 6.09, occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or dividend or other

 

-44-



--------------------------------------------------------------------------------

applicable transaction is consummated) and (ii) (A) for any designation of an
Unrestricted Subsidiary as a Subsidiary, effect shall be given to such
designation and all other such designations of Unrestricted Subsidiaries as
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the applicable designation of an Unrestricted Subsidiary as
a Subsidiary, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower, to reflect operating
expense reductions, other operating improvements or synergies reasonably
expected to result and be realizable from the applicable pro forma event within
the 12 month period following the consummation of the pro forma event, provided
that the adjustments made pursuant to this paragraph, shall not exceed the
greater of $10,000,0008,250,000 and 5% of EBITDA for the relevant Test Period
prior to giving effect to such adjustment. The Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(a)(i).

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Section 6.10 as of the date of such determination (calculated on a Pro Forma
Basis and giving pro forma effect to the event giving rise to such
determination).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

 

-45-



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulatory Agreement” shall have the meaning assigned to such term in
Section 3.09(c).

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Reported” shall mean, with respect to any fiscal quarter or Excess Cash Flow
Period of the Borrower, the delivery to the Administrative Agent of the
financial statements required to be delivered with respect to the end of such
fiscal quarter or such Excess Cash Flow Period under Section 5.04(a) or (b), as
applicable.

 

-46-



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) L/C Exposure, (c) Swingline Exposure and
(d) Available Unused Commitments that, taken together, represent more than 50%
of the sum of (w) all Loans (other than Swingline Loans) outstanding, (x) L/C
Exposure, (y) Swingline Exposure and (z) the total Available Unused Commitments
at such time. The Loans, L/C Exposure, Swingline Exposure and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided, that if the Senior Secured Leverage Ratio calculated as of the
end of any Excess Cash Flow Period is (i) less than or equal to 3.50 to 1.00,
the Required Percentage shall be 25% and (ii) less than or equal to 2.50 to
1.00, the Required Percentage shall be 0%.

“Requirements of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” of any person shall mean any chief executive officer,
president, executive officer or Financial Officer of such person and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.

“Revolving Availability Period” shall mean, with respect to the Revolving
Facility Commitments, the period from and including Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Revolving Facility Commitment, as applicable. The aggregate amount of the
Lenders’ Revolving Facility Commitments as of the Closing Date is $110,000,000.

“Revolving Facility Exposure” shall mean, at any time, the sum of (i) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time and (ii) the aggregate L/C Exposure at such time; provided, that for
purposes of Sections 2.01(b), 2.04(a)(ii) and (iii), 2.05(b)(ii), 2.08(b)(ii)
and 2.11(d), “Revolving Facility Exposure” shall also include the aggregate
Swingline Exposure at such time. The Revolving Facility Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the total Revolving
Facility Exposure at such time.

 

-47-



--------------------------------------------------------------------------------

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure.

“Revolving Facility Loans” shall mean a loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Each Revolving Facility Loan shall be a
Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean the date that is the five year
anniversary of the Closing Date.

“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, a subsidiary of S&P Global Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (as of the Date of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria, and the Crimea region of Ukraine)

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any Member State of the European Union, or the United Kingdom (irrespective of
its status vis-à-vis the European Union), (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions Laws” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Security Documents” shall mean the Mortgages, the Guaranty Agreement, the
Collateral Agreement, the Foreign Pledge Agreements, the Foreign Security
Document, the Intellectual Property Security Agreements and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.11, in each case, as
amended from time to time in accordance with the terms hereof and thereof.

 

-48-



--------------------------------------------------------------------------------

“Senior Notes” shall mean the 7.875% Senior Notes due 2018 issued by the
Borrower.

“Senior Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) and both such
Consolidated Debt and the Liens securing the same are not subordinated to the
Obligations, or the Liens securing the same, respectively.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Senior
Secured Debt as of such date, determined on a consolidated basis in accordance
with GAAP to (b) EBITDA for such Test Period; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Closing Date, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

“Specified Acquisition” shall mean the single acquisition of equity interests or
assets of a technology services provider that has previously provided services
to the Borrower and/or its Subsidiaries, that was specifically identified to and
approved by the Administrative Agent prior to the Closing Date.

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar-denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” shall mean the lawful money of the United Kingdom.

 

-49-



--------------------------------------------------------------------------------

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower other than any Unrestricted Subsidiary.

“Subsidiary Loan Party” shall mean (i) each Domestic Subsidiary of the Borrower
on the Closing Date set forth on Schedule 1.01(g) hereto and (ii) each Wholly
Owned Subsidiary of the Borrower that is a Domestic Subsidiary formed or
acquired after the Closing Date other than (A) any Unrestricted Subsidiary,
(B) to the extent prohibited by Applicable Insurance Laws and Regulations, any
Insurance Subsidiary and (C) any Domestic Subsidiary solely to the extent that,
and only for so long as, guaranteeing the Obligations would violate or require
consent (that could not be readily obtained without undue burden to the Loan
Parties) under applicable law or regulations or a contractual obligation on such
Domestic Subsidiary and such law or obligation existed at the time of the
acquisition of such Domestic Subsidiary and was not created or made binding on
such Domestic Subsidiary in contemplation of or in connection with the
acquisition of such Domestic Subsidiary.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The initial aggregate amount of the Swingline Commitments is $0.
For the avoidance of doubt, neither HPS nor HPS Lenders shall have Swingline
Commitments unless agreed to in writing in their sole discretion; it being
understood that, as of the First Amendment Effective Date, the aggregate amount
of the Swingline Commitment of all Swingline Lenders is $20,000,000 and the
aggregate Swingline Commitment of each Swingline Lender is as set forth on
Schedule 1 of the First Amendment.

 

-50-



--------------------------------------------------------------------------------

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean each Lender to be reasonably agreed between HPS
and Borrower, in its capacity as a lender of Swingline Loans. A Swingline Lender
may, in its discretion, arrange for Swingline Loans to be made by Affiliates of
such Swingline Lender or through agreements with third party swingline lenders
making swingline loans (and such swingline lender, a “Third Party Swingline
Lender”) to the Borrower and designated as a Swingline Loan hereunder by the
Borrower or Administrative Agent, in which case the term “Swingline Lender”
shall include any such Affiliate with respect to Swingline Loans made by such
Affiliate. Where the context so requires, references herein to Swingline Lender
shall include any Third Party Swingline Lender; provided, however that no such
Third Party Swingline Lender shall have any obligations under this Agreement.
For the avoidance of doubt, neither HPS nor HPS Lenders shall act as a Swingline
Lender unless agreed to in writing in their sole discretion; it being understood
that, as of the First Amendment Effective Date, the Swingline Lenders shall mean
the Swingline Lenders identified on Schedule 1 to the First Amendment.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans of a given
Class.

“Term Lender” shall mean a Lender with a Term Loan Commitment.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans hereunder on the Closing Date,
expressed as an amount representing the maximum aggregate permitted principal
amount of the Term Loans to be made by such Lender. The initial amount of each
Lender’s Term Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term Loan Commitment, as applicable. The aggregate amount of the Lenders’ Term
Loan Commitments as of the Closing Date (immediately prior to termination on
such date pursuant to Section 2.08(a)) is $1,340,000,000.

“Term Loan Maturity Date” shall mean the date that is the five year anniversary
of the Closing Date.

“Term Loans” shall mean the Term Loans made by the Lenders pursuant to
Section 2.01(a). The aggregate principal amount of Term Loans outstanding as of
Closing Date is $1,340,000,000.

 

-51-



--------------------------------------------------------------------------------

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended and
Reported (taken as one accounting period).

“Third Party LC Issuer” shall have the meaning specified in the definition of
Issuing Bank.

“Third Party Swingline Lender” shall have the meaning specified in the
definition of Swingline Lender.

“Total Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby).

“Total Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Secured Debt as of such date to (b) EBITDA for such Test Period, all determined
on a consolidated basis in accordance with GAAP; provided, that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder.

“Transaction Documents” shall mean the Loan Documents and the 2017 Exchange
Documents, in each case as amended from time to time in accordance with the
terms hereof and thereof.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution and delivery of the Loan
Documents and the initial borrowings hereunder; (b) the execution and delivery
of the 2017 Exchange Transaction Documents and the consummation of the 2017
Exchange thereunder; (c) the repayment, redemption or discharge of, and
termination of all obligations under, the Existing Credit Agreement and Existing
Credit Agreement Loan Documents and the Affinion International Notes and the
Affinion International Notes Documents, (d) the issuance of additional 2017
Exchange Notes to redeem, repay or otherwise discharge any Senior Notes,
Affinion Investments Notes and Existing Holdings Notes remaining outstanding
after giving effect to the 2017 Exchange and (e) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

“Treasury Rate” shall mean, as of the applicable payment date, the yield to
maturity as of such payment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15 (519) that has become publicly available at least two
Business Days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market date)) most
nearly equal to the period from such payment date to the date immediately
following the first anniversary of the Closing Date, in the case of the COC Make
Whole Premium Amount,

 

-52-



--------------------------------------------------------------------------------

and the date immediately following the second anniversary of the Closing Date,
in the case of the Make Whole Premium Amount; provided; however, that if the
period from such prepayment date to the date immediately following the first
anniversary or second anniversary of the Closing Date, as applicable, is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries for purposes of GAAP.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Borrower
identified on Schedule 1.01(d) hereto and (ii) any additional subsidiary of the
Borrower designated as such by the Borrower that, together with all other
Unrestricted Subsidiaries designated pursuant to this clause (ii), constitutes
in the aggregate less than 10% of (A) aggregate EBITDA on a trailing
twelve months’ basis and (B) Consolidated Total Assets at such date of
determination, calculated as of the last day of the most recently ended and
Reported fiscal quarter; provided, that, at any time an Unrestricted Subsidiary
designation pursuant to preceding clause (ii) causes the aggregate EBITDA or
aggregate assets test set forth above to no longer be satisfied, the
Unrestricted Subsidiary or Unrestricted Subsidiaries, as applicable, that has or
have either the highest sales or the largest book value of assets, as
applicable, of all such Unrestricted Subsidiaries as of the last day of the most
recently ended and Reported fiscal quarter shall automatically constitute a
Subsidiary and cease to constitute an Unrestricted Subsidiary and the Borrower
shall promptly cause the appropriate Security Documents to be executed and
delivered to the Administrative Agent (such that, following such conversion of
each such Unrestricted Subsidiary to a Subsidiary, the Collateral and Guarantee
Requirement shall be satisfied and the remaining Unrestricted Subsidiaries shall
satisfy this definition); provided, further that (A) no default or Event of
Default has occurred, is continuing or would result from such designation,
(b) the Borrower may only (if otherwise permitted hereunder) designate any
Material Insurance Subsidiary as an Unrestricted Subsidiary to the extent that
such Material Insurance Subsidiary represents a de minimis, immaterial or
dormant portion of the Insurance Business of the Borrower and its Subsidiaries
and (C) the Borrower and the Subsidiaries shall be in Pro Forma Compliance after
giving effect to such designation, calculated as of the last day of the most
recently ended and Reported fiscal quarter, and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information
for such designated Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower or the
applicable Subsidiary therein at the date of designation in an amount equal to
the Fair Market Value of the Borrower’s or the applicable Subsidiary’s
investment therein. The designation of any Unrestricted Subsidiary as a
Subsidiary shall constitute (i) the incurrence at the time of

 

-53-



--------------------------------------------------------------------------------

designation of any Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the Borrower and its Subsidiaries in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the Fair Market Value at the date of such designation of the Borrower or the
applicable Subsidiary’s Investment in such Unrestricted Subsidiary.

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning specified in
Section 2.17(g).

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a “complete withdrawal” or “partial withdrawal” from such Multiemployer Plan,
as such terms are defined in Section 4201(b) of ERISA.

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and

 

-54-



--------------------------------------------------------------------------------

Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or other document or agreement shall mean such document as
amended, restated, supplemented or otherwise modified from time to time. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.03 [Reserved.]

SECTION 1.04 Currency Translation. For purposes of determining compliance as of
any date with Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07, amounts
incurred or outstanding in currencies other than U.S. Dollars shall be
translated into U.S. Dollars at the exchange rates in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made, as such exchange rates shall
be determined in good faith by the Borrower. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in U.S. Dollars
in Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07 or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

SECTION 1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall at all times be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such times.

SECTION 1.06 Dutch Terms. In this Agreement, where it relates to a Dutch person
or the context so requires, a reference to (i) ‘works council’ means each works
council (ondernemingsraad) or central or group works council (centrale of groeps
ondernemingsraad) within the meaning of the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden) having jurisdiction over that person,
(ii) the execution, delivery and performance of any document or action having
been ‘duly authorized’ includes any action required to comply with the Works
Councils Act of the Netherlands (Wet op de ondernemingsraden) and obtaining an
unconditional positive advice (advies) from the competent works council(s),
(iii) ‘constituent documents’ means the deed of incorporation (akte van
oprichting), articles of association (statuten), and an up-to-date extract of
the Trade Register of the Dutch Chamber of Commerce relating to that person,
(iv) a ‘bankruptcy’, ‘winding-up’,

 

-55-



--------------------------------------------------------------------------------

‘liquidation’ or ‘dissolution’ includes that person being declared bankrupt
(failliet verklaard) or dissolved (ontbonden), (v) a ‘moratorium’ includes
(voorlopige) surseance van betaling, (vi) ‘admit in writing its inability or
fail generally to pay its debts’ includes that person having filed a notice
under Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet
1990) or Section 60 of the Social Insurance Financing Act of the Netherlands
(Wet Financiering Sociale Verzekeringen) in conjunction with Section 36 of the
Tax Collection Act of the Netherlands (Invorderingswet 1990), (vii) a
‘liquidator’ or ‘trustee in bankruptcy’ includes a curator or a beoogd curator,
(viii) an ‘administrator’ includes a bewindvoerder or a beoogd bewindvoerder,
and (ix) a ‘lien’ includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht).

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Term Lender agrees to make Term Loans to the Borrower in U.S. Dollars
on the Closing Date from its U.S. Lending Office in a principal amount equal to
its Term Loan Commitment;

(b) each Revolving Facility Lender agrees from time to time during the Revolving
Availability Period to make Revolving Facility Loans in U.S. Dollars to the
Borrower from its U.S. Lending Office in an aggregate principal amount that will
not result in such Lender’s Revolving Facility Exposure exceeding such Lender’s
Revolving Facility Commitment; provided that, no Revolving Facility Loans will
be required to be made to the extent that the aggregate amount of Revolving
Facility Exposure plus the face amount of letters of credit issued under
Section 6.01(s) exceeds the total Revolving Facility Commitments.

(c) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any

 

-56-



--------------------------------------------------------------------------------

exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 2.15 or 2.17 solely in
respect of increased costs or taxes resulting from such exercise and existing at
the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided, that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided, that there shall not at any time be more than a total of (i) ten
Eurocurrency Borrowings outstanding under each Class of Term Loans and (ii) ten
Eurocurrency Borrowings outstanding under each Class of Revolving Facility
Loans.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date or Term Loan Maturity Date or other final stated maturity
date of any other Class of Loans, as applicable.

SECTION 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request (as provided in Section 9.01) in writing by providing a Borrowing
Request in the form of Exhibit C-1 hereto (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 p.m., Local Time, four Business Days before the
date of the proposed Borrowing, (b) in the case of an ABR Term Loan Borrowing,
not later than 12:00 p.m., Local Time, four Business Day before the date of the
proposed Borrowing, and (c) in the case of an ABR Revolving Borrowing, not later
than 12:00 p.m., Local Time, four Business Days before the date of the proposed
Borrowing; provided, that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such written Borrowing Request shall be
irrevocable and shall be provided by electronic mail or telecopy to the
Administrative Agent. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the Class of such Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

-57-



--------------------------------------------------------------------------------

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Term Borrowing or Revolving Facility Borrowing
is specified (as applicable), then the requested Revolving Facility Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees, severally, to make Swingline Loans in U.S. Dollars to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the Swingline
Exposure exceeding the Swingline Commitment, (ii) the Revolving Facility
Exposure of any Swingline Lender exceeding such Swingline Lender’s respective
Revolving Facility Commitment or (iii) the Revolving Facility Exposure plus the
face amount of letters of credit issued under Section 6.01(s) exceeding the
total Revolving Facility Commitments; provided, that the Swingline Lenders shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing and, to the extent that any HPS Lender is a Swingline Lender, such
Swingline Lender shall not be required to fund any Swingline Loans until receipt
of corresponding loans under the Natixis Swingline Agreement. Each Swingline
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple, and not less than the Borrowing Minimum. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans. To the extent that HPS and the HPS
Lenders agree to act as Swingline Lenders, it is understood and agreed they may
satisfy their obligations hereunder with respect to the making of Swingline
Loans by causing a Third Party Swingline Lender to make such Swingline Loan.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lenders of such request in writing (which
may be by electronic mail) in the form of a Swingline Borrowing Request, not
later than 10:00 a.m., Local Time, on the day of a proposed Swingline Borrowing.
Each such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day) and (ii) the
amount of the requested Swingline Borrowing. The Swingline Lenders shall consult
with the Administrative Agent as to whether the making of the Swingline Loan is
in accordance with the terms of this Agreement prior to the Swingline Lenders
funding such Swingline Loan. Upon receipt of notice a proposed Swingline
Borrowing from Borrower, the Swingline Lenders shall promptly deliver notice of
a proposed borrowing to Natixis no later than the deadline set forth in the
Natixis Swingline Agreement for requesting a corresponding

 

-58-



--------------------------------------------------------------------------------

loan. The Swingline Lenders shall make each Swingline Loan to be made by them
hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 4:00 p.m., Local Time, to the
account of the Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).

(c) The Swingline Lenders shall have the right to demand repayment by the
Borrower of any Swingline Loan, in whole or in part, on the 15th day after
borrowing of any Swingline Loan upon giving written notice to the Borrower and
the Administrative Agent before 12:00 p.m. (New York City time) no later than
the 5th day after borrowing of any Swingline Loan. With respect to any Swingline
Loans which have not been repaid by the Borrower upon demand pursuant to the
foregoing sentence or voluntarily prepaid by the Borrower pursuant to
Section 2.11(a), the Swingline Lenders may by written notice given to the
Administrative Agent not later than 12:00 p.m., Local Time, in their sole
discretion, four Business Days before the date of the proposed participations,
require the Revolving Facility Lenders to acquire participations in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the Revolving Facility
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Revolving Facility
Lender, specifying in such notice such Revolving Facility Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent for the account of the Swingline
Lenders, such Revolving Facility Lender’s Applicable Percentage of such
Swingline Loan or Loans (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan). Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Facility Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lenders the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lenders. Any amounts received by
the Swingline Lenders from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lenders
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Facility Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lenders, as their interests may appear; provided, that any
such payment so remitted shall be repaid to the Swingline Lenders or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

-59-



--------------------------------------------------------------------------------

(d) The Swingline Lenders may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender(s) and the
successor Swingline Lender(s). The Administrative Agent shall notify the Lenders
of any such replacement of a Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Swingline Lender(s). From and after the effective date
of any such replacement, (i) the successor Swingline Lender(s) shall have all
the rights and obligations of the replaced Swingline Lender(s) under this
Agreement with respect to Swingline Loans to be extended thereafter and
(ii) references herein to the term “Swingline Lender” or “Swingline Lenders”
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of such Swingline Loans under this Agreement with respect
to Swingline Loans extended by it prior to such replacement but shall not be
required to extend any additional Swingline Loans.

(e) Pursuant to the First Amendment, certain HPS Lenders have agreed to act as
Swingline Lenders. HPS and the HPS Lenders agree to use commercially reasonable
efforts to keep in effect the Natixis Swingline Agreement (it being agreed that
in no event shall HPS or the HPS Lenders be required to pay any incremental
fees, costs or expenses greater than those of a de minimis nature, unless the
Borrower shall agree to and promptly reimburse such fees, costs and expenses in
full) and agree to act as Swingline Lenders if the Natixis Swingline Agreement
remains in effect, provided that notwithstanding anything herein to contrary, if
at any time HPS or the HPS Lenders are unable act as Swingline Lenders or cannot
act as a Swingline Lender without undue burden or without incurring incremental
fees, costs or expenses of a non-de minimis nature then HPS and the HPS Lenders,
may, upon written notice (“Swingline Resignation Notice”) to the Borrower and
Administrative Agent, immediately resign from their role(s) as Swingline
Lenders. After any potential resignation of HPS and the HPS Lenders hereunder,
HPS and the HPS Lenders shall remain a party hereto and shall continue to have
all the rights and obligations of such Swingline Loans under this Agreement with
respect to Swingline Loans extended by them prior to such resignation but shall
not be required to extend any additional Swingline Loans. Such Swingline
Resignation Notice shall also serve as a notice to the Revolving Facility
Lenders pursuant to Section 2.04(c) and the Revolving Facility Lenders hereby
agree to acquire participations in such Swingline Loans in accordance with the
provisions of Section 2.04(c).

(f) Reference is made to (i) that certain Swing Line Loan Reimbursement
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Natixis Swingline Agreement”) dated as of the First Amendment
Effective Date among the Obligors, HPS and Natixis and (ii) the Natixis Fee
Letter (together with the Natixis Swingline Agreement, the “Natixis Swingline
Documents”). The Borrower acknowledges that it has read the Natixis Swingline
Documents and approves of HPS and the Obligors entering into the same.
Notwithstanding any other provision of this Agreement, the Obligors as Swingline
Lenders hereunder shall have no obligation to lend, or cause Natixis to lend,
swingline loans other than in

 

-60-



--------------------------------------------------------------------------------

accordance with the terms of, and subject to the terms and conditions of, the
Natixis Swingline Documents and the Borrower shall have no right to request that
HPS or the Obligors lend or cause the lending of swingline loans other than in
accordance with, and subject to all terms and conditions of, the Natixis
Swingline Documents. Borrower will supply HPS with such documents as HPS may
reasonably request in order to comply with or keep in effect the Natixis
Swingline Documents. Borrower shall promptly reimburse HPS for any and all fees,
expenses and other amounts payable by HPS or any Obligor under the Natixis
Swingline Documents including, without limitation, the Swing Line Loan Upfront
Fees (as defined therein), any increased costs as provided in Section 5 of the
Natixis Swingline Agreement, any Taxes as provided in the Section 6 of the
Natixis Swingline Agreement and any indemnification and breakage obligations as
provided in Section 8 of the Natixis Swingline Agreement (but excluding
Swingline Loan Unused Commitment Fees (as defined therein), and the interest
rate payable pursuant to Section 2(b) of the Natixis Swingline Agreement, solely
to the extent such fees and amounts are duplicative of, and in each case not in
excess of, the corresponding fees and amounts the Borrower would otherwise be
required to pay hereunder in connection with the Commitment Fee pursuant to
Section 2.12(a) and interest payable pursuant to Section 2.13(a) in respect of
Swingline Loans respectively). In the event of any conflict between this
Section 2.04(f) of this Agreement and any other provision of this Agreement,
this Section 2.04(f) shall govern and control.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank severally agrees, in reliance upon the agreements of the Revolving
Facility Lenders set forth in this Section 2.05, from time to time on any
Business day during the Revolving Availability Period and prior to the date that
is thirty days prior to the Revolving Facility Maturity Date, to issue Letters
of Credit for the account of the Borrower or its Subsidiaries, and to amend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and to honor drawings of Letters of Credit; and (ii) the Revolving
Facility Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any issuance of any Letter of Credit,
(x) the total Revolving Facility Exposure plus the face amount of letters of
credit issued under Section 6.01(s) shall not exceed the total Revolving
Facility Commitments, (y) the Revolving Facility Exposure of any Revolving
Facility Lender shall not exceed such Revolving Facility Lender’s respective
Revolving Facility Commitment, and (z) the L/C Exposure shall not exceed the
aggregate L/C Commitments; provided further that, to the extent that any HPS
Lender is an Issuing Bank, such Issuing Bank shall not be required to issue,
amend or otherwise provide Letters of Credit unless the corresponding letters of
credit are issued, amended or otherwise provided under the Natixis L/C
Agreement. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
issuance or amendment of such Letter of Credit so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. In the event of any inconsistency between the terms and conditions
of this

 

-61-



--------------------------------------------------------------------------------

Agreement and the terms and conditions of any form of Letter of Credit
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit
(collectively, the “Issuer Documents”), the terms and conditions of this
Agreement shall control. To the extent that HPS and the HPS Lenders agree to act
as Issuing Banks, it is understood and agreed they may satisfy their obligations
hereunder with respect to the issuance of Letters of Credit by causing a Third
Party LC Issuer to issue such Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable Issuing Bank (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the stated amount thereof; (C) the expiry
date thereof (and any “evergreen” renewals, if any, including the terms
thereof); (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as such Issuing Bank may require.
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent in writing (which may be
by electronic mail or telecopy) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
Issuing Bank will provide the Administrative Agent with a copy thereof. Promptly
thereafter, the Issuing Bank shall request a letter of credit from Natixis no
later than the deadline set forth in the Natixis L/C Agreement for requesting a
letter of credit issuance. Unless the applicable Issuing Bank has received
written notice from any Revolving Facility Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4.01 shall not then be satisfied,
then, subject to the terms and conditions hereof, such applicable Issuing Bank
shall, on the requested

 

-62-



--------------------------------------------------------------------------------

date, issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Facility Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Facility Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Bank shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the applicable Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Revolving
Facility Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Facility Lender’s
Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of ABR Loans to be disbursed four Business Days after
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
ABR Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.01 (other than the
delivery of a Borrowing Request) (provided, however, that for the avoidance of
doubt, no Revolving Facility lender shall be required to disburse their portion
of the Unreimbursed Amount sooner than the time periods specified in
Section 2.03).

(ii) Each Revolving Facility Lender shall upon any notice pursuant to
Section 2.05(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
Issuing Bank at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each Revolving Facility
Lender that so makes funds available shall be deemed to have made an ABR Loan to
the Borrower in such amount (provided, however, that for the avoidance of doubt,
no Revolving Facility lender shall be required to disburse their portion of the
Unreimbursed Amount sooner than the time periods specified in Section 2.03). The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

 

-63-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Loans because the conditions set forth in Section 4.01 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate specified in Section 2.13. In such event, each Revolving Facility Lender’s
payment to the Administrative Agent for the account of the applicable Issuing
Bank pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Facility Lender in satisfaction of its participation obligation
under this Section 2.05.

(iv) Until each Revolving Facility Lender funds its Loan or L/C Advance pursuant
to this Section 2.05(c) to reimburse applicable Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Facility
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable Issuing Bank.

(v) Each Revolving Facility Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Facility
Lender may have against the applicable Issuing Bank, the Borrower or any other
person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Facility
Lender’s obligation to make Loans pursuant to this Section 2.05(c) is subject to
the conditions set forth in Section 4.01 (other than delivery by the Borrower of
a Borrowing Request). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable
Issuing Bank for the amount of any payment made by the Issuing Bank under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Facility Lender pursuant to the foregoing
provisions of this Section 2.05(c) by the time specified in Section 2.05(c)(ii),
then, without limiting the other provisions of this Agreement, the applicable
Issuing Bank shall be entitled to recover from such Revolving Facility Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the applicable Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the applicable Issuing Bank in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the applicable Issuing Bank in connection with the
foregoing. If such Revolving Facility Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Facility
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the applicable
Issuing Bank submitted to any Revolving Facility Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

-64-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Revolving Facility Lender such
Revolving Facility Lender’s L/C Advance in respect of such payment in accordance
with Section 2.05(c), if the Administrative Agent receives for the account of
the applicable Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Facility
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.07 (including pursuant to any
settlement entered into by the applicable Issuing Bank in its discretion), each
Revolving Facility Lender shall pay to the Administrative Agent for the account
of the applicable Issuing Bank its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Revolving Facility Lender, at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Facility Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

-65-



--------------------------------------------------------------------------------

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of the Issuing Banks. Each Revolving Facility Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the person executing or delivering any such document. Neither
any Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither any Issuing Bank, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
no

 

-66-



--------------------------------------------------------------------------------

Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Certain Conditions. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the applicable
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the applicable
Issuing Bank shall prohibit, or request that the applicable Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the applicable Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
applicable Issuing Bank is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the applicable Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the applicable Issuing Bank in good faith deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(iii) the Letter of Credit is to be denominated in a currency other than
Dollars; or

(iv) any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the applicable Issuing Bank (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
obligations as to which the applicable Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(i) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Facility Maturity Date; provided, that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the applicable date referred to in clause (a) of this Section 2.05).

 

-67-



--------------------------------------------------------------------------------

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” or
“Issuing Banks” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

(k) Appointment of an Issuing Bank and Additional Issuing Banks. Pursuant to the
First Amendment, certain HPS Lenders have agreed to act as Issuing Banks. HPS
and the HPS Lenders agree to use commercially reasonable efforts to keep in
effect the Natixis L/C Agreement (it being agreed that in no event shall HPS or
the HPS Lenders be required to pay any incremental fees, costs or expenses
greater than those of a de minimis nature, unless the Borrower shall agree to
and promptly reimburse such fees, costs and expenses in full) and agree to act
as Issuing Banks if the Natixis L/C Agreement remains in effect, provided that
notwithstanding anything herein to contrary, if at any time HPS and the HPS
Lenders are unable or cannot act as Issuing Banks without undue burden or
without incurring incremental fees, costs or expenses of a non-de minimis nature
then HPS and the HPS Lender may, upon written notice to the Borrower and
Administrative Agent, immediately resign from their roles as Issuing Banks. If
at any time, and from time to time, HPS or the HPS Lenders is required to cash
collaterize any Letter of Credit issued by a Third Party LC Issuer, the Borrower
agrees to immediately (with either cash on hand or via a request for a Revolving
Facility Borrowing (with such requirement being satisfied if the Borrower
immediately requests a Revolving Facility Borrowing and promptly applies the
proceeds of such Revolving Facility Borrowing as set forth in this sentence))
cash collateralize such Letter of Credit (or reimburse HPS and the HPS Lenders
for such cash collateralization). From time to time, the Borrower may by written
notice to the Administrative Agent designate up to four Lenders, each of which
agrees (in its sole discretion) to act in such capacity and each of which is
reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes. For avoidance of doubt, no Third Party LC Issuer shall be required to
become a party to this Agreement.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each month, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding month,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and

 

-68-



--------------------------------------------------------------------------------

reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written (or, with respect to any Issuing Bank, if
the Administrative Agent so agrees with respect to such Issuing Bank,
telephonic) confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any L/C Disbursement in respect of any Letter of Credit issued, the date
of such L/C Disbursement and the amount of such L/C Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an L/C Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such L/C Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

(m) Reference is made to (i) that certain Continuing Agreement for Letters of
Credit (as amended, restated, supplemented or otherwise modified from time to
time, the “Natixis L/C Agreement”) dated as of the First Amendment Effective
Date among SLF 2016 Institutional Holdings lux S.À R.L, Specialty Loan Fund
2016-1, L.P., , Cactus Direct lending Fund, L.P. and Red Cedar Fund, L.P. (each
an “Obligor” and collectively the “Obligors”), HPS and Natixis, New York Branch
(“Natixis”) and (ii) that certain Natixis Fee Letter (as amended, restated,
supplemented or otherwise modified from time to time, the “Natixis Fee Letter”
and together with the Natixis L/C Agreement, the “Natixis L/C Documents”) dated
as of the First Amendment Effective Date among the Obligors, HPS and Natixis.
The Borrower acknowledges that it has read the Natixis L/C Documents and
approves of HPS and the Obligors entering into the same. Notwithstanding any
other provision of this Agreement, the Obligors as Issuing Banks hereunder shall
have no obligation to issue, or cause Natixis to issue, letters of credit other
than in accordance with the terms of, and subject to the terms and conditions
of, the Natixis L/C Documents and the Borrower shall have no right to request
that HPS or the Obligors issue or cause the issuance of any letters of credit
other than in accordance with, and subject to all terms and conditions of, the
Natixis L/C Documents. Borrower will supply HPS with such documents as HPS may
reasonably request in order to comply with or keep in effect the Natixis L/C
Documents. HPS will furnish to the Borrower a copy of each Credit and each
amendment thereto that is delivered to it by Natixis and will promptly notify
HPS in writing of any claim of noncompliance and shall be conclusively deemed to
have waived any claim against HPS, Natixis or its correspondents unless notice
is given as aforesaid. Borrower shall promptly reimburse HPS for any and all
fees, expenses and other amounts payable by HPS or any Obligor under the Natixis
L/C Documents including, without limitation the LoC Facility Upfront Fees, any
increased costs as provided in Section 5 of the Natixis L/C Agreement, any Taxes
as provided in the Section 6 of the Natixis L/C Agreement and any
indemnification obligations as provided in Section 8 of the Natixis L/C
Agreement (but excluding the LoC Participation Fees, the LoC Facility Unused
Commitment Fee, the LoC Issuance Fees (each as defined therein) and the interest
rate payable pursuant to Section 2(b) of the Natixis L/C Agreement, solely to
the extent such fees and amounts are duplicative of, and in each case not in
excess of, the corresponding

 

-69-



--------------------------------------------------------------------------------

fees and amounts the Borrower would otherwise be required to pay hereunder in
connection with the L/C Participation Fee, fronting fees and Issuing Bank Fees
pursuant to Section 2.12(b), the Commitment Fee pursuant to Section 2.12(a) and
interest payable pursuant to Section 2.05(c) in respect of Unreimbursed Amounts
respectively). In the event of any conflict between this Section 2.05(m) of this
Agreement and any other provision of this Agreement, this Section 2.05(m) shall
govern and control.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided, that Swingline Loans shall
be made as provided in Section 2.04. Upon receipt of all funds requested in the
Borrowing Request, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided, that L/C Advances made to finance a L/C Borrowing pursuant to
Section 2.05(b)(ii) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue

 

-70-



--------------------------------------------------------------------------------

such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (as provided in Section 9.01) in writing
(in a form as the Administrative Agent may reasonably request) (which may be by
electronic mail or telecopy) , in the case of an election that would result in a
Borrowing, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing not available under the Class of
Commitments pursuant to which such Borrowing was made.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting outstanding credit extension is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

-71-



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing of Loans, may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing of
Loans shall be converted to an ABR Borrowing of the applicable Class at the end
of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitment (x) on AugustMay 10, 20182021,
shall be reduced to $80,000,000, ratably among the Revolving Facility Lenders in
accordance with their respective Revolving Facility Commitments and (y) shall
terminate on the Revolving Facility Maturity Date.

(i) The Term Loan Commitments shall terminate on the Closing Date (immediately
after the incurrence of Term Loans on such date).

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments) and (ii) the Borrower shall not terminate or
reduce the Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the total Revolving Facility Exposure plus the face amount of
letters of credit issued under Section 6.01(s) would exceed the total Revolving
Facility Commitments; provided further that, the Borrower may terminate the
unused Revolving Facility Commitments of any Defaulting Lender at any time, or
from time to time, in any amounts and without a pro rata reduction of the
Revolving Facility Commitments of the other Lenders.

(c) The Borrower shall notify the Administrative Agent in writing (which may be
by electronic mail or telecopy) of any election to terminate or reduce the
Revolving Facility Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided, that a notice
of termination of the Revolving Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other
financing, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class pursuant to this Section 2.08 shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

-72-



--------------------------------------------------------------------------------

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan of such Lender to the Borrower on the Revolving Facility
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender to the
Borrower as provided in Section 2.10 and (iii) to the Swingline Lenders the then
unpaid principal amount of each Swingline Loan to the Borrower on the Revolving
Facility Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement and in the event of any
conflict between the entries made in the accounts maintained pursuant to
Section 2.09(b) and the accounts maintained pursuant to Section 2.09(c), the
accounts maintained pursuant to Section 2.09(c) shall govern and control absent
manifest error.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent and
reasonably acceptable to the Borrower.

SECTION 2.10 Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section, the Borrower shall repay
Term Loans prior to 2:00 p.m., Local Time, on each date set forth below in the
aggregate principal amount set forth for such Borrowings opposite such date;
provided that if such date does not fall on a Business Day, then such amounts
shall be paid on the preceding Business Day:

 

-73-



--------------------------------------------------------------------------------

Date

   Term Loans to Be Repaid  

June 30, 2017

   $ 3,350,000  

September 30, 2017

   $ 3,350,000  

December 31, 2017

   $ 3,350,000  

March 31, 2018

   $ 3,350,000  

June 30, 2018

   $ 3,350,000  

September 30, 2018

   $ 3,350,000  

December 31, 2018

   $ 3,350,000  

March 31, 2019

   $ 3,350,000  

June 30, 2019

   $ 8,375,000  

September 30, 2019

   $ 8,375,000  

December 31, 2019

   $ 8,375,000  

March 31, 2020

   $ 8,375,000  

June 30, 2020

   $ 16,750,000  

September 30, 2020

   $ 16,750,000  

December 31, 2020

   $ 16,750,000  

March 31, 2021

   $ 16,750,000  

June 30, 2021

   $ 16,750,000  

September 30, 2021

   $ 16,750,000  

December 31, 2021

   $ 16,750,000  

March 31, 2022

   $ 16,750,000  

Term Loan Maturity Date

    
the remaining principal
amount  
 

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Loan Maturity Date. If any payment under this clause
(i) shall be due on a day that is not a Business Day, the date for payment shall
be the next preceding Business Day.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.

(c) Subject to Section 2.23, prepayment of the Loans from:

(i) (x) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) other than the Net Proceeds of the Bridges Sale, to
be applied to prepay Term Loans shall be applied to reduce, in the inverse order
of maturity, the unpaid scheduled amortization payments under paragraph (a)(i)
above, in respect of the Term Loans on a ratable basis (which shall include, for
the avoidance of doubt, the Term Loan Maturity Date payment);and and (y) all Net
Proceeds of the Bridges Sale pursuant to Section  2.11(b) to be applied to
prepay Term Loans shall be applied to reduce, first, in the direct order of
maturity, the unpaid scheduled amortization payments under paragraph (a)(i)
above in respect of Term Loans that are due on June 30, 2019, September 30,
2019, December 31, 2019 and March 31, 2020 so that each such amortization
payment is reduced to $3,350,000, second, in the direct order of maturity, the
unpaid scheduled amortization payments under paragraph (a)(i) above in respect
of Term Loans that are due on June 30, 2020, September 30, 2020, December 31,
2020 and March 31, 2021 so that each such amortization payment is reduced to
$8,375,000, and third, to the Term Loan Maturity Date payment; and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to reduce in the inverse order of maturity, the unpaid
scheduled amortization payment under paragraph (a)(i) above in respect of the
Term Loans on a ratable basis (which shall include, for the avoidance of doubt,
the Term Loan Maturity Date payment).

 

-74-



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Loan or Loans hereunder, the Borrower shall
select the Borrowing or Borrowings constituting such Loan or Loans to be repaid
or reduced and shall notify the Administrative Agent in writing by electronic
mail or telecopy) of such selection (i) in the case of an ABR Term Loan
Borrowing, not later than 12:00 p.m., Local Time, one Business Day before the
scheduled date of such repayment, (ii) in the case of a Eurocurrency Borrowing,
not later than 12:00 p.m., Local Time, three Business Days before the scheduled
date of such repayment or reduction and (iii) in the case of an ABR Revolving
Borrowing, not later than 10:00 a.m. Local Time, one Business Day prior to the
day of such repayment. Except as otherwise provided in Section 2.11(e), each
repayment of a Borrowing within any Class shall be applied ratably to the Loans
in such Class included in the repaid Borrowing. Notwithstanding anything to the
contrary in the immediately preceding sentence, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
in writing (by electronic mail or telecopy) of such selection not later than
12:00 p.m., Local Time, on the scheduled date of such repayment. Repayments of
Borrowings shall be accompanied by accrued interest on the amount repaid and any
fees required pursuant to Section 2.12(e) and reasonably documented
out-of-pocket expenses with respect to such repayments to the extent required to
be reimbursed pursuant to the terms of this Agreement. Notwithstanding anything
herein to the contrary (but in any event subject to Section 2.16), the Borrower
may rescind any notice of prepayment pursuant to Section 2.11(a), if such
prepayment would have resulted from a refinancing or repayment of the facilities
under this Agreement (whether through the incurrence of other Indebtedness,
issuance of Equity Interests or otherwise), which refinancing or repayment shall
not be consummated or shall otherwise be delayed, or condition such prepayment
pursuant to Section 2.11(a) on the consummation of such refinancing or
repayment. Any prepayments required to be made under Sections 2.11(b), (c) or
(d) shall be accompanied by a written notice of such prepayment in accordance
with the timing in this Section 2.10(d), and shall include the sub-section of
Section 2.11 that such payment is being made pursuant to.

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right, in its
sole discretion at any time and from time to time to prepay any Borrowing in
whole or in part, in accordance with paragraphs (c) and (d) of Section 2.10,
without premium or penalty (but subject to Section 2.16 and except for the
Prepayment Fee payable pursuant to Sections 2.12 (e)), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
written notice in accordance with Section 2.10(d); provided that,
notwithstanding the foregoing, prepayments of Swingline Loans shall require
notice to Swingline Lenders and such notice must be received by not later than
10:00 a.m. one (1) Business Day prior to the date of prepayment.

(b) All Net Proceeds shall be applied promptly after receipt thereof to prepay
Term Loans in accordance with paragraphs (c) and (d) of Section 2.10. For the
avoidance of doubt, in the event that any Net Proceeds are not reinvested by the
Borrower within the 12 month period referred to in “Net Proceeds”, or, upon
request by the Administrative Agent if an Event of Default shall have occurred
and be continuing, the Borrower shall immediately apply the Net Proceeds as set
forth in paragraphs (c) and (d) of Section 2.10.

 

-75-



--------------------------------------------------------------------------------

(c) Not later than 90 days after the end of each Excess Cash Flow Period (or
such later date, if any, on which the Borrower is permitted or required to
deliver annual audited statements under Section 5.04(a)), commencing with the
Excess Cash Flow Period ending on December 31, 2017, the Borrower shall prepay
the Term Loans as set forth in paragraphs (c) and (d) of Section 2.10 in an
aggregate amount equal to the (A) the Required Percentage of such Excess Cash
Flow, if any, for such Excess Cash Flow Period, minus (B) the sum of (1) the
aggregate principal amount of voluntary prepayments of Term Loans pursuant to
Section 2.11(a), (2) permanent voluntary reductions of Revolving Facility
Commitments pursuant to Section 2.08(b) solely to the extent that an equal
amount of Revolving Facility Loans was simultaneously repaid pursuant to
Section 2.11(a) (and solely to the extent any such voluntary prepayments of Term
Loans and permanent reductions of Revolving Facility Commitments shall not have
already been deducted when calculating Excess Cash Flow) and (3) the aggregate
amount of Net Proceeds applied to repay the Term Loans pursuant to
Section 2.11(b) in respect of clause (c) of the definition of “Net Proceeds” in
such Excess Cash Flow Period; provided, that if the amount in clause (B) exceeds
the amount in clause (A), no such prepayment of Term Loans shall be required.
Not later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Responsible Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year, the amount of any
required prepayment and the calculation thereof in reasonable detail.

(d) In the event and on such occasion that the total Revolving Facility Exposure
plus the face amount of letters of credit issued under Section 6.01(s) exceeds
the total Revolving Facility Commitments, the Borrower shall prepay Revolving
Facility Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit Cash Collateral in an account with the Collateral Agent
pursuant to Section 2.22) in an aggregate amount equal to such excess.

(e) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans, at a discount to par pursuant to one or more
auctions (each, an “Auction”) on the following basis (any such prepayment, an
“Auction Prepayment”):

(i) [Reserved].

(ii) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment.

(iii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that (I)
immediately prior to and after giving effect to the Auction Prepayment, no
Default shall have occurred and be continuing, (II) as of the date of the
Auction Notice (as defined in Exhibit F), the

 

-76-



--------------------------------------------------------------------------------

Borrower is not in possession of any material non-public information with
respect to Holdings or any of its Subsidiaries that has not been disclosed to
the Lenders (other than Lenders that do not wish to receive material non-public
information with respect to Holdings or any of its Subsidiaries) prior to such
date, and, if not disclosed to the Lenders, could reasonably be expected to have
a material effect upon, or otherwise be material to, (1) a Lender’s decision to
participate in any Auction or (2) the market price of the Term Loans subject to
such Auction, and (III) each of the conditions to such Auction Prepayment has
been satisfied, (B) immediately prior to and after giving effect to the Auction
Prepayment, the sum of the unused Revolving Facility Commitments plus
Unrestricted Cash and cash equivalents held by Loan Parties shall not be less
than $75,000,000, (C) each offer of prepayment made pursuant to this
Section 2.11(e) must be in an amount not less than $5,000,000, (D) no Auction
Prepayment shall be made from the proceeds of any Revolving Facility Loan or
Swingline Loan, and (E) any Auction Prepayment shall be offered to all Lenders
with Term Loans on a pro rata basis.

(iv) All Term Loans prepaid by the Borrower pursuant to this Section 2.11(e)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Auction Prepayment. Auction
Prepayments shall not be subject to Section 2.16. The par principal amount of
Term Loans prepaid pursuant to this Section 2.11(e) shall be applied pro rata to
reduce the remaining scheduled installments of principal thereof pursuant to
Section 2.10(c)(i).

(v) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(vi) This Section 2.11(e) shall neither (A) require the Borrower to undertake
any Auction nor (B) limit or restrict the Borrower from making voluntary
prepayments of Term Loans in accordance with Section 2.11(a).

SECTION 2.12 Fees. (a) The Borrower agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December in
each year, and three Business Days after the date on which the Revolving
Facility Commitments of all the Revolving Facility Lenders shall be terminated
as provided herein (which, if said day is not a Business Day, then the next
Business Day thereafter), a commitment fee (a “Commitment Fee”) on the daily
amount of the Available Unused Commitment of such Revolving Facility Lender
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the date on which the last of the Revolving Facility Commitments
of such Lender shall be terminated), which shall accrue at a rate equal to the
Applicable Margin. All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Lender’s Commitment Fee, the outstanding Swingline Loans during
the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero. The Commitment Fee due to each Revolving Facility Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the last of the Revolving Facility Commitments of such Lender shall be
terminated as provided herein.

 

-77-



--------------------------------------------------------------------------------

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender, through the Administrative Agent, three Business Days after the last day
of March, June, September and December of each year and three Business Days
after the date on which the Revolving Facility Commitments of all the Lenders
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Lender’s Applicable Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Borrowings effective for
each day in such period; provided that in no event shall the L/C Participation
Fee for any Letter of Credit be less than $500 for any annual period; provided,
however, that any L/C Participation Fee otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Bank pursuant to Section 2.22 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account, and (ii) to each Issuing Bank,
for its own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate to be agreed between the Issuing Bank and the Borrower per
annum of the daily average stated amount of such Letter of Credit (or as
otherwise agreed with such Issuing Bank), plus (y) in connection with the
issuance, amendment or transfer of any such Letter of Credit or any L/C
Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All L/C Participation
Fees and Issuing Bank Fees that are payable on a per annum basis shall be
computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Agent Fee Letter (the
“Administrative Agent Fees”).

(d) [reserved].

(e) If (x) the Borrower makes a voluntary prepayment of all or any portion of
Term Loans pursuant to Section 2.11(a) or a mandatory prepayment of all or any
portion of Term Loans pursuant to Section 2.11(b) from the receipt of Net
Proceeds pursuant to clause (b) of the definition thereof, (y) any Prepayment
Transaction is consummated in respect of all or any portion of the Term Loans
(including an assignment of all or any portion of a Term Loan held by a
Non-Consenting Lender pursuant to Section 2.19(c)) or (z) the Term Loans become
due as a result of an acceleration of the Term Loans pursuant to Section 7.01
(collectively, the “Payment Events” and each , a “Payment Event”), the Borrower
shall pay each Lender whose Term Loans are subject to such Payment Event, on the
date of such Payment Event, a fee (the “Prepayment Fee”), equal to: (i) if such
Payment Event occurs on or prior to the second anniversary of the

 

-78-



--------------------------------------------------------------------------------

Closing Date, the Make Whole Premium Amount applicable to the aggregate
principal amount of Term Loans subject to such Payment Event, (ii) if such
Payment Event occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date, 3.00% on the aggregate
principal amount of Term Loans subject to such Payment Event and (iii) if such
Payment Event occurs after the third anniversary of the Closing Date but on or
prior to the fourth anniversary of the Closing Date, 1.002.00% on the aggregate
principal amount of Term Loans subject to such Payment Event; provided that with
respect to any Payment Event in respect of an acceleration in regard to
Section 7.01(g) or prepayment in connection with a Change in Control (a “COC
Payment Event”), the Prepayment Fee that the Borrower shall pay each Lender
whose Term Loans are subject to such COC Payment Event, payable on the date of
such COC Payment Event, shall be equal to: (i) if such COC Payment Event occurs
on or prior to the first anniversary of the Closing Date, the COC Make Whole
Premium Amount applicable to the aggregate principal amount of Term Loans
subject to such COC Payment Event, (ii) if such COC Payment Event occurs after
the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date, 3.00% on the aggregate principal amount of Term
Loans subject to such COC Payment Event and (iii) if such COC Payment Event
occurs after the second anniversary of the Closing Date but on or prior to the
third anniversary of the Closing Date, 1.00% on the aggregate principal amount
of Term Loans subject to such COC Payment Event; provided, however that for the
avoidance of doubt, no Prepayment Fee shall be due with respect to any
prepayments made pursuant to Section 2.11(b) from the receipt of Net Proceeds
pursuant to clauses (a) and (c) of the definition thereof and Section 2.11(c).

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
applicable Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, then (i) such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (B) in the case of any other amount, 2.00% plus
the interest rate that would have applied had such amount, during the period of
non-payment, constituted an ABR Loan, and (ii) all other principal of any Loan
then outstanding hereunder shall bear interest at a rate of 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13; provided, that this paragraph (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.09.

 

-79-



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon the earlier of the termination of the Revolving Facility Commitments
and the Revolving Facility Maturity Date and (iii) in the case of the Term
Loans, on the Term Loan Maturity Date; provided, that (A) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (B) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (C) in the event of any conversion
of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All computations of interest for ABR Loans determined by reference to the
“Prime Rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.18(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(f) When entering into this Agreement, the parties have assumed that the
interest payable at the rates set out in this Section 2.13 (Interest) or in
other Sections of this Agreement is not and will not become subject to Swiss
withholding tax (Verrechnungssteuer). Notwithstanding that the parties do not
anticipate (acting in good faith) that any payment of interest will be subject
to Swiss withholding tax (Verrechnungssteuer), they agree that, if a tax
deduction for Swiss withholding tax (Verrechnungssteuer) is required by law to
be made by a Loan Party in respect of any interest payable by it under this
Agreement and should, in respect of such Loan Party, paragraph (b) of
Section 2.17 (Payments free of Taxes) or paragraph (d) of Section 2.17
(Indemnification by Borrower) be unenforceable for any reason, the applicable
interest rate in relation to that interest payment shall be

(i) the interest rate which would have applied to that interest payment (as
provided for in this Section 2.13 (Interest) or otherwise in this Agreement in
the absence of this paragraph (g))

divided by

(ii) 1 minus the rate at which the relevant Tax Deduction is required to be made
(where the rate at which the relevant deduction or withholding of Tax is
required to be made is for this purpose expressed as a fraction of 1 rather than
as a percentage) and

(1) the relevant Loan Party shall be obliged to pay the relevant interest at the
adjusted rate in accordance with this paragraph, (2) the relevant Loan Party
shall make the tax deduction for Swiss withholding tax (Verrechnungssteuer) on
the so recalculated interest and (3) all references to a rate of interest in
this Agreement shall be construed accordingly..

 

-80-



--------------------------------------------------------------------------------

(g) To the extent that interest payable by a Loan Party under this Agreement
becomes subject to Swiss withholding tax (Verrechnungssteuer), each relevant
Lender and the Loan Parties shall promptly co-operate in completing any
procedural formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for the relevant
Loan Party to obtain authorization to make interest payments without them being
subject to Swiss withholding tax (Verrechnungssteuer) or to allow the Lenders to
prepare claims for the refund of any Swiss withholding tax (Verrechnungssteuer)
so deducted.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency, on any
day:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining any applicable Adjusted Eurocurrency Rate for such currency for
such Interest Period for such day; or

(b) the Administrative Agent is advised by the Required Lenders that any
applicable Adjusted Eurocurrency Rate for such currency for such Interest Period
for such day will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing, for such Interest
Period or such day;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic mail or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurocurrency
Rate) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

-81-



--------------------------------------------------------------------------------

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

-82-



--------------------------------------------------------------------------------

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

SECTION 2.17 Taxes.

(a) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

-83-



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable

 

-84-



--------------------------------------------------------------------------------

law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(g) (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

-85-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-86-



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
applicable Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. Unless otherwise
specified, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
of principal or interest in respect of any Loan (or of any breakage indemnity in
respect of any Loan) shall be made in the currency of such Loan; all other
payments hereunder and under each other Loan Document shall be made in U.S.
Dollars, except as otherwise expressly provided herein. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

-87-



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans of a given Tranche, Revolving Facility Loans or participations in
L/C Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon under any Tranche than the proportion received by any
other Lender under such Tranche, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders under such Tranche to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders under such
Tranche ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans under such Tranche;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to (x) any payment made pursuant to and in accordance
with the express terms of this Agreement (including, without limitation,
Section 2.11(e) or the application of funds arising from the existence of a
Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.22, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Disbursements or Swingline Loans to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment

 

-88-



--------------------------------------------------------------------------------

on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of
(A) (1) in the case of Loans, the Federal Funds Effective Rate, (2) in the case
of any other amounts denominated in U.S. Dollars, the Federal Funds Effective
Rate, and (3) in the case of any other amount denominated in a currency other
than U.S. Dollars, the rate reasonably determined by the Administrative Agent to
be the cost to it of funding such amount, and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.05(d) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.05(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.05(d).

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require any such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another

 

-89-



--------------------------------------------------------------------------------

Lender, if a Lender accepts such assignment); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan,
the Swingline Lenders and the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (iv) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 9.05, and (v) such
assignment does not conflict with any applicable Laws. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment cease to apply. Nothing in this Section 2.19
shall be deemed to prejudice any rights that the Borrower may have against any
Lender that is a Defaulting Lender.

(c) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.09 requires the
consent of all the Lenders affected or each Lender and with respect to which the
Required Lenders (as may be required by Section 9.09 in any given case) shall
have granted their consent (any such Lender referred to above, a “Non-Consenting
Lender”), then so long as no Event of Default then exists, the Borrower shall
have the right (unless such Non-Consenting Lender grants such consent) to
(i) replace any such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and Commitments hereunder to one or more assignees
reasonably acceptable to the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lenders
and the Issuing Banks) or (ii) require such Non-Consenting Lender to assign all
of its Term Loans hereunder or all of its Revolving Facility Commitments or
Revolving Facility Loans hereunder to one or more assignees reasonably
acceptable to the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lenders and the
Issuing Banks); provided, that (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced, including obligations arising under
Section 2.16 as a result of such replacement, and/or all Obligations of the
Borrower owing to such Non-Consenting Lender in respect of any Loans required to
be assigned shall be paid in full to such Non-Consenting Lender concurrently
with such assignment (including all fees payable to such Non-Consenting Lender
in accordance with Sections 2.12(d) and (e)), and (ii) the replacement Lender
shall purchase the foregoing by paying to such Non-Consenting Lender a price
equal to the principal amount thereof plus accrued and unpaid interest thereon.
In connection with any such assignment the Borrower, the Administrative Agent,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 9.05.

SECTION 2.20 [Reserved].

SECTION 2.21 Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower

 

-90-



--------------------------------------------------------------------------------

through the Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 2.22 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank if, as of the expiration date for all Letters of Credit set
forth in Section 2.05(c), any L/C Exposure for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Exposure.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at a bank to be reasonably agreed between
the Administrative Agent and the Borrower. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Collateral Agent, for the benefit of the Administrative Agent,
the applicable Issuing Bank and the Lenders (including the applicable Swingline
Lenders), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent or the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, then (i) the Borrower (solely to
the extent that the applicable Cash Collateral was provided by the Borrower), or
(ii) the relevant Defaulting Lender (solely to the extent that the applicable
Cash Collateral was provided by such Defaulting Lender) will, promptly upon
demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.04, 2.05, 2.11, 2.23 or 7.01 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
Letter of Credit obligations, Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

-91-



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and (y) the person providing
Cash Collateral and the Issuing Banks or Swingline Lenders, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.23 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.09.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.06), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Banks or Swingline
Lenders hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Banks or Swingline Lenders, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, Issuing Banks or Swingline
Lenders against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of

 

-92-



--------------------------------------------------------------------------------

competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (y) shall be limited in its right to receive L/C
Participation Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lenders and the Issuing Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.23(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

-93-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants that:

SECTION 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings, the Borrower and each of the Subsidiaries (a) is a limited liability
company, unlimited liability company, corporation or partnership duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite corporate or other organizational power
and authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction and licensed
and, as applicable, in good standing under the laws of each jurisdiction where
such qualification or license or, if applicable, good standing is required,
except where the failure so to qualify could not reasonably be expected to have
a Material Adverse Effect, (d) has the corporate or other organizational power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder and (e) has all requisite governmental
licenses, authorizations, consents and approvals to own its property and assets
and to carry on its business as now conducted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.02 Authorization. The execution, delivery and performance by Holdings,
the Borrower and each of the Loan Parties of each of the Loan Documents to which
it is a party, and the borrowings hereunder and the transactions forming a part
of the Transactions, (a) have been duly authorized by all corporate, stockholder
or limited liability company or partnership action required to be obtained by
Holdings, the Borrower and such Loan Parties and (b) will not (i) violate (A)
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any limited
liability company or operating agreements) or by-laws of Holdings, the Borrower
or any such Loan Parties, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Loan Parties is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Loan Parties, other
than the Liens created by the Loan Documents and Liens permitted by
Section 6.02.

 

-94-



--------------------------------------------------------------------------------

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) except to the extent set forth in the applicable Foreign
Pledge Agreements or Foreign Security Documents, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests or granting of Liens
pursuant to such agreements.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents (including, for the avoidance of doubt, the filing of
Uniform Commercial Code financing statements and equivalent filings in foreign
jurisdictions), (b) filings with the United States Patent and Trademark Office
and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such other actions, consents, approvals, registrations or
filings with respect to which the failure to be obtained or made could not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04.

SECTION 3.05 Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders:

(i) The unaudited pro forma condensed combined balance sheet as of December 31,
2016 (the “Pro Forma Closing Balance Sheet”) of the Borrower, together with its
combined subsidiaries (in each case including the notes thereto), copies of
which have heretofore been furnished to each Lender, which have been prepared
giving effect to the Transactions (as if such events had occurred on such date).
The Pro Forma Closing Balance Sheet has been prepared in good faith based on
assumptions believed by Holdings and the Borrower to have been reasonable as of
the date of delivery thereof (it being understood that such assumptions are
based on good faith estimates of certain items and that the actual amount of
such items is subject to change). The Pro Forma Closing Balance Sheet presents
fairly in all material respects on a pro forma basis the estimated financial
position of the Borrower and its consolidated subsidiaries as at December 31,
2016, assuming that the events specified in the second preceding sentence had
actually occurred at such date.

(ii) The audited consolidated balance sheets of the Borrower and its
subsidiaries as at December 31, 2015 and December 31, 2016 and the related
statements of operations, changes in combined equity and cash flows of the
Borrower and its

 

-95-



--------------------------------------------------------------------------------

subsidiaries for the fiscal years ended December 31, 2015 and December 31, 2016,
in each such case, copies of which have heretofore been furnished to each
Lender, which have been prepared in accordance with GAAP applied consistently
throughout the periods involved, and present fairly, in all material respects,
the financial position and results of operations of the Borrower and its
subsidiaries, as of and on such dates set forth on such financial statements.

(iii)The unaudited quarterly consolidated balance sheets of the Borrower and its
combined Subsidiaries and the related statements of operations and cash flows
showing the financial position of the Borrower and its combined Subsidiaries, in
each such case, copies of which have heretofore been furnished to each Lender,
which have been prepared in accordance with GAAP applied consistently throughout
the periods involved, and present fairly, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries, for the most recent fiscal quarter(s) ended after December 31,
2016 and at least 45 days prior to the Closing Date.

(iv)The unaudited monthly summary income statement information in a form
consistent with what is delivered to the Board of Directors and summary balance
sheet information in the form agreed to between the Administrative Agent and the
Borrower prior to the Closing Date, for the most recent month(s) ended after
December 31, 2016 and at least 30 days prior to the Closing Date.

(b)Except as set forth in Schedule 3.05(b), as of the Closing Date, none of the
Borrower or the Subsidiaries has any material Guarantees, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the financial statements referred to in the preceding
clauses (a)(i) and (ii). During the period from December 31, 2016, to and
including the Closing Date there has been no disposition by Holdings, the
Borrower or any of its subsidiaries of any material part of its business or
property that has not been disclosed to the Administrative Agent.

SECTION 3.06 No Material Adverse Change or Material Adverse Effect. Since
December 31, 2016, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All such properties and assets held
in fee simple are free and clear of Liens, other than Liens expressly permitted
by Section 6.02.

 

-96-



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be considered to have Material Adverse Effect, and all such
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), the Borrower
and each of the Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses or has valid
licenses to all patents, trademarks, service marks, trade names, copyrights and
rights with respect thereto necessary for the present conduct of its business,
without any conflict (of which the Borrower has been notified in writing) with
the rights of others, and free from any burdensome restrictions on the present
conduct of the their businesses, except where such conflicts and restrictions
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(d) As of the Closing Date, none of the Borrower or the Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any of the Mortgaged Properties or any sale or disposition thereof in
lieu of condemnation that remains unresolved as of the Closing Date.

(e) None of the Borrower or the Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

SECTION 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each direct and indirect subsidiary of Holdings. Except as set forth on
Schedule 3.08(a), as of the Closing Date, all of the issued and outstanding
Equity Interests of each subsidiary of Holdings is owned directly by Holdings or
by another subsidiary.

(b) Each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by (or purported to be pledged
by) it under the Security Documents, free of any and all Liens other than Liens
permitted by Section 6.02.

(c) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holdings, the Borrower or any of
the Subsidiaries, and there are no other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Equity
Interests pledged by (or purported to be pledged) under the Security Documents,
except rights of employees to purchase Equity Interests of Holdings or as set
forth on Schedule 3.08(c).

 

-97-



--------------------------------------------------------------------------------

SECTION 3.09 Litigation; Compliance with Laws. (a) As of the Closing Date, there
are no actions, suits or proceedings at law or in equity or, to the knowledge of
the Borrower, investigations by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of the Borrower, threatened in
writing against or affecting Holdings or the Borrower or any of its subsidiaries
or any business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or materially
adversely affect the Transactions. As of the date of any Borrowing after the
Closing Date, there are no actions, suits or proceedings at law or in equity or,
to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting Holdings or the
Borrower or any of its subsidiaries or any business, property or rights of any
such person which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) Agreements with Regulatory Agencies. Neither Holdings, the Borrower nor any
of its Subsidiaries is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, any Governmental Authority that currently
restricts the conduct of its business (each item in this sentence, a “Regulatory
Agreement”) in a manner that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Nor has Holdings, the Borrower
or any of its Subsidiaries been advised since December 31, 2015 by any
Governmental Authority that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement that could reasonably be expected to
have a Material Adverse Effect. Holdings, the Borrower and each of its
Subsidiaries is in compliance with each Regulatory Agreement to which it is
party or subject, other than to the extent such noncompliance could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and neither Holdings, the Borrower nor any of its Subsidiaries
has received any notice from any Governmental Authority indicating that either
Holdings, the Borrower or any of its Subsidiaries is not in compliance with any
such Regulatory Agreement, other than to the extent such noncompliance could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

-98-



--------------------------------------------------------------------------------

SECTION 3.11 Investment Company Act; Public Utility Holding Company Act. None of
Holdings, the Borrower or the Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

SECTION 3.12 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans borrowed on the Closing Date, to refinance the indebtedness under the
Existing Credit Agreement and the Affinion International Notes and for the
payment of fees and expenses payable in connection with the Transactions. The
Borrower will use the proceeds of the Revolving Facility Loans and the Swingline
Loans for working capital needs and other general corporate purposes (including,
without limitation, for Permitted Business Acquisitions and to make Permitted
Investments). The Borrower will use the proceeds of the Letters of Credit solely
to support payment obligations incurred by the Borrower and its Subsidiaries.
Other than as set forth on Schedule 3.12, all Senior Notes, Affinion Investments
Notes and Existing Holdings Notes shall have been exchanged pursuant to the 2017
Exchange.

Holdings and the Borrower confirm and shall ensure that no proceeds borrowed or
Letter of Credit requested under the Credit Facilities have been or will be used
in a manner which would constitute a “use of proceeds in Switzerland” as
interpreted by Swiss tax authorities for purposes of Swiss withholding tax
(Verrechnungssteuer), except and to the extent that a written confirmation or
tax ruling countersigned by the Swiss Federal Tax Administration (Eidgenössische
Steuerverwaltung) has been obtained (in a form satisfactory to the
Administrative Agent) confirming that the intended “use of proceeds in
Switzerland” does not result therein that interest payments in respect of a
Credit Facility become subject to a withholding or deduction for Swiss
withholding tax (Verrechnungssteuer).

SECTION 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Each of Holdings, the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Closing Date and (ii) has timely paid or caused to be
timely paid all Taxes shown thereon to be due and payable by it and all other
material Taxes or assessments, except Taxes or assessments, including, without
limitation, relating to all periods or portions thereof ending on or prior to
the Closing Date that are being contested in good faith by appropriate
proceedings in accordance with Section 5.03 and for which Holdings, the Borrower
or any of the Subsidiaries (as the case may be) has set aside on its books
adequate reserves in accordance with GAAP; and

 

-99-



--------------------------------------------------------------------------------

(b) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, (i) there are no claims
being asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

SECTION 3.14 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, were true and correct in all material respects,
as of the date such Information was furnished to the Lenders and as of the
Closing Date and did not contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

(b) Any Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower (it being understood that forecasts and projections by
their nature are inherently uncertain, that actual results may differ
significantly from the forecasted or projected results and that such differences
may be material and no assurances are being given that the results reflected in
the forecasts and projections will be achieved).

SECTION 3.15 Employee Benefit Plans. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth on Schedule 3.15: (i) each of Holdings and the Borrower, the
Subsidiaries is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable law; (ii) no Reportable
Event has occurred during the past five years as to which Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate was required to file a report with
the PBGC, other than reports that have been filed; (iii) the present value of
all benefit liabilities under each Plan of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, does not exceed the value of the assets of such Plan;
(iv) no ERISA Event has occurred or is reasonably expected to occur; and
(v) none of Holdings, the Borrower, the Subsidiaries or the ERISA Affiliates has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated.

 

-100-



--------------------------------------------------------------------------------

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.

(c) None of Holdings, the Borrower or any of the Subsidiaries is or has at any
time been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme that is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993), and none of Holdings,
the Borrower or any of the Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16 Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or threatened, that allege a violation of
or liability under any applicable Environmental Laws, in each case relating to
the Borrower or any of the Subsidiaries, (ii) each of the Borrower and the
Subsidiaries has obtained and maintained all permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (iii) there
has been no material written environmental assessment or audit conducted since
January 1, 2005, by the Borrower or any of the Subsidiaries of any property
currently owned or leased by the Borrower or any of the Subsidiaries that has
not been made available to the Administrative Agent prior to the date hereof,
(iv) no Hazardous Material is located at, on or under any property currently or,
to the knowledge of the Borrower, formerly owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any applicable Environmental Laws, and no Hazardous Material
has been generated, owned, treated, stored, handled or controlled by the
Borrower or any of its Subsidiaries and transported to or Released at any
location in a manner that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
Environmental Laws, and (v) there are no written agreements in which the
Borrower or any of the Subsidiaries has expressly assumed or undertaken
responsibility, and such assumption or undertaking of responsibility has not
expired or otherwise terminated, for any liability or obligation of any other
person arising under or relating to applicable Environmental Laws, which in any
such case has not been made available to the Administrative Agent prior to the
date hereof.

SECTION 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to

 

-101-



--------------------------------------------------------------------------------

the extent intended to be created thereby. In the case of the Pledged Collateral
described in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Collateral
Agreement (other than the Intellectual Property (as defined in the Collateral
Agreement)), when financing statements in appropriate form are filed in the
offices specified on Schedule 3 of the Collateral Agreement, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in (to the extent required thereby), all right, title
and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to any other person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02).

(b) When the Intellectual Property Security Agreements are properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral comprised of Intellectual Property in
which a security interest cannot be perfected by such filings, upon the proper
filing of the financing statements referred to in paragraph (a) above, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in (to the extent intended to be
created thereby), all right, title and interest of the Loan Parties thereunder
in the domestic Intellectual Property included in the Collateral, in each case
prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors thereunder after the Closing Date) except
Liens expressly permitted by Section 6.02.

(c) Each Foreign Pledge Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, prior and superior in right to any other person
except Liens expressly permitted by Section 6.02.

(d) Each Foreign Security Document is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Collateral described in a Foreign Security Document, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations,
prior and superior in right to any other person except Liens expressly permitted
by Section 6.02.

 

-102-



--------------------------------------------------------------------------------

(e) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.11 shall be effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof, in each case
prior and superior in right to any other person, other than with respect to the
rights of a person pursuant to Liens expressly permitted by Section 6.02.

(f) After taking the actions specified for perfection therein, each Security
Document (excluding the Foreign Pledge Agreements, the Foreign Security
Documents, the Collateral Agreement and the Mortgages, each of which is covered
by another paragraph of this Section 3.17), when executed and delivered, will be
effective under applicable law to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable security
interest in the Collateral subject thereto (to the extent intended to be created
thereby), and will constitute a fully perfected Lien on and security interest in
all right, title and interest of the Loan Parties in the Collateral subject
thereto (to extent required thereby), prior and superior to the rights of any
other person, except for rights secured by Liens expressly provided by
Section 6.02.

(g) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements or Foreign Security Documents, none of the
Borrower or any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, Collateral owned by any Foreign Subsidiary Loan Party, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign law.

SECTION 3.18 Location of Real Property. Schedule 3.18 lists completely and
correctly as of the Closing Date all material real property owned or leased by
Holdings, the Borrower and the Loan Parties and the addresses thereof. As of the
Closing Date, Holdings, the Borrower and the Loan Parties own in fee all the
real property set forth as being owned by them on such Schedule 3.18. As of the
Closing Date, Holdings, the Borrower and the Loan Parties have in all material
respects, valid leases in a material real property set forth as being leased by
them on Schedule 3.18.

SECTION 3.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the sum of the assets of the Borrower (individually)
and Holdings, the Borrower and the Subsidiaries on a consolidated basis, both at
a fair valuation and at present fair salable value, exceeds the liabilities,
including contingent, subordinated, unmatured, unliquidated, and disputed
liabilities of the Borrower (individually) and Holdings, the Borrower and the
Subsidiaries on a consolidated basis, respectively; (ii) the Borrower
(individually) and Holdings, the Borrower and the Subsidiaries on a consolidated
basis, respectively, have sufficient capital with which to conduct their
business; and (iii) the Borrower (individually) and Holdings, the Borrower and
the Subsidiaries on a consolidated basis have not incurred debts beyond their
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (i) a right to payment,

 

-103-



--------------------------------------------------------------------------------

whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (ii) a right to an equitable remedy for breach of
performance to the extent such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured. With respect to
any such contingent liabilities, such liabilities shall be computed at the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.

(b) Neither of Holdings or the Borrower intends to, or believes that it or any
Loan Party will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Loan Party and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Loan Party.

SECTION 3.20 Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes, lockouts, stoppages, slowdowns or other labor disputes pending or
threatened against Holdings, the Borrower or any of the Subsidiaries; (b) the
hours worked and payments made to employees of Holdings, the Borrower and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable law dealing with such matters; (c) all payments due from
Holdings, the Borrower or any of the Subsidiaries or for which any claim may be
made against Holdings, the Borrower or any of the Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary to the extent required by GAAP; and (d) Holdings, the Borrower and
the Subsidiaries are in compliance with all applicable laws, agreements,
policies, plans and programs relating to employment and employment practices.
Except as set forth on Schedule 3.20, consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings, the Borrower
or any of the Subsidiaries (or any predecessor) is a party or by which Holdings,
the Borrower or any of the Subsidiaries (or any predecessor) is bound.

SECTION 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. Such insurance complies with the
requirements of this Agreement and the other Loan Documents and the Borrower
believes (in the good faith judgment of the management of Borrower) that the
insurance maintained by or on behalf of Holdings, the Borrower and the
Subsidiaries is in at least such amounts as is adequate, reasonable and prudent
in light of the size and nature of its business.

SECTION 3.22 Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Affinion Investments Notes Indenture.

 

-104-



--------------------------------------------------------------------------------

SECTION 3.23 No Violation. (a) None of Holdings, the Borrower or any Subsidiary
is (a) a party to any agreement or instrument, or subject to any corporate
restriction, that, individually or in the aggregate, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect or (b) is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any of
Holdings, the Borrower or any Subsidiary is a party that, individually or in the
aggregate, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.

SECTION 3.24 Holdings Indebtedness. As of the Closing Date, and after giving
effect to the Transactions, Holdings’ only Indebtedness is the Indebtedness set
forth on Schedule 3.24.

SECTION 3.25 PATRIOT Act, etc. To the extent applicable, each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act.

SECTION 3.26 Sanctions Laws (a) None of the Loan Parties or Subsidiaries is in
violation of any applicable Sanctions Laws, engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable Sanctions Laws.

(b) None of the Loan Parties or Subsidiaries is any of the following (each a
“Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Agent or Lender is prohibited from dealing or
otherwise engaging in any transaction by any Sanctions Laws;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” (as defined in Executive Order No. 13224); or

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website or any replacement website or other replacement
official publication of such list.

(c) No Loan Party or, to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit, the
Transactions or the other transactions hereunder (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

 

-105-



--------------------------------------------------------------------------------

SECTION 3.27 Anti-Corruption Laws and Sanctions Laws. The Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents that act in any capacity in connection with the
credit facility established hereby, are in compliance with Anti-Corruption Laws
and applicable Sanctions Laws in all material respects. None of (a) the
Borrower, any Subsidiary or, to the knowledge of Borrower, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that act in any capacity
in connection with the credit facility established hereby, is a Sanctioned
Person. No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions Laws.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lenders) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents that are
qualified by materiality shall be true and correct, and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case on and as of the date of such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any (i) increase in the stated amount
of such Letter of Credit or (ii) extension of the expiration of such Letter of
Credit), as applicable, no Event of Default or Default shall have occurred and
be continuing or would result therefrom.

 

-106-



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any (i) increase in the stated amount of such Letter of Credit or
(ii) extension of the expiration of such Letter of Credit) shall be deemed to
constitute a representation and warranty by the Borrower on the date of such
Borrowing, issuance, amendment, extension or renewal as applicable, as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02 Closing Date. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date the following favorable and
customary executed legal opinions:

(i) the legal opinion Akin Gump Strauss Hauer and Feld, LLP, special counsel for
Holdings, the Borrower and the other Loan Parties; and

(ii) the legal opinion of local counsel in each jurisdiction in which a material
Loan Party is organized (and such other opinions as reasonably requested by the
Administrative Agent in its sole discretion), to the extent such Loan Party is
not covered by the opinion referenced in the preceding clause (i).

Each legal opinion shall be (i) in form and substance reasonably satisfactory to
the Administrative Agent, (ii) dated the Closing Date, and (iii) addressed to
each Issuing Bank, the Administrative Agent and the Lenders, covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request. Each of Holdings, the Borrower and the other Loan Parties
hereby instructs its counsel to deliver such opinions.

(c) [Reserved].

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation or formation, limited
liability agreement, partnership agreement or other constituent or governing
documents, including all amendments thereto, of each Loan Party, (a) if
applicable in such jurisdiction, certified as of a recent date by the Secretary
of State (or other similar

 

-107-



--------------------------------------------------------------------------------

official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party as of a recent date from such
Secretary of State (or other similar official), and (b) otherwise, (i) certified
by the Secretary or Assistant Secretary of each such Loan Party or other person
duly authorized by the constituent documents of such Loan Party or
(ii) otherwise in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by the constituent documents of
such Loan Party dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member), and, with respect to each Loan Party incorporated in the
Netherlands, if required by law or its constituent documents, the general
meeting (algemene vergadering), (algemene ledenvergadering) and/or supervisory
board (raad van commissarissen) of such Loan Party, authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Closing Date;

(C) that attached thereto, in relation to a Loan Party incorporated in
Switzerland, is a true and complete copy of the minutes of a
shareholder/quotaholder resolutions duly adopted by the shareholder/quotaholder
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such person is a party and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(D) that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

(E) as to the incumbency and specimen signature of each officer or other duly
authorized person executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party;

 

-108-



--------------------------------------------------------------------------------

(F) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(G) In the case of a Loan Party formed, incorporated or organized under the laws
of England and Wales), confirming that borrowing or guaranteeing or securing, as
appropriate, the total commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded; and

(iii) a certification of another officer or other duly authorized person as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer or other person duly authorized by such Loan Party executing the
certificate pursuant to clause (ii) above.

(iv) In the case of a Loan Party formed, incorporated or organized under the
laws of England and Wales), a copy of a resolution of the board of directors (or
applicable equivalent) and/or the shareholders of that Loan Party (in each case
to the extent required by law): (i) approving the terms of, and the transactions
contemplated by, the Loan Documents to which it is a party and resolving that it
execute the Loan Documents to which it is a party; (ii) authorizing a specified
person or persons to execute the Loan Documents to which it is a party on its
behalf; and (iii) authorizing a specified person or persons, on its behalf, to
sign and/or despatch all other documents and notices to be signed and/or
despatched by it under or in connection with the Loan Documents to which it is a
party;

(v) The Administrative Agent shall have received in the case of each Loan Party
incorporated in the Netherlands, if applicable, an unconditional positive advice
(advies) of each works council having jurisdiction over that Loan Party and the
related request for advice (adviesaanvraag) or confirmation of such works
council that it irrevocably and unconditionally waives its right to render
advice, or, if not applicable, a confirmation by the Board of Directors of that
Loan Party in the resolutions referred to in paragraph (ii) (B) above that such
Loan Party does not have a works council.

(e) The elements of the Collateral and Guarantee Requirement referred to in
clauses (a), (b), (c), (d) and (e) shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such filings (or similar documents) are permitted by
Section 6.02 or have been released.

(f) On the Closing Date, the Transactions shall be consummated substantially
concurrently with the funding of the Term Loans on the Closing Date, and after
giving effect to the Transactions and the other transactions contemplated
hereby, Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred Equity Interests other than Indebtedness permitted
pursuant to Section 6.01.

 

-109-



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a customary certificate in from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent and addressed to the Administrative Agent and the Lenders,
certifying that Holdings and its subsidiaries, on a consolidated basis after
giving effect to the Transactions and the other transactions contemplated
hereby, are solvent.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date (including, for the avoidance of doubt, pursuant to
the Fee Letters) and, to the extent invoiced at least 3 Business Days prior to
the Closing Date, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, including reimbursement or payment of
all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Latham & Watkins LLP and reasonably necessary U.S. local and
foreign counsel) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document and the Borrower shall have otherwise complied in all
material respects with the terms of the Fee Letters.

(i) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Agreement (provided that to
the extent unavailable by the Closing Date, the Borrower shall comply with such
requirements as set forth in Schedule 5.17).

(j) Since December 31, 2016, no Material Adverse Effect has occurred.

(k) The Lenders shall have received the Pro Forma Closing Balance Sheet and the
financial statements described in Section 3.05(a).

(l) The Administrative Agent shall have received a certificate of Holdings,
Dated the Closing Date, confirming satisfaction with Sections 4.01(b), 4.01(c)
and 4.02(n).

(m) At least five Business Days prior to the Closing Date, the Agents and the
Lenders shall have received all documentation and other information required by
bank regulatory authorities or reasonably requested by any Agent or any Lender
under or in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, and including a duly executed
W-9 tax form (or such other applicable IRS tax form) of the Borrower that was
requested at least 10 Business Days prior to the Closing Date.

(n) The Total Secured Leverage Ratio as of the Closing Date, calculated based on
EBITDA for the four consecutive fiscal quarter period ended on December 31,
2016, shall not exceed 5.90:1.00.

(o) The 2017 Exchange shall have been consummated, in all material respects, in
accordance with the terms and conditions set forth in the 2017 Exchange
Documents; provided that any modifications, amendments or waivers thereto shall
not be adverse to the interests of the Administrative Agent, the Lenders or the
Arrangers unless consented to in writing by the Administrative Agent, the
Lenders and the Arrangers; provided, for the avoidance of doubt, (i) any change
to cash consideration being offered to note holders pursuant to the 2017
Exchange Documents shall not be adverse to the interests of the Administrative
Agent, the Lenders or the Arrangers if any increase in such amount would be
funded by proceeds from the issuance of 2017

 

-110-



--------------------------------------------------------------------------------

Exchange Notes pursuant to the Investor Purchase Agreement and (ii) any waiver
of the minimum condition with respect to the exchange of the Senior Notes
pursuant to the 2017 Exchange Documents shall not be adverse to the interests of
the Administrative Agent, the Lenders or the Arrangers if any unexchanged Senior
Notes are redeemed, purchased or otherwise discharged concurrently with the
closing of the 2017 Exchange.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

ARTICLE V

Affirmative Covenants

Each of Holdings (solely with respect to Section 5.01(a), Section 5.03 and
Section 5.06) and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect (other than in respect of
contingent indemnification obligations) and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, each of Holdings (solely
with respect to Section 5.01(a), Section 5.03 and Section 5.06) and the Borrower
will, and will cause each of the Subsidiaries to:

SECTION 5.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and good standing under the laws of the jurisdiction of its
organization, (i) except as otherwise expressly permitted under Section 6.05,
and (ii) except for the liquidation or dissolution of Subsidiaries if the assets
of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution; provided, that (i) Subsidiaries that are Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Subsidiary
Loan Parties and (ii) Subsidiaries that are Foreign Subsidiary Loan Parties may
not be liquidated into Subsidiaries that are not Loan Parties unless, in each
case, such liquidation is otherwise permitted by Section 6.05(b).

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses, rights and privileges with respect thereto necessary to the normal
conduct of its business, unless the failure to do so would not result, in each
case, in a Material Adverse Effect, (ii) comply in all material respects with
all material applicable laws, rules, regulations (including any zoning,
building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, and (iii) at all times

 

-111-



--------------------------------------------------------------------------------

maintain and preserve all material property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement).

SECTION 5.02 Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses, taking into account the general
degree to which such companies are leveraged, and maintain such other insurance
as may be required by law or any other Loan Document.

(b) Cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include appropriate loss payable endorsements,
including, with respect to Mortgaged Properties, a “standard” or “New York”
lender’s loss payable endorsement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Closing Date, if the insurance carrier shall
have received written notice from the Administrative Agent of the occurrence of
an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower or the other Loan Parties under such policies directly
to the Administrative Agent; cause all such policies to provide that none of the
Borrower, the Administrative Agent or any other party shall be a coinsurer
thereunder and to contain a “Replacement Cost Endorsement,” without any
deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably (in light of a Default or a material development in respect
of the insured property) require from time to time to protect their interests;
deliver original or certified copies of all such policies or a certificate of an
insurance broker to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, lapsed (including for nonrenewal) or terminated
upon less than 30 days’ prior written notice (or 10 days’ prior written notice
in the case of any failure to pay any premium due thereunder) thereof by the
insurer to the Administrative Agent; deliver to the Administrative Agent, prior
to the cancellation, lapse (including for nonrenewal) or termination of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

(c) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by Holdings, the Borrower or any
of the Subsidiaries; and promptly deliver to the Administrative Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

 

-112-



--------------------------------------------------------------------------------

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03 Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) Holdings, the Borrower
or the affected Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP with respect thereto, and (c) the
failure to make such payment and discharge could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) as soon as available, but in any event within 90 days (or, if applicable,
such shorter period as the SEC shall specify for the filing of Annual Reports on
Form 10-K or, if applicable, such longer period permitted under Rule 12b-25
under the Exchange Act) after the end of each fiscal year, (i) a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such year and, commencing with the fiscal year ending December 31, 2017,
setting forth in comparative form the corresponding figures for the prior fiscal
year, and (ii) management’s discussion and analysis of significant operational
and financial developments during such fiscal year and a “key performance
indicator” report with such content as may be mutually agreed by the
Administrative Agent and the Borrower, which consolidated balance sheet and
related statements of operations, cash flows and owners’ equity shall be audited
by an independent certified public

 

-113-



--------------------------------------------------------------------------------

accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent (it being understood that any of the “big four” accounting
firms shall be acceptable to the Administrative Agent) and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect, other than solely with respect to, or resulting solely from, an
upcoming maturity of any Tranche under this Agreement) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of Annual Reports on Form 10-K of
the Borrower and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein);

(b) as soon as available, but in any event within 45 days after the first three
fiscal quarters of each fiscal year (or, if applicable, such shorter period as
the SEC shall specify for the filing of Quarterly Reports on Form 10-Q or, if
applicable, such longer period permitted under Rule 12b-25 under the Exchange
Act) and within 75 days for the fourth fiscal quarter of any fiscal year,
commencing with the fiscal quarter ending March 31, 2017, (i) a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of the Borrower and its subsidiaries as of the close of such
fiscal quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, and (ii) management’s discussion and analysis of significant
operational and financial developments during such quarterly period and a “key
performance indicator” report with such content as may be mutually agreed by the
Administrative Agent and the Borrower, all of which shall be in reasonable
detail and which consolidated balance sheet and related statements of operations
and cash flows shall be certified by a Responsible Officer of the Borrower on
behalf of the Borrower as fairly presenting, in all material respects, the
financial position and results of operations of the Borrower and its
subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes (it being understood
that the delivery by the Borrower of Quarterly Reports on Form 10-Q of the
Borrower and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(b) to the extent such Quarterly Reports include the
information specified herein));

(c) as soon as available, but in any event within 30 days after the end of each
of the first two months of each fiscal quarter, summary income statement
information in a form consistent with what is delivered to the Board of
Directors and summary balance sheet information in the form agreed to between
the Administrative Agent and the Borrower prior to the Closing Date.

(d) Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of
this Section 5.04 may be satisfied with respect to financial information of
Borrower and its subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or
(B) Holdings’ (or any direct or indirect parent thereof) as applicable, Form
10-K or 10-Q, as applicable; provided that, with respect to clauses (A) and (B),
to the extent such information relates to Holdings (or any direct or indirect
parent of Holdings), such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such direct or indirect parent), on the one
hand, and the information relating to the Borrower and its subsidiaries on a
standalone basis, on the other hand.

 

-114-



--------------------------------------------------------------------------------

(e) (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (B) setting forth computations in reasonable detail
demonstrating compliance with the covenant contained in Section 6.10, or that
compliance is not then required in accordance with the terms of Section 6.10,
and (ii) concurrently with any delivery of financial statements under
paragraph (a) above, but only if available after use of commercially reasonable
efforts, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

(f) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other reports and statements filed by
Holdings, the Borrower or any of its subsidiaries with the SEC, or after an
initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (f) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or any website operated by the SEC containing “EDGAR” database
information;

(g) if, as a result of any change in accounting principles and policies from
those applied in the preparation of the financial statements referred to in
Section 3.05(a)(ii) for the fiscal year ended December 31, 2016, the
consolidated financial statements of the Borrower and its subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Responsible
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;

(h) within 75 days after the beginning of each fiscal year, detailed
consolidated quarterly budgets for such fiscal year and, as soon as available,
significant revisions, if any, of such budget and quarterly projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto;

(i) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (i) or Section 5.11(f);

(j) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of Holdings, the Borrower or any Subsidiary;

 

-115-



--------------------------------------------------------------------------------

(k) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

(l) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request.

SECTION 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of its subsidiaries as to which an adverse
determination is reasonably probable and that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of its
subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect;

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect; and

(e) any material change in accounting policies or financial reporting practices
by any Loan Party or any Subsidiaries thereof.

SECTION 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority as applicable to it or its property, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.10, or to laws related to
Taxes, which are the subject of Section 5.03.

 

-116-



--------------------------------------------------------------------------------

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings, the Borrower or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Holdings or the Borrower, and
as often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender upon reasonable prior notice to Holdings or the Borrower to discuss the
affairs, finances and condition of Holdings, the Borrower or any of the
Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract); provided that, notwithstanding anything in this
Section 5.07 to the contrary, Holdings, the Borrower and its Subsidiaries will
not be required to disclose, permit the inspection, examination or making copies
or abstracts of, or discussion of, any document, information or other matter
that (i) constitutes trade secrets or proprietary information, (ii) in respect
of which disclosure is prohibited by applicable law or binding contractual
arrangement and such contractual arrangement was not created or made binding in
contemplation of this provision or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product.

SECTION 5.08 Payment of Obligations. Pay its material Indebtedness and other
material obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make such payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit only as contemplated in Section 3.12. The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws in any material respect, (b) for the purpose of funding,
financing or facilitating any unauthorized activities, business or transaction
of or with any Sanctioned Person, or in any Sanctioned Country, or (c) knowingly
in any manner that would result in the violation of any Sanctions Laws
applicable to any party hereto.

SECTION 5.10 Compliance with Environmental Laws. Comply with all Environmental
Laws applicable to its operations and properties; and comply with and obtain and
renew all material permits, licenses and other approvals required pursuant to
Environmental Law for its operations and properties, except, in each case with
respect to this Section 5.10, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-117-



--------------------------------------------------------------------------------

SECTION 5.11 Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties, and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

(b) If any asset (other than real property) that has an individual Fair Market
Value in an amount, or if purchase price therefor is, greater than $2,500,000 is
acquired by Holdings, the Borrower or any other Loan Party after the Closing
Date or owned by an entity at the time it becomes a Loan Party (in each case
other than assets constituting Collateral under a Security Document that become
subject to the Lien of such Security Document upon acquisition thereof and other
than assets that (i) are subject to secured financing arrangements containing
restrictions permitted by Section 6.09(c) pursuant to which a Lien on such
assets securing the Obligations is not permitted or (ii) are not required to
become subject to the Liens of the Administrative Agent pursuant to
Section 5.11(g) or the Security Documents), cause such asset to be subjected to
a Lien securing the Obligations pursuant to appropriate Security Documents and
take, and cause the Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 5.11, all at
the expense of the Loan Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition of, and, upon
the written request of the Administrative Agent, grant and cause each of the
Loan Parties to grant to the Administrative Agent security interests and
mortgages in, such real property of the Borrower or any such Loan Parties as are
not covered by the original Mortgages (other than assets that (i) are subject to
permitted secured financing arrangements containing restrictions permitted by
Section 6.09(c), pursuant to which a Lien on such assets securing the
Obligations is not permitted or (ii) are not required to become subject to the
Liens of the Administrative Agent pursuant to Section 5.11(g) or the Security
Documents), to the extent acquired after the Closing Date and having a value or
purchase price at the time of acquisition in excess of $2,500,000 pursuant to
documentation in such form as is reasonably satisfactory to the Administrative
Agent (each, an “Additional Mortgage”) and constituting valid and enforceable
perfected Liens superior to and prior to the rights of all third persons subject
to no other Liens except as are permitted by Section 6.02, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Administrative Agent required to be granted pursuant
to the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (g) below. With respect to each such Additional
Mortgage, the Borrower shall deliver, or cause the applicable Loan Party to
deliver, to the Administrative Agent contemporaneously therewith a title
insurance policy or policies or marked up unconditional binder of title
insurance in an amount equal to the Fair Market Value of the Mortgaged Property,
paid for by the Borrower or the applicable Loan Party, issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid first Lien on the Mortgaged Property described therein, free of any other

 

-118-



--------------------------------------------------------------------------------

Liens except as expressly permitted by Section 6.02 and Liens arising by
operation of law, together with such endorsements, coinsurance and reinsurance
as the Administrative Agent may reasonably request and a survey if reasonably
available with respect to property outside the United States. Additionally, if
applicable, Borrower shall deliver to the Administrative Agent a completed
standard “life of loan” flood hazard determination form for each property
encumbered by a Mortgage, and if the property is located in an area designated
by the U.S. Federal Emergency Management Agency (or any successor agency) as
having special flood or mud slide hazards, (i) a notification to the Borrower
(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the National Flood Insurance Program (“NFIP”) created
by the U.S. Congress pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, the National Flood Insurance Reform Act
of 1994 and the Flood Insurance Reform Act of 2004 is not available because the
applicable community does not participate in the NFIP, (ii) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., countersigned
Borrower Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (iii) if Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Borrower’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Administrative Agent.

(d) In connection with (i) the formation or acquisition of any direct or
indirect Subsidiary Loan Party or Foreign Subsidiary Loan Party or (ii) any
existing direct or indirect subsidiary of Holdings or the Borrower becoming a
Subsidiary Loan Party or Foreign Subsidiary Loan Party, within ten Business Days
after the date of such formation, acquisition or Subsidiary becoming a
Subsidiary Loan Party or Foreign Subsidiary Loan Party, notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree (or, in
the case of a Foreign Subsidiary Loan Party or a Foreign Pledge Agreement, such
later date as may be the first practicable date because of delays caused by
foreign legal requirements, despite diligent efforts on the part of the Loan
Parties), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such subsidiary and with respect to any Equity Interest in or
Indebtedness of such subsidiary owned by or on behalf of any Loan Party, subject
to Section 5.11(g).

(e) [Reserved].

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number, provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
30 days of such change, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the applicable Secured Parties (to the
extent intended to be created by the Security Documents) and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

-119-



--------------------------------------------------------------------------------

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.11 need not be satisfied with respect to (i) any real property held by
the Borrower or any of the Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) such Equity
Interests constitute less than 100% of all applicable Equity Interests of such
person and the persons holding the remainder of such Equity Interests are not
Affiliates, (B) doing so would violate or require a consent (that could not be
readily obtained without undue burden on the Loan Parties) under applicable law
or regulations or a contractual obligation binding on such Equity Interests,
including with regard to any Insurance Subsidiary, after giving effect to
anti-assignment provisions of the Uniform Commercial Code and (C) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such Equity Interests, (iii) any assets acquired after the
Closing Date, to the extent that, and for so long as, taking such actions would
violate a contractual obligation binding on such assets that existed at the time
of the acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets, after giving
effect to anti-assignment provisions of the Uniform Commercial Code (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Lien permitted pursuant to Section 6.02(i)
or (j)), (iv) any Unrestricted Subsidiary or Equity Interests or assets of an
Unrestricted Subsidiary and (v) any Subsidiary or asset with respect to which
the Administrative Agent determines that the cost of the satisfaction of the
Collateral and Guarantee Requirement or the provisions of this Section 5.11 with
respect thereto exceeds the value of the security afforded thereby; provided,
that, (i) upon the reasonable request of the Administrative Agent, Holdings and
the Borrower shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (ii) and (iii) above and (ii) the
Administrative Agent may, in its sole discretion, allow for extensions of time
for satisfaction of, and waivers with respect to the satisfaction of, the
Collateral and Guarantee Requirement or provisions of this Section 5.11.

SECTION 5.12 Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on December 31.

SECTION 5.13 Rating. In the case of the Borrower, use commercially reasonable
efforts to maintain (i) public ratings (but not any specific rating) from each
of Moody’s and S&P for the Term Loans, (ii) a public corporate credit rating of
the Borrower (but not any specific rating) from S&P and (iii) a public corporate
family rating of the Borrower (but not any specific rating) from Moody’s.

SECTION 5.14 Lender Meetings. In the case of the Borrower, upon the request of
the Administrative Agent, (a) participate in a meeting of the Administrative
Agent and the Lenders once during each fiscal year to be held at such time and
location as may be agreed upon by the Borrower and the Administrative Agent, and
(b) to the extent that the Borrower has not already participated in or scheduled
a similar conference call for such quarter in connection with the delivery of
its financial statements under the 2017 Exchange Notes (which the Administrative
Agent and the Lenders can participate in), participate in a telephonic
conference call with the Administrative Agent and the Lenders quarterly at such
time as may be agreed upon by the Borrower and the Administrative Agent.

 

-120-



--------------------------------------------------------------------------------

SECTION 5.15 Compliance with Material Contracts. Perform and observe all of the
material terms and conditions of each Material Agreement to be performed or
observed by it; provided that, no breach of this Section 5.15 shall be deemed to
have occurred if any alleged breach or failure to observe the material terms and
conditions of a Material Agreement is being contested in good faith by
appropriate proceedings by the Borrower or applicable Subsidiary, and the
Borrower or such Subsidiary shall have set aside on its books reserves in
accordance with GAAP.

SECTION 5.16 Compliance with Anti-Corruption Laws. Maintain policies and
procedures reasonably designed to ensure compliance by the Borrower, the
Subsidiaries, and their respective directors, officers, employees, and agents
with the Anti-Corruption Laws.

SECTION 5.17 Post-Closing Matters. Deliver to Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, the items
described on Schedule 5.17 hereof or take such actions described on Schedule
5.17, in each case, on or before the dates specified with respect to such items
on Schedule 5.17 (or, in each case, such later date as may be agreed to by
Administrative Agent in its sole discretion). All conditions, covenants,
representations and warranties contained in this Agreement and the other Loan
Documents will be deemed modified to the extent necessary to effect the
foregoing (and to permit the taking of the actions described on Schedule 5.17
within the time periods specified thereon, rather than as elsewhere provided in
the Loan Documents).

ARTICLE VI

Negative Covenants

Each of Holdings (solely with respect to Sections 6.08(b) and 6.09) and the
Borrower covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification
obligations) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, Holdings will not (solely with respect to Sections 6.08(b)
and 6.09) and the Borrower will not, and will not cause or permit any of the
Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (other than intercompany Indebtedness) of the Subsidiaries
existing, or incurred pursuant to facilities existing, on the Closing Date and
set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness incurred
to Refinance such Indebtedness or, without duplication, replacements of such
facilities that would constitute Permitted Refinancing Indebtedness with respect
to such facilities if all Indebtedness available to be incurred thereunder were
outstanding on the date of such replacement;

 

-121-



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder and under the other Loan Documents;;

(c) Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person, in each case, provided in the
ordinary course of business; provided, that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04, and (ii) Indebtedness of
the Borrower owing to any Subsidiary and Indebtedness of any other Loan Party
owing to any Subsidiary that is not a Subsidiary Loan Party shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(f) Indebtedness of the Borrower and the Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case, reasonably required in the conduct of the
business (giving effect to any growth or expansion of such business permitted
hereunder), including those incurred to secure health, safety, insurance and
environmental obligations of the Borrower and its Subsidiaries as conducted in
accordance with good and prudent business industry practice and otherwise as
permitted by the Loan Documents;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business and in good faith; provided, that (i) such
Indebtedness (other than credit or purchase cards) is extinguished within 10
Business Days of notification to the Borrower of its incurrence; and (ii) such
Indebtedness in respect of credit or purchase cards is extinguished within
60 days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged into or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness, in each case, exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement, and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided, that the aggregate principal amount of such
Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h) or
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed $45,000,000
in the aggregate;

 

-122-



--------------------------------------------------------------------------------

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, (ii) any Permitted Refinancing Indebtedness in respect thereof, and
(iii) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, collectively, in an aggregate principal amount that at the time
of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01 or this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed $45,000,000 in the aggregate;

(j) Indebtedness in respect of the 2017 Exchange Notes and Permitted Refinancing
Indebtedness with respect thereto;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount at any time outstanding pursuant to this paragraph (k) not in
excess of $30,000,000;

(l) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the
Borrower or any Subsidiary expressly permitted to be incurred under this
Agreement; provided, that, notwithstanding anything to the contrary in this
Section 6.01, (i) the Borrower and the Loan Parties shall not Guarantee the
Indebtedness of any Subsidiary that is not a Loan Party unless such Guarantee is
expressly permitted under Section 6.04, (ii) any Guarantees by the Borrower or
any Loan Party under this Section 6.01(l) of any other Indebtedness of a person
that is subordinated in right of payment to other Indebtedness of such person
shall be expressly subordinated in right of payment to the Obligations on terms
not less favorable to the Lenders than the subordination terms of such other
Indebtedness, (iii) no Subsidiary shall Guarantee any Junior Indebtedness (or
Permitted Refinancing Indebtedness in respect of any of the foregoing), unless
such Subsidiary is also a Loan Party in compliance with the Collateral and
Guarantee Requirement and (iv) no Subsidiary (other than Affinion Investments
II) shall Guarantee the Affinion Investment Notes Documents;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

(n) reimbursement and similar obligations of Subsidiaries in respect of letters
of credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of $12,000,000;

 

-123-



--------------------------------------------------------------------------------

(o) Indebtedness of the Borrower and the Subsidiaries supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) to the extent constituting Indebtedness, all premium (if any), interest
(including interest paid in kind and post-petition interest), fees, expenses,
charges and additional or contingent interest on Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01;

(r) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by Lenders and, in each
case, established for the Borrower’s and such Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents (it being understood, however, that for a period of 90
consecutive days during each fiscal year of the Borrower the outstanding
principal amount of Indebtedness under the Overdraft Line shall not exceed
$15,000,000);

(s) up to $20,000,000 in aggregate principal amount of Indebtedness of the
Borrower in respect of letters of credit, provided that if the aggregate
Available Unused Commitment under the Revolving Facility Commitments is
$20,000,000 or less, the availability under this Section 6.01(s) shall be
reduced by an amount equal to which the Available Unused Commitment under the
Revolving Facility Commitment decreases below $20,000,000;

(t) up to $10,000,000 in aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Loan Parties at any time outstanding; provided, that
to the extent that the terms of such Indebtedness are permitted hereunder, any
increase in the amount of such Indebtedness as a result of capitalized or
paid-in-kind interest or accreted principal on such Indebtedness pursuant to
such terms shall not constitute a further issuance or incurrence of Indebtedness
for purposes of this Section 6.01(t);

(u) Indebtedness consisting of earn-outs and obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(v) [Reserved.];

(w) Indebtedness consisting of an unsecured corporate purchase card program in
an aggregate amount at any time outstanding pursuant to this paragraph (w) not
in excess of $45,000,000; and

 

-124-



--------------------------------------------------------------------------------

(x) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party, so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) such Indebtedness is unsecured,
(C) the Borrower and the Subsidiaries shall be in Pro Forma Compliance and
(D) immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, on a Pro Forma Basis, (x) the Consolidated Leverage Ratio,
calculated as of the last day of the most recently completed and Reported fiscal
quarter, shall not exceed 4.00 to 1.00, and (y) the Interest Coverage Ratio,
calculated as of the last day of the most recently completed and Reported fiscal
quarter, shall not be less than 2.00 to 1.00, and (ii) Permitted Refinancing
Indebtedness in respect thereof.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower or any Subsidiary of the Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Subsidiaries existing on the Closing Date
and set forth on Schedule 6.02(a); provided, that (i) such Liens shall secure
only those obligations that they secure on the Closing Date (and Permitted
Refinancing Indebtedness in respect thereof permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of the Borrower or
any Subsidiary and (ii) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness”;

(b) any Lien created under the Loan Documents, the Overdraft Line or permitted
in respect of any Mortgaged Property by the terms of the applicable Mortgage;
provided, however, in no event shall the holders of the Indebtedness under the
Overdraft Line have the right to receive proceeds in respect of a claim in
excess of $15,000,000 in the aggregate, together with (i) any accrued and unpaid
interest in respect of Indebtedness under the Overdraft Line and (ii) any
accrued and unpaid fees and expenses owing by the Subsidiaries under the
Overdraft Line, from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary
(i) securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h) or (ii) acquired after the Closing Date in a transaction
permitted by this Agreement; provided, that such Lien (A) does not apply to any
other property or assets of Holdings, the Borrower or any of the Subsidiaries
not securing such Indebtedness or other obligations owing to the same financier
as the financier of such Indebtedness or other obligations or to any person to
which such financier has assigned such Indebtedness or other obligations, at the
date of the acquisition of such property or asset (other than after acquired
property subjected to a Lien securing Indebtedness incurred prior to such date
and which Indebtedness is permitted hereunder, such Indebtedness owing to the
same financier as the financier of such Indebtedness at the date of the
acquisition, that require a pledge of after acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(B) such Lien is not created in contemplation of or in connection with such
acquisition, (C) in the case of a Lien securing Permitted Refinancing
Indebtedness, any such Lien is permitted, subject to compliance with clause (e)
of the definition of the term “Permitted Refinancing Indebtedness” and (D) in
the case of clause (ii) of this Section 6.02(c), (x) after giving effect to any
such Lien and the incurrence of Indebtedness, if any, secured by such Lien is
created, incurred, acquired or assumed (or any prior Indebtedness

 

-125-



--------------------------------------------------------------------------------

becomes so secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio,
calculated as of the last day of the most recently ended and Reported fiscal
quarter, shall be less than or equal to 2.75 to 1.00, (y) at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(z) the Indebtedness or other obligations secured by such Lien are otherwise
permitted by this Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) deposits and other Liens made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
Holdings, the Borrower or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety, insurance and environmental
obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way, restrictions on or agreements dealing with the use of real
property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided, that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect

 

-126-



--------------------------------------------------------------------------------

thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of such equipment
or other property or improvements at the time of such acquisition or
construction, including transaction costs incurred by the Borrower or any
Subsidiary in connection with such acquisition, and (iv) such security interests
do not apply to any other property or assets of Holdings, the Borrower or any
Subsidiary (other than to accessions to such equipment or other property or
improvements but not to other parts of the property to which any such
improvements are made); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender; provided, still further,
that such security interest shall not be required to secure Indebtedness under
Section 6.01(i), if (A) after giving effect to any such Lien and the incurrence
of Indebtedness secured by such Lien is created, incurred, acquired or assumed
(or any prior Indebtedness becomes so secured) on a Pro Forma Basis, the Senior
Secured Leverage Ratio, calculated as of the last day of the most recently
completed and Reported fiscal quarter, shall be less than or equal to 3.00 to
1.00 (ii) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and (iii) the Indebtedness or other obligations secured
by such Lien are otherwise permitted by this Agreement;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of the Borrower or any
Subsidiary not constituting, or required to constitute, Collateral for the
Obligations; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Senior Secured Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall be less than or
equal to 3.00 to 1.00 (ii) at the time of the incurrence of such Lien and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement;

(m) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to Section 5.11 and any replacement, extension
or renewal of any such Lien; provided, that such replacement, extension or
renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(n) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

 

-127-



--------------------------------------------------------------------------------

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights (including Liens
arising or created pursuant to the applicable general banking terms and
conditions (algemene bankvoorwaarden) of any member of the Dutch Banking
Association);

(q) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f), (k) or (n) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

(r) licenses of intellectual property and software that are not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as a whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens on the assets of a Foreign Subsidiary that is not a Loan Party that
secure Indebtedness of such Foreign Subsidiary that is permitted to be incurred
under Section 6.01;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;

(v) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(w) Liens in favor of the Borrower or any Loan Party;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(y) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

(z) Liens on not more than $12,000,000 of deposits securing Swap Agreements
permitted to be incurred under Section 6.12;

 

-128-



--------------------------------------------------------------------------------

(aa) Liens securing insurance premium financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens incurred to secure cash management services in the ordinary course of
business and in good faith; provided, that such Liens are not incurred in
connection with, and do not secure, any borrowings or Indebtedness;

(cc) deposits or other Liens with respect to property or assets of the Borrower
or any Subsidiary; provided, that the obligations secured by such Liens shall
not exceed $18,000,000 at any time;

(dd) leases and subleases not constituting Capital Lease Obligations of real
property not material to the conduct of any business line of the Borrower and
its Subsidiaries granted to others in the ordinary course of business that do
not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries; and

(ee) Liens on cash collateral securing Indebtedness incurred under
Section 6.01(s) so long as such cash collateral does not exceed 105% of the
Indebtedness permitted under Section 6.01(s).

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on (a) Pledged Collateral and (b) any Indebtedness of
the Borrower or any Subsidiary to the Borrower or a Domestic Subsidiary (unless
such Indebtedness shall have become subject to a first priority Lien securing
the Obligations), other than Liens in favor of the Administrative Agent for the
benefit of the Secured Parties and Liens permitted by Section 6.02(d) or (p) and
(ii) no Liens over any deposit account of the Borrower or any Subsidiary Loan
Party not in favor of the Administrative Agent for the benefit of the Secured
Parties other than Liens permitted by Sections 6.02(b), (d), (f), (g), (k),
(o)(i), (o)(ii), (p), (bb) or (ee) shall be perfected.

Notwithstanding the foregoing, (i) no Liens will be permitted to exist, directly
or indirectly, on any assets or Equity Interests of the Borrower or any
Subsidiaries, except to the extent specifically permitted herein and (ii) no
Liens will be permitted to exist, directly or indirectly, to the extent such
Liens are in regard to Indebtedness for borrowed money, on any assets or Equity
Interests of a Subsidiary that is not a Loan Party pursuant to Sections 6.02(l)
and (cc) unless such Subsidiary becomes a Loan Party and complies with the
Collateral and Guarantee Requirements.

SECTION 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that (a) a Sale and Lease-Back Transaction shall be permitted with
respect to property (i) owned by the Borrower or any Subsidiary that is acquired
after the Closing Date so long as such Sale and Lease-Back Transaction is
consummated within 270 days of the acquisition of such property, or (ii) owned
by any Foreign Subsidiary that is not a Loan Party regardless of when such
property was acquired, and (b) at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, the
Remaining Present Value of such lease (together with Indebtedness outstanding
pursuant to Sections (h) and (i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03) would not exceed
$45,000,000 in the aggregate.

 

-129-



--------------------------------------------------------------------------------

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger; and including in one transaction or
a series of transactions) any Equity Interests, Indebtedness, other securities
of or of all or substantially all of the property and assets or business of
another person or assets constituting a business unit, line of business or
division of such person, make or permit to exist any loans, advances or capital
contributions to or Guarantees of the obligations of, or make or permit to exist
any investment or any other interest in (each, an “Investment”), in any other
person, except:

(a) Investments by Holdings in the Equity Interests of the Borrower at any time,
which Equity Interests will constitute Pledged Collateral;

(b) (i) Investments by (x) the Borrower or the Subsidiaries in other
Subsidiaries and Unrestricted Subsidiaries effective as of the Closing Date as
set forth on Schedule 6.04 and (y) [reserved]; (ii) Investments by the Borrower
or any Subsidiary Loan Party in the Borrower or any Subsidiary Loan Party;
(iii) Investments by any Foreign Subsidiary Loan Party in the Borrower or any
Loan Party; (iv) Investments by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party and (v) Investments by the Borrower or
any Subsidiary in the Borrower or any Subsidiary not otherwise permitted in
clauses (ii), (iii) or (iv) above or in any Similar Business in an aggregate
amount for all such Investments made or deemed made pursuant to this
Section 6.04(b)(v) that are at that time outstanding (in the case of Guarantees,
after deducting any reduction in the amount thereof without having made payment
thereunder, and after giving effect to any returns with respect to such
Investments or the sale of Investments made pursuant to this
Section 6.04(b)(v) (i) to the extent such returns or the proceeds of such sale
received by the Borrower and its Subsidiaries consists of cash and Permitted
Investments and (ii) in an amount not to exceed the amount of the Investments
made after the Closing Date) not to exceed the $30,000,000 (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, that (A) intercompany current
liabilities incurred in the ordinary course of business and in good faith in
connection with cash management operations shall not be included in calculating
the limitation in this Section 6.04(b) at any time and (B) the aggregate amount
of Investments made in persons that are not Loan Parties or do not in connection
with such Investment becomes a Loan Party (other than the Specified
Acquisition), in each case, pursuant to Section 6.04(b)(v), taken together with
Investments made pursuant to “Permitted Business Acquisitions” in persons that
do not become Loan Parties (other than the Specified Acquisition) shall not
exceed theshall not, collectively, exceed at any one time outstanding,
$20,000,000 (the “Non-Loan Party Cap”);

(c) Permitted Investments and Investments that were Permitted Investments when
made;

 

-130-



--------------------------------------------------------------------------------

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) (i) loans and advances to employees of Holdings, the Borrower or any
Subsidiary in the ordinary course of business not to exceed $5,000,000 in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(f) (i) accounts receivable arising, and trade credit granted, in the ordinary
course of business, (ii) any securities received in satisfaction or partial
satisfaction of defaulted accounts receivable from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(iii) any prepayments and other credits to suppliers made in the ordinary course
of business;

(g) Swap Agreements permitted pursuant to Section 6.12;

(h) Investments existing on the Closing Date and set forth on Schedule 6.04;

(i) Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

(j) additional Investments by the Borrower or any of its Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this Section 6.04(j) that are at that time outstanding (in the case
of Guarantees, after deducting any reduction in the amount thereof without
having made payment thereunder and after giving effect to any returns with
respect to such Investments or the sale of Investments made pursuant to this
Section 6.04(j) (i) to the extent such returns or the proceeds of such sale
received by the Borrower and its Subsidiaries consists of cash and Permitted
Investments and (ii) in an amount not to exceed the amount of the Investments
made after the Closing Date), not to exceed $30,000,00010,000,000 (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(m) intercompany loans and other Investments between Foreign Subsidiaries that
are not Loan Parties;

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(o) [reserved];

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

 

-131-



--------------------------------------------------------------------------------

(q) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into or consolidated with a Subsidiary in accordance with Section 6.05
after the Closing Date to the extent that (i) such acquisition, merger or
consolidation is permitted under this Section 6.04, (ii) such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation, and (iii) such Investments were in existence on the date of such
acquisition, merger or consolidation; and

(r) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings; provided, that (i) no Change in Control would result
therefrom, and (ii) such Equity Interests do not constitute Disqualified Stock;

(s) Investments in joint ventures not in excess of $18,000,0005,000,000 in the
aggregate;

(t) Guarantees by (i) the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Subsidiary in
the ordinary course of business and (ii) any Foreign Subsidiary of operating
leases (other than Capital Lease Obligations) or of obligations that do not
constitute Indebtedness, in each case, entered into by any Foreign Subsidiary in
the ordinary course of business;

(u) Investments made with Excluded Contributions provided that (i) at the time
of such Investment and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) such Excluded Contributions shall not have been otherwise applied for any
other purpose;

(v) Investments made by Subsidiaries that are not Subsidiary Loan Parties solely
to the extent such Investments are made with the proceeds received by such
Subsidiary from an Investment in such Subsidiary made pursuant to Sections
6.04(b)(v), (j) or (x);

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04); and

(x) Investments in Foreign Subsidiaries in the form of intercompany loans made
by the Borrower or any of its Domestic Subsidiaries with the proceeds of royalty
payments received by the Borrower or its Domestic Subsidiaries from Foreign
Subsidiaries in an aggregate amount not to exceed $25,000,000 in any fiscal year
of the Borrower.

Notwithstanding anything to the contrary contained in Section 6.04 above, no
Investment shall be permitted by this Section 6.04 with respect to the assets or
Equity Interests of any Material Insurance Subsidiary, except for (if otherwise
permitted hereunder) (i) when such assets or Equity Interests represents a de
minimis, immaterial or dormant portion of the Insurance Business of the Borrower
and its Subsidiaries, (ii) Investments by the Borrower or any Subsidiary Loan
Party in the Borrower or any Subsidiary Loan Party and (iii) Investments by any
Foreign Subsidiary Loan Party in the Borrower or any Loan Party.

 

-132-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 6.04 above, the
Borrower and its Subsidiaries shall not, directly (and shall cause their
Subsidiaries not to, directly or indirectly) make any Investments pursuant to
clauses (j) and (s) above in order to make Dividends not otherwise permitted
under Section 6.06 or Junior Indebtedness Payments not otherwise permitted under
Section 6.09(b).

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all of any
division, unit or business of any other person, except that this Section shall
not prohibit:

(a) (i) the lease, purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition of any other
asset in the ordinary course of business by the Borrower or any Subsidiary,
(iii) the sale of obsolete or worn out equipment or other property in the
ordinary course of business by the Borrower or any Subsidiary or (iv) the sale
of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately thereafter no Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger of any
Subsidiary into the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger or consolidation of (x) any Domestic Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party or (y) any Foreign Subsidiary into
or with any Foreign Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is a Foreign Subsidiary Loan Party, and, in the
case of each of clauses (i) and (ii), no person other than the Borrower,
Subsidiary Loan Party or Foreign Subsidiary Loan Party receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party or
(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than the Borrower) in accordance with Section 5.01(a)(ii) if
the Borrower determines in good faith that such liquidation, change in form or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07 and the aggregate
gross proceeds of any such sales, transfers, leases or other dispositions plus
the aggregate gross proceeds of any or all assets sold, transferred or leased in
reliance upon paragraph (h) below shall not exceed $20,000,000;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

 

-133-



--------------------------------------------------------------------------------

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) any swap of assets with a Fair Market Value not to exceed $10,000,000 in the
aggregate during the term of this Agreement in exchange for other assets of
comparable or greater value or usefulness to the business of the Borrower and
the Subsidiaries taken as a whole, as determined in good faith by the management
of the Borrower, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) for the avoidance
of doubt, such swap of assets shall not, directly or indirectly, be made for the
purposes of making a Dividend not otherwise permitted under Section 6.06 or
Junior Indebtedness Payment not otherwise permitted under Section 6.09(b);

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) (i) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided, that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h)(i) plus the aggregate
gross amount of such proceeds in reliance upon Section 6.05(c) above shall not
exceed $20,000,000; provided, further, that the Net Proceeds thereof are applied
in accordance with Section 2.11(b); and (ii) dispositions of the assets or
Equity Interests of any Material Insurance Subsidiary; provided, that (i) such
sales and dispositions are for Fair Market Value, (ii) such disposition is for
85% cash consideration, to a third party that is not an Affiliate upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would
otherwise be obtained in a comparable arm’s-length transaction, (iii) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (iv) the Total Secured Leverage Ratio shall not exceed the lesser of
(x) 5.275 to 1.00 and (y) the Total Secured Leverage Ratio immediately prior to
giving effect to such disposition and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets; provided that solely for purposes of the Bridges Sale, the
Total Secured Leverage Ratio shall be calculated net of the Unrestricted Cash
proceeds received thereof (it being agreed that any cash proceeds received and
deposited into the escrow account (or other account) described in the proviso
below shall be deemed Unrestricted Cash for purposes of calculating the Total
Secured Leverage Ratio in connection with the Bridges Sale), and (v) the Net
Proceeds thereof (which, for the avoidance doubt, shall not be subject to a
reinvestment right other than as set forth below in this clause (h)) are applied
in accordance with Section 2.11(b) and subject to the Prepayment Fees in respect
of COC Payment Events pursuant to Section 2.12(e).; provided that
notwithstanding the foregoing, the Borrower and its Subsidiaries can retain up
to $50,000,000 of Net Proceeds from the Bridges Sale as long as such amount is
held in an escrow account (or such other account satisfactory to the
Administrative Agent) subject to the sole control of the Administrative Agent
which account shall be established promptly upon the receipt of the Net
Proceeds, but in no event to exceed 30 days following receipt unless the
Administrative Agent consents in its sole discretion), with such proceeds only
being released to the Borrower and its Subsidiaries (i) with the consent of the
Administrative Agent, if used to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower and the

 

-134-



--------------------------------------------------------------------------------

Loan Parties or to make investments in Permitted Business Acquisitions or
Investments permitted by Section 6.04, (ii) with the consent of the
Administrative Agent or (iii) if used to prepay Term Loans together with a
premium equal to 3.00% of the aggregate principal amount being prepaid; provided
further, if there are any amounts remaining in such escrow account on the date
that is nine months after receipt of such Net Proceeds, then such amounts will
be used to prepay Term Loans together with a premium equal to 3.00% of the
aggregate principal amount being prepaid.

(i) any Permitted Business Acquisition or merger or consolidation in order to
effect a Permitted Business Acquisition; provided, that following any such
merger or consolidation (i) involving the Borrower, the Borrower is the
surviving corporation, (ii) involving a Domestic Subsidiary, the surviving or
resulting entity shall be a Subsidiary Loan Party that is a Wholly Owned
Subsidiary and (iii) involving a Foreign Subsidiary, the surviving or resulting
entity shall be a Wholly Owned Subsidiary;

(j) non-exclusive licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Subsidiary in
the ordinary course of business and other licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Subsidiary that are not material to the conduct of any of the
business lines of the Borrower and the Subsidiaries, that do not materially
interfere with the ordinary course of the business of the Borrower or any of its
Subsidiaries and the value of which does not constitute a material portion of
the assets of the Borrower and its Subsidiaries, taken as a whole, and that are
not material to the ordinary course of conduct of the business of the Borrower
or any of its Subsidiaries;

(k) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(l) sales, leases or other dispositions of inventory, equipment or other assets
(excluding Equity Interests, assets constituting a business division, unit, line
of business, all or substantially all of the assets of any Material Subsidiary,
Sale and Lease-Back Transactions and receivables) of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries; provided, that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

(m) [reserved];

(n) [reserved]; and

(o) [reserved].

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (except as permitted to Loan Parties pursuant to Section 6.05(c))
unless such disposition is for Fair Market Value, and (ii) no sale, transfer or
other disposition of assets with a Fair Market Value of more than $2,000,000
shall be permitted by paragraph (a), (d), (h),or (l) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided, that for
purposes of clause (ii),

 

-135-



--------------------------------------------------------------------------------

the amount of any secured Indebtedness of the Borrower or any Subsidiary or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash.

SECTION 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of capital or otherwise), whether in cash, property, securities or
a combination thereof, with respect to any of its Equity Interests (other than
dividends and distributions on Equity Interests payable solely by the issuance
of additional Equity Interests (other than Disqualified Stock) of the person
paying such dividends or distributions) or directly or indirectly redeem,
purchase, retire or otherwise acquire for value (or permit any subsidiary of the
Borrower to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests of the person redeeming, purchasing, retiring or acquiring such
shares) (any of the foregoing dividends, distributions, redemptions,
repurchases, retirements, other acquisitions or setting aside of amounts,
“Dividends”); provided, however, that:

(a) (i) any Subsidiary may declare and pay dividends to, or make other
distributions to, the Borrower or any Subsidiary that is a direct parent of such
Subsidiary and, if not a Wholly Owned Subsidiary, to each other direct owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests; and (ii) to the extent permitted by Section 6.04, any
Subsidiary that is not a Wholly Owned Subsidiary may repurchase its Equity
Interests from any owner of the Equity Interests of such Subsidiary that is not
the Borrower or a Subsidiary;

(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings, including, in an aggregate amount not to exceed
$2,500,000, for director fees and for costs and expenses associated with
registration and listing of Holdings’ Equity Interests, and (ii) actual U.S.
federal, state and local income Tax liabilities of Holdings for the consolidated
group of which Holdings is parent to the extent that Holdings, and not the
Borrower, (A) files a consolidated U.S. federal income tax return that includes
the Borrower and its Subsidiaries in an amount not to exceed the amount that the
Borrower and its Subsidiaries would have been required to pay in respect of
federal, state or local income taxes, as the case may be, in respect of such
year if the Borrower and its Subsidiaries had paid such taxes directly as a
stand-alone taxpayer or stand-alone group; provided, that with respect to any
such taxes attributable to Unrestricted Subsidiaries, such dividends or
distributions shall be permitted only to the extent of cash actually received
from such Unrestricted Subsidiaries and (B) actually pays, or will pay, as the
consolidated tax payor, such taxes for the Borrower and its Subsidiaries, it
being agreed that if such dividends and distributions are paid to Holdings and
Holdings does not make such consolidated tax payments on the date when the
Borrower and its subsidiaries are required to pay such taxes, such failure shall
be an Event of Default that shall continue until all such taxes are paid,
(iii) fees and expenses related to any public offering or private placement of
equity securities of Holdings that is not consummated, and (iv) other fees and
expenses in connection with the maintenance of its existence and its ownership
of the Borrower;

 

-136-



--------------------------------------------------------------------------------

(c) the Borrower may declare and pay dividends or make other distributions to
Holdings in order to enable Holdings to purchase or redeem Equity Interests of
Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Holdings, the Borrower or any of the Subsidiaries or by any Plan upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of dividends
for such purchases or redemptions under this Section 6.06(c) shall not exceed
(i) in any fiscal year (A) $2,500,000 (plus up to $1,250,000 of any such unused
amounts from the immediately preceding year which may be carried over), plus
(ii) cash proceeds received from directors, consultants, officers or employees
of Holdings, the Borrower or any Subsidiary from the issuance of Equity
Interests of Holdings (other than Disqualified Stock) in connection with
permitted employee compensation and incentive arrangements as set forth in a
certificate of a Responsible Officer of the Borrower, which, if not used in any
fiscal year, may be carried forward to any fiscal calendar year, plus
(iii) amounts received in respect of key man life insurance policy proceeds;

(d) any person may make noncash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any person may make additional dividends or other
distributions in an aggregate amount with all other Dividends and other
distributions made pursuant to this clause (e) not to exceed
$5,000,000;[reserved];

(f) any person may make distributions to minority shareholders of any subsidiary
that is acquired pursuant to a Permitted Business Acquisition pursuant to
appraisal or dissenters’ rights with respect to shares of such subsidiary held
by such shareholders;

(g) [reserved];

(h) [reserved];

(i) [reserved];

(j) the Borrower or any Subsidiary may make payments of cash, or dividends,
distributions or advances to allow such person to make payments of cash, in lieu
of the issuance of fractional shares upon exercise of warrants or upon the
conversion or exchange of Equity Interests of such person; provided, however,
that the aggregate amount of such payments, dividends, distributions or advances
shall not exceed $5,000,000; and

(k) [reserved]; and

 

-137-



--------------------------------------------------------------------------------

(l) the Borrower may (x) declare and pay dividends to Holdings to enable
Holdings to make payments or purchases in respect of the Existing Holdings Notes
using the proceeds of issuances of 2017 Exchange Notes, (y) issue 2017 Exchange
Notes in exchange for Existing Holdings Notes pursuant to the 2017 Exchange and
(z) declare and pay dividends to Holdings to enable Holdings to pay accrued and
unpaid interest with respect to Existing Holdings Notes in connection with the
transactions described in clauses (x) and (y).

SECTION 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is (i) otherwise expressly permitted (or required) with such
Affiliates or holders under this Agreement or (ii) upon terms no less favorable
to the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;
provided, that this clause (ii) shall not apply to (A) the indemnification of
directors of Holdings, the Borrower or the Subsidiaries in accordance with
customary practice or (B) to the extent otherwise permitted under this Agreement
(each of which shall not be prohibited by this Section 6.07), the following:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, deferred compensation agreements, stock options and
stock ownership plans or similar employee benefit plans approved by the Board of
Directors of Holdings;

(ii) [reserved];

(iii) transactions among the Borrower and the Loan Parties (other than Holdings)
and transactions among the Loan Parties (other than Holdings);

(iv) the payment of fees and indemnities to directors, officers, employees and
consultants of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business;

(v) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, the Transaction Documents,
agreements set forth on Schedule 6.07 and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Subsidiaries of
its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (v) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

(vi) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions, as described herein or contemplated by the
Transaction Documents;

(vii) any employment agreements entered into by Holdings, the Borrower or any of
the Subsidiaries in the ordinary course of business;

 

-138-



--------------------------------------------------------------------------------

(viii) transactions permitted by, and complying with, the provisions of,
Section 6.04;

(ix) transactions permitted by, and complying with, the provisions of,
Section 6.05;

(x) transactions permitted by, and complying with the provisions of,
Section 6.06;

(xi) any purchase by any director, officer, employee or consultant of the
Borrower or Holdings of Equity Interests of Holdings or any contribution by
Holdings to, or purchases of, equity capital of the Borrower; provided that any
Equity Interests of the Borrower shall be pledged to the Administrative Agent on
behalf of the Lenders pursuant to the Collateral Agreement;

(xii) [reserved;]

(xiii) payments or loans (or cancellation of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors or the managing
member of the Borrower in good faith, (B) made in compliance with applicable law
and (C) otherwise permitted under this Agreement;

(xiv) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower and Holdings from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Borrower qualified to render such
letter and (B) reasonably satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;

(xvi) [reserved.];

(xvii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xviii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

 

-139-



--------------------------------------------------------------------------------

(xix) transactions between Holdings, the Borrower or any of its Subsidiaries and
any person that is an Affiliate solely by virtue of having a director who is
also a director of Holdings, the Borrower or any direct or indirect parent
company of the Borrower, provided, however, that such director abstains from
voting as a director of Holdings or the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person;

(xx) intercompany transactions for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries;

(xxi) the termination of management agreements and payments in connection
therewith at the net present value of future payments;

(xxii) transactions among the Borrower and its Subsidiaries that are not
prohibited under this Agreement in the ordinary course of business;

(xxiii) entering into tax sharing agreements or arrangements approved by the
Board of Directors of Holdings or the Borrower, provided that any payments
thereunder are permitted by Section 6.06;

(xxiv) any agreements or arrangements between a third party and an Affiliate of
the Borrower that are acquired or assumed by the Borrower or any Subsidiary in
connection with an acquisition or merger of such third party (or assets of such
third party) by or with the Borrower or any Subsidiary; provided, that (A) such
acquisition or merger is permitted under this Agreement and (B) such agreements
or arrangements are not entered into in contemplation of such acquisition or
merger or otherwise for the purpose of avoiding the restrictions imposed by this
Section 6.07; and

(xxv) any contribution to the capital of the Borrower by Holdings.

SECTION 6.08 Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of the Borrower and any Subsidiary, (i) any business or business
activity conducted by any of them on the Closing Date and any business or
business activities incidental or related thereto, (ii) any business or business
activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including the
consummation of the Transactions, (iii) any business or business activity that
the senior management of the Borrower deems beneficial for the Borrower or such
Subsidiary or (iv) any business or business activity of any person acquired
pursuant to a Permitted Business Acquisition provided that such Permitted
Business Acquisition was in a Similar Business; and

(b) in the case of Holdings, (i) ownership of the Equity Interests in the
Borrower together with activities directly related thereto, and (A) Holdings
shall own no assets other than such Equity Interests, its books and records,
deposit accounts of Holdings existing prior to the Closing Date, any replacement
deposit accounts or additional deposit accounts entered into in the ordinary
course of Holdings’ business, all cash deposits held therein, and cash

 

-140-



--------------------------------------------------------------------------------

paid to Holdings in accordance with the terms hereof, and (B) Holdings shall not
grant a Lien on any of its assets other than Liens created pursuant to the Loan
Documents, and ordinary course Liens incurred under customary deposit account
agreements entered into by Holdings with respect to deposit accounts existing
prior to the Closing Date (and any replacement deposit accounts entered into in
the ordinary course of Holdings’ business); (ii) performance of its obligations
under and in connection with the Loan Documents, the 2017 Exchange Notes, any
Permitted Refinancing Indebtedness in respect of the Loan Documents or the 2017
Exchange Notes, and the Existing Holdings Notes; (iii) issuance of Equity
Interests and activities related thereto; (iv) as otherwise required by law; and
(v) holding any cash received in accordance with the terms hereof and investing
such proceeds in Permitted Investments.

SECTION 6.09 Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders the articles
or certificate of incorporation or by-laws or limited liability company
operating agreement or other Organizational Documents of the Borrower or any of
the Subsidiaries.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Junior Indebtedness (or any
Permitted Refinancing Indebtedness in respect of the foregoing) or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Indebtedness
(or any Permitted Refinancing Indebtedness in respect of the foregoing)
(collectively, a “Junior Indebtedness Payment”), except for (A) Refinancing with
Permitted Refinancing Indebtedness in respect thereof permitted by Section 6.01,
(B) payments of regularly scheduled interest, other than (x) payments in respect
of the Indebtedness subordinated in right of payment to the Obligations
prohibited by the subordination provisions thereof and (y) cash payments of
interest with respect to the 2017 Exchange Notes, which shall only be permitted
if, (I) the pro forma Senior Secured Leverage Ratio immediately after giving
effect to such cash payment of interest is less than or equal to 4.375 to 1.00
(such ratio being calculated, solely for purposes of this clause, based on the
most recently available internally generated financials for the Borrower and its
subsidiaries), (II) (x) if all interest due is paid in cash, the Consolidated
Fixed Charge Coverage Ratio immediately after giving effect to such cash payment
of interest, is greater than or equal to 1.375 to 1.00 on a pro forma basis
after giving effect to such payment (such ratio being calculated, solely for
purposes of this clause, based on the most recently available internally
generated financials for the Borrower and its subsidiaries), (y) if paid
partially in cash and partially as paid-in-kind interest, the Consolidated Fixed
Charge Coverage Ratio immediately after giving effect to such cash payment of
interest is greater than or equal to 1.25 to 1.00 but less than 1.375 to 1.00 on
a pro form basis after giving effect to such payment (such ratio being
calculated, solely for purposes of this clause, based on the most recently
available internally generated financials for the Borrower and its
subsidiaries), and (III) the Average Liquidity calculated as of the record date
for such interest payment minus the contemplated amount of the cash interest
payment shall be greater than or equal to $80,000,000, (C) to the extent this
Agreement is then in effect, principal on the scheduled maturity date thereof,
subject to any subordination provisions applicable thereto, (D) purchases,
redemptions, retirement, acquisition,

 

-141-



--------------------------------------------------------------------------------

cancellation or termination of any Affinion Investments Notes, Extended Senior
Subordinated Notes and Senior Notes (I) solely with the proceeds of the issuance
of 2017 Exchange Notes, (II) in exchange for 2017 Exchange Notes and (III) with
other cash of the Borrower and its Subsidiaries to pay accrued and unpaid
interest with respect to any Affinion Investments Notes, Extended Senior
Subordinated Notes or Senior Notes, in connection with the transactions
described in clauses (I) and (II), and (E) purchases, redemptions, retirement,
acquisition, cancellation or termination of Junior Indebtedness with the
proceeds of contributions to common capital, or issuances of Equity Interests
of, Holdings, conversion of Junior Indebtedness to Equity Interests of Holdings
or exchange of Junior Indebtedness for Equity Interests of Holdings, in each
case, other than Disqualified Stock of Holdings;

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Indebtedness documentation (and any Permitted Refinancing
Indebtedness in respect of the foregoing), or any agreement relating thereto,
other than amendments or modifications that (A) are not in any manner materially
adverse to Lenders and that do not affect the subordination provisions thereof
(if any) in a manner adverse to the Lenders and (B) to the extent applicable,
otherwise comply with the definition of “Permitted Refinancing Indebtedness.”

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances by any
Material Subsidiary to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by Holdings,
the Borrower or any Loan Party, or any Subsidiary required to be a Loan Party,
pursuant to the Security Documents, in each case, other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

(A) (I) restrictions imposed by applicable law, (II) restrictions on the payment
of dividends and distributions and the making of cash advances, contractual or
otherwise, imposed on Insurance Subsidiaries, and (III) restrictions on the
pledge of the direct Equity Interests of Insurance Subsidiaries under applicable
laws;

(B) contractual encumbrances or restrictions (1) in effect on the Closing Date
with respect to Liens permitted under Section 6.02(a) or as otherwise disclosed
on Schedule 6.09(c), (2) pursuant to the 2017 Exchange Notes Documents,
(3) pursuant to documentation related to any Indebtedness permitted pursuant to
Section 6.01 as long as such encumbrances or restrictions are no more
restrictive, taken as a whole, than those contained in this Agreement, (4)
[reserved], or (5) pursuant to documentation related to any permitted renewal,
extension or refinancing of any Indebtedness described in clauses (1) and (2)
that does not expand the scope of any such encumbrance or restriction or make
such restriction more onerous;

(C) any restriction on the Equity Interests or assets of a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of such Equity
Interests or assets permitted under Section 6.05 pending the closing of such
sale or disposition;

 

-142-



--------------------------------------------------------------------------------

(D) customary provisions in joint venture agreements and other similar
agreements applicable to the assets of, or the Equity Interests in, joint
ventures entered into in the ordinary course of business;

(E) other than with respect to Holdings, any restrictions imposed by any
agreement relating to Indebtedness permitted by Section 6.01 and secured by a
Lien permitted by Section 6.02 to secure such Indebtedness to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 applicable to the asset to be
sold pending the consummation of such sale;

(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(K) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions on the property subject to such lease; or

(L) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the Borrower or any
other Material Subsidiary or any of their respective assets.

SECTION 6.10 Financial Maintenance Covenants. Beginning with the fiscal quarter
ending on June 30, 2017, except with the written consent of the Required
Lenders, permit:

(a) the Total Secured Leverage Ratio on the last day of any fiscal quarter to
exceed the ratios set forth below:

 

Fiscal Quarter End Date

  

Total Secured Leverage Ratio

June 30, 2017

   7.500:1.000

September 30, 2017

   7.500:1.000

 

-143-



--------------------------------------------------------------------------------

Fiscal Quarter End Date

  

Total Secured Leverage Ratio

December 31, 2017

   7.500:1.000

March 31, 2018

   7.250:1.000

June 30, 2018

   7.000:1.000

September 30, 2018

   6.750:1.000

December 31, 2018

   6.500:1.000

March 31, 2019

   6.375:1.000

June 30, 2019

   6.250:1.000

September 30, 2019

   6.000:1.000

December 31, 2019

   5.875:1.000

March 31, 2020

   5.750:1.000

June 30, 2020

   5.750:1.000

September 30, 2020

   5.500:1.000

December 31, 2020

   5.500:1.000

March 31, 2021

   5.250:1.000

June 30, 2021

   5.000:1.000

September 30, 2021

   5.000:1.000

December 31, 2021

   4.750:1.000

March 31, 2022 and thereafter

   4.500:1.000

(b) the Consolidated Fixed Charge Coverage Ratio on the last day of any fiscal
quarter to be less than the ratios set forth below:

 

Fiscal Quarter End Date

  

Consolidated Fixed Charge Coverage Ratio

June 30, 2017

   1.000:1.000

September 30, 2017

   1.000:1.000

December 31, 2017

   1.000:1.000

March 31, 2018

   1.000:1.000

June 30, 2018

   1.000:1.000

September 30, 2018

   1.075:1.000

December 31, 2018

   1.100:1.000

March 31, 2019

   1.100:1.000

June 30, 2019

   1.100:1.000

September 30, 2019

   1.100:1.000

 

-144-



--------------------------------------------------------------------------------

Fiscal Quarter End Date

  

Consolidated Fixed Charge Coverage Ratio

December 31, 2019

   1.050:1.000

March 31, 2020

   1.050:1.000

June 30, 2020

   1.050:1.000

September 30, 2020

   1.000:1.000

December 31, 2020

   1.000:1.000

March 31, 2021

   1.000:1.000

June 30, 2021

   1.000:1.000

September 30, 2021

   1.000:1.000

December 31, 2021

   1.000:1.000

March 31, 2022 and thereafter

   1.000:1.000

SECTION 6.11 Limitations on Change in Fiscal Periods. Allow the fiscal year of
the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

SECTION 6.12 Swap Agreements. Enter into any Swap Agreement other than
(a) non-speculative Swap Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities
(including currency risks), and (b) non-speculative Swap Agreements entered into
in the ordinary course of business in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Holdings, the Borrower or any Subsidiary. 

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

 

-145-



--------------------------------------------------------------------------------

(d) any default shall be made in the due observance or performance by the
Borrower of any covenant or agreement contained in Section 5.01(a) (with respect
to the Borrower), 5.05(a), 5.09 or in Article VI ;

(e) default shall be made in the due observance or performance by the Borrower
or any Loan Party of (x) any covenant or agreement contained in Section 5.04 and
such default shall continue unremedied for a period of 5 days after notice
thereof from the Administrative Agent to the Borrower or (y) any covenant or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above and clause (x) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any Subsidiary shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided, that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of its subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any of
its subsidiaries, under Title 11 of the United States Code, as now constituted
or hereafter amended, or any other federal, state or foreign bankruptcy,
moratorium, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any of its
subsidiaries (except, in the case of any subsidiary, in a transaction permitted
by Section 6.05); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Holdings, the Borrower or any of its subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, moratorium, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee,

 

-146-



--------------------------------------------------------------------------------

custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any of its subsidiaries or for a substantial part of the property or
assets of Holdings, the Borrower or any of its subsidiaries, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(j) the failure by Holdings, the Borrower or any Loan Party or any Material
Subsidiary to pay one or more final judgments aggregating in excess of
$25,000,00016,500,000, which judgments are not discharged or effectively waived
or stayed for a period of 30 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the Borrower, a
Subsidiary or any ERISA Affiliate shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (iv) any other event or condition shall occur or exist
with respect to a Plan or a Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Loan Party (or, in the case of any Security
Document with respect to the pledge of Equity Interests of the Borrower, the
pledgor thereunder) not to be a legal, valid and binding obligation of any party
thereto, (ii) any security interest purported to be created by any Security
Document and to extend to assets that are not immaterial to the Borrower and the
Loan Parties on a consolidated basis or the Equity Interests of the Borrower,
shall cease to be, or shall be asserted in writing by the Borrower or any other
Loan Party (or, in the case of any Security Document with respect to the pledge
of Equity Interests of the Borrower, the pledgor thereunder) not to be, a valid
and perfected security interest (perfected as or having the priority required by
this Agreement or the relevant Security Document and subject to such limitations
and restrictions as are set forth herein and therein) in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or Collateral owned by Foreign Subsidiary Loan Parties or the application
thereof, or from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Agreement, or to file Uniform Commercial Code continuation
statements or take the actions described on Schedule 3.04 and except to the
extent that such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer, or (iii) the Guarantees pursuant to the Security Documents by Holdings,
the Borrower or any material Loan Parties of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings, the Borrower or any Loan
Party not to be in effect or not to be legal, valid and binding obligations;

 

-147-



--------------------------------------------------------------------------------

(m) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Affinion Investments Notes; or

(n) any Junior Indebtedness or any guarantees thereof that is subordinated in
right of payment to the Obligations, shall cease for any reason to be validly
subordinated to the Obligations as provided in the documentation governing such
Junior Indebtedness or any Loan Party shall contest the subordination of any
Junior Indebtedness or any guarantees thereof;

then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take any or all of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document constituting Obligations,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) demand Cash Collateral pursuant to
Section 2.22; and in any event with respect to any Loan Party described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document constituting Obligations, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.22, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

SECTION 7.02 Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Authority. (a) Each of the Lenders and each Issuing
Bank hereby irrevocably appoints HPS Investment Partners, LLC to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

 

-148-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “Collateral
Agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.04(d), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c) With respect to Foreign Security Documents governed by Swiss law (“Swiss
Security”), the Collateral Agent shall:

(i) hold and administer any non-accessory Swiss Security (nicht-akzessorische
Schweizer Sicherheiten) as indirect representative (indirekter Stellvertreter)
in its own name but on behalf and for the benefit of the Agents, the
Administrative Agent and the Lenders; and

(ii) hold and administer any accessory Swiss Security (akzessorische Schweizer
Sicherheiten) (e.g. a right of pledge) (a “Swiss Accessory Security”) for itself
and as direct representative (direkter Stellvertreter) in the name and on behalf
of the Agents, the Administrative Agent and the Lenders.

(d) The Administrative Agent and each Agent and Lender hereby appoints the
Collateral Agent as its direct representative (direkter Stellvertreter) and
authorizes the Collateral Agent (whether or not by or through employees or
agents):

(i) to accept, execute and deliver in its name and on its behalf as its direct
representative (direkter Stellvertreter) any Foreign Security Documents creating
a Swiss Accessory Security;

(ii) to accept, execute and deliver in its name and on its behalf as its direct
representative (direkter Stellvertreter) any amendments, confirmations and/or
alterations to any Foreign Security Documents creating a Swiss Accessory
Security and to administer, exercise such rights, remedies, powers and
discretions as are delegated to or conferred upon the Collateral Agent
thereunder together with such powers and discretions as are reasonably
incidental thereto; and

 

-149-



--------------------------------------------------------------------------------

(iii) to take such other action in its name and on its behalf as its direct
representative (direkter Stellvertreter) as may from time to time be authorized
under or in accordance with the Loan Documents.

(iv) The Administrative Agent and each Agent and Lender hereby ratifies and
approves all acts and declarations previously done by the Collateral Agent on
its behalf.

SECTION 8.02 Rights as a Lender. (a) The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

 

-150-



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or an Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or an Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06 Resignation of the Administrative Agent and the Collateral Agent.
(a) The Administrative Agent and/or Collateral Agent may at any time give to the
Lenders, the Issuing Banks and the Borrower notice of its resignation as
Administrative Agent and/or Collateral Agent. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and the Administrative Agent and/or Collateral Agent, as applicable
further agrees that for the 30 day period immediately following its notice of
resignation, it will not appoint a successor unless the Borrower shall have
consented to such successor, such consent not to be unreasonably withheld or
delayed. If no such successor shall have been so appointed by the

 

-151-



--------------------------------------------------------------------------------

Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent and/or Collateral Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent and/or
Collateral Agent meeting the qualifications set forth above; provided that if
the Administrative Agent and/or Collateral Agent shall notify the Borrower and
the Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent and/or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in its capacity as Collateral Agent holding collateral
security on behalf of any Secured Parties, it shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent and/or Collateral Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and/or Collateral
Agent, and the retiring Administrative Agent and/or Collateral shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
and/or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s and/or Collateral Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent and/or Collateral Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent and/or Collateral
Agent was acting as Administrative Agent and/or Collateral Agent.

(b) Any resignation by HPS Investment Partners, LLC as Administrative Agent
pursuant to this Section shall also constitute its resignation (and the
resignation of any HPS Lender) as an Issuing Bank and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank(s) and Swingline
Lender(s), (b) the retiring the Swingline Lender(s) shall be discharged from all
of its duties and obligations hereunder and under the other Loan Documents, and
(c) at the sole election of the retiring Administrative Agent, in its capacity
as an Issuing Bank, either (i) the retiring Administrative Agent, in its
capacity as an Issuing Bank, shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents, and the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit
or (ii) the retiring Administrative Agent, in its capacity as an Issuing Bank,
shall remain party to this Agreement as an Issuing Bank, and in such capacity
shall continue to have all of the rights and obligations of an “Issuing Bank”
under this Agreement and the other Loan Documents with respect to each Letter of
Credit previously issued by such Issuing Bank and outstanding at the time of its
resignation as Administrative Agent (including, without limitation, the right to
receive Issuing Bank Fees pursuant to Section 2.12(b)), but shall not be
required to issue any new (or renew or extend any existing) Letters of Credit.

 

-152-



--------------------------------------------------------------------------------

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger or Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or an Issuing Bank
hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Borrowing shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

 

-153-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Banks to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Banks in any such proceeding.

SECTION 8.10 Collateral Agreement. (a) (i) The Lenders and the Issuing Banks
irrevocably authorize the Collateral Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Collateral Agent and
the Issuing Banks shall have been made), (B) that is sold or to be sold to a
party that is not a Loan Party as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) subject to
Section 9.09, if approved, authorized or ratified in writing by the Required
Lenders.

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (i) or (j) of Section 6.02.

(b) The Lenders and the Issuing Banks irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any guarantor from its
obligations under the Guaranty Agreement and the other Security Documents if
such person ceases to be a Loan Party as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, each of the Required
Lenders will confirm in writing the Administrative Agent’s or Collateral
Agent’s, as applicable, authority to release or subordinate its interest in
particular types or items of property, or to release any guarantor from its
obligations under the Guarantee and the other Security Documents.

SECTION 8.11 Withholding Tax. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender or under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payment in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A

 

-154-



--------------------------------------------------------------------------------

certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, to its address set forth on Schedule 9.01(a)(i);

(ii) if to the Administrative Agent or Collateral Agent, to the applicable
address as set forth on Schedule 9.01(a)(ii) and including copies to any
sub-agents as set forth therein; and

(iii) if to the Swingline Lender (if any) or Issuing Bank (if any), to it at the
address or telecopy number set forth separately in writing.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

-155-



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Each of the Borrower, the Administrative Agent, each Issuing Bank and each
Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Bank and each Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) The Administrative Agent, each Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

-156-



--------------------------------------------------------------------------------

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including for purposes of this
Section 9.04(b), participations in Letter of Credit obligations and in Swingline
Loans) at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed);
provided, that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other person or in
connection with the initial syndication of the Loans; provided, that any

 

-157-



--------------------------------------------------------------------------------

liability of the Borrower to an assignee that is an Approved Fund or affiliate
of the assigning Lender under Section 2.15 or 2.17 shall be limited to the
amount, if any, that would have been payable hereunder by the Borrower in the
absence of such assignment; provided further that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten days after having received
notice thereof;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of in the case of a Term Loan, all or
any portion of such Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund of such Lender; and

(C) the Swingline Lenders and the Issuing Banks; provided, that the consent of
the Swingline Lenders and the Issuing Banks shall not be required if such
assignment is an assignment of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under a given Tranche, the amount of the
Commitments or Loans of the assigning Lender under a given Tranche subject to
each such assignment (as of the date such Assignment and Acceptance is recorded
in the Register by the Administrative Agent) shall not be less than (x)
$1,000,000 in respect of Term Loans, and (y) $5,000,000 in respect of the
Revolving Facility Loans, unless each of the Borrower and the Administrative
Agent otherwise consent; provided that simultaneous assignments to two or more
Related Funds or by two or more Related Funds to a single Assignee shall be
treated as one assignment for purposes of the minimum assignment requirement,
and shall be in an amount that is an integral multiple of $1,000,000 (or the
entire remaining amount of such Lender’s Commitment);

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which may be waived or reduced at the
Administrative Agent’s sole discretion); provided, that (i) assignments pursuant
to Section 2.19 shall not require the signature of the assigning Lender to
become effective and (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.19 shall be paid by the Borrower or the
assignee;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation and
other information with respect to the assignee that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, including any tax forms
required to be provided pursuant to Section 2.17(g); and

 

-158-



--------------------------------------------------------------------------------

(D) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance (which shall be the date of such recordation) the Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
of America a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Exposure owing to, each

 

-159-



--------------------------------------------------------------------------------

Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, all documents required under
Section 9.04(b)(ii)(C) (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
and until it has been recorded in the Register as provided in this paragraph,
provided that for the avoidance of doubt, the date that is the later of (i) the
trade date specified (if any) in the Assignment and Assumption and (ii) the day
such Assignment and Assumption has been recorded in the Register shall be the
effective date of the assignment.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, or the Borrower or any of the Affiliated Lenders)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (a) such Lender’s obligations under this
Agreement shall remain unchanged, (b) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (c) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided, that (x) such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to Section 9.04(a)(i) or clause (i), (ii), (iii),
(iv), (v) or (vi) of the first proviso to Section 9.09(b) and (2) directly
affects such Participant and (y) no other agreement with respect to such
Participant may exist between such Lender and such Participant.

(ii) The Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.16 and 2.17 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(g) (it being understood that the
documentation required under Section 2.17(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.19 as if it were an assignee under paragraph (b) of this

 

-160-



--------------------------------------------------------------------------------

Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.16 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may, without the consent of the Administrative Agent or the
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) [Reserved].

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to (i) a natural person, (ii) an Ineligible Institution without the prior
written consent of the Borrower, (iii) any Defaulting Lender or any of its
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (iii) or
(iv) any Affiliated Lenders, except as provided in section (h) below. Upon the
request of any Lender, the Administrative Agent shall inform such Lender as to
whether an actual proposed Participant or Assignee is an Ineligible Institution.

 

-161-



--------------------------------------------------------------------------------

(h) Assignments to Affiliated Lenders. Notwithstanding anything in this
Agreement to the contrary, any Term Lender may, at any time, assign all or a
portion of its Term Loans on a non-pro rata basis to an Affiliated Lender,
subject to the following limitations:

(i) In connection with an assignment to an Affiliated Lender, (A) the Affiliated
Lender shall have identified itself in writing as an Affiliated Lender to the
assigning Term Lender and the Administrative Agent prior to the execution of
such assignment and (B) the Affiliated Lender shall be deemed to have
represented and warranted to the assigning Term Lender and the Administrative
Agent that the requirements set forth in this Section 9.04(h)(i) and
Section 9.04(h)(iv) below shall have been satisfied upon consummation of the
applicable assignment;

(ii) Affiliated Lenders will not (A) have the right to receive information,
reports or other materials provided solely to Lenders by the Administrative
Agent and/or the Collateral Agent or any other Lender, except to the extent made
available to the Borrower, (B) attend or participate in meetings attended solely
by the Lenders and the Administrative Agent and/or the Collateral Agent or
(C) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative
Agent, the Collateral Agent or the Lenders;

(iii) (A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent, the Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) under, this Agreement or any other Loan
Document, each Affiliated Lender will be deemed to have consented in the same
proportion as the Term Lenders that are not Affiliated Lenders consented to such
matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such Affiliated Lender more than other Term Lenders in any
material respect, (B) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”),
each Affiliated Lender hereby agrees (x) not to vote on such Bankruptcy Plan,
(y) if such Affiliated Lender does vote on such Bankruptcy Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (z) not to contest any request by any party for a determination by a court
of competent jurisdiction effectuating the foregoing clause (y), in each case
under this clause (B) unless such Bankruptcy Plan adversely affects such
Affiliated Lender more than other Term Lenders in any material respect and
(C) each Affiliated Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Affiliate of the
Borrower’s attorney-in-fact, with full authority in the place and stead of such
Affiliate of the Borrower and in the name of such Affiliated Lender (solely in
respect of Term Loans held by such

 

-162-



--------------------------------------------------------------------------------

Affiliated Lender and not in respect of any other claim or status such
Affiliated Lender may otherwise have), from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary or appropriate to carry out
the provisions of this Section 9.04(h)(iii), including to ensure that any vote
of such Affiliated Lender on any Bankruptcy Plan is withdrawn or otherwise not
counted;

(iv) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 25% of the aggregate outstanding principal
amount of Term Loans;

(v) the Affiliated Lender will not be entitled to bring actions against the
Administrative Agent or the Collateral Agent, in its role as such, or receive
advice of counsel or other advisors to the Administrative Agent, the Collateral
Agent or any Lender or challenge the attorney-client privilege of their
respective counsel; and

(vi) the Loans held by any Affiliated Lenders in the aggregate shall not account
for more than 49.9% of the amounts included in determining whether the Required
Lenders have (A) consented to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (B) otherwise acted on any matter related
to any Loan Document or (C) directed or required the Administrative Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document.

Each Affiliated Lender that is a Term Lender hereunder agrees to comply with the
terms of this Section 9.04(h) (notwithstanding that it may be granted access to
the Platform or any other electronic site established for the Lenders by the
Administrative Agent), and each Affiliated Lenders agrees that in any subsequent
assignment of all or any portion of its Term Loans it shall identify itself in
writing to the assignee as an Affiliated Lender prior to the execution of such
assignment.

(i) Resignation as an Issuing Bank or a Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an
Issuing Bank or Swingline Lender assigns all of its Revolving Facility
Commitment and Revolving Facility Loans pursuant to Section 9.04(b), such
Issuing Bank or Swingline Lender may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuing Bank and/or (ii) upon 30 days’ notice to
the Borrower, resign as a Swingline Lender. In the event of any such resignation
as an Issuing Bank or a Swingline Lender, the Borrower shall be entitled to
appoint from among the Revolving Facility Lenders a successor Issuing Bank or
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of such Issuing Bank
as an Issuing Bank or Swingline Lender as a Swingline Lender, as the case may
be. If such Issuing Bank resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as an Issuing Bank and all unreimbursed L/C Disbursements with respect thereto
(including the right to require the Lenders to make ABR Loans or fund risk
participations in unreimbursed amounts pursuant to Section 2.05(c)). If such
Swingline Lender resigns as Swingline Lender, it shall retain all the rights of
the Swingline

 

-163-



--------------------------------------------------------------------------------

Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04(b). Upon the appointment of a successor Issuing Bank
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of a retiring Issuing Bank
or Swingline Lender, as the case may be, and (b) the successor Issuing Banks
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of such Issuing Bank with respect to such Letters of Credit.

SECTION 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent and its Affiliates in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution and delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) (including reasonable fees, charges and disbursements of counsel
for the Administrative Agent), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender and each Issuing Bank (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
Issuing Bank), in connection with the enforcement or protection of their rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or the
Letters of Credit issued hereunder, including all such out-of-pocket costs
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided that, the Borrower’s obligations under this
Section 9.05(a) for fees and expenses of legal counsel shall be limited to fees
and expenses of (x) one primary outside legal counsel for all persons described
in clauses (i) through (ii) above, taken as a whole, (y) in the case of any
actual or perceived conflict of interest, one outside legal counsel for each
group of affected Persons similarly situated, taken as a whole, in each
appropriate jurisdiction and (z) if necessary, one local or foreign legal
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions).

(b) The Borrower shall indemnify the Administrative Agent, Lead Arranger, the
Agents, each Issuing Bank, each Lender, their respective Affiliates and each of
their respective directors, trustees, officers, employees and agents (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
costs and expenses, including reasonable counsel fees, charges and disbursements
(except the allocated costs of in-house counsel and limited to the fees and
expenses of (x) one primary outside legal counsel to the Indemnitees, taken as a
whole, (y) in the case of any actual or perceived conflict of interest, one
outside legal counsel for each group of affected Persons similarly situated,
taken as a whole, in each appropriate jurisdiction and (z) if necessary, one
local or foreign legal counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions)), incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or

 

-164-



--------------------------------------------------------------------------------

delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party, by the Borrower or any other Loan Party or any of the
Borrower’s or such Loan Party’s directors, shareholders or creditors; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
(x) determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment,
satisfaction and discharge of any of the Obligations, the resignation of the
Administrative Agent or any Issuing Bank or any Swingline Lender, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
any Issuing Bank or any Lender. All amounts due under this Section 9.05 shall be
payable no later than ten Business Days after written demand therefor,
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested. This Section 9.05(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing,

 

-165-



--------------------------------------------------------------------------------

each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable Issuing Bank or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the
applicable Issuing Bank in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
or applicable Issuing Bank in connection with such capacity. The obligations of
the Lenders under this subsection (d) are subject to the provisions of
Section 2.18(f).

SECTION 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any other Subsidiary against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

SECTION 9.07 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender, or the Administrative Agent, the Collateral Agent,
any Issuing Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to the Administrative Agent or the
Collateral Agent, as applicable, upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent or the Collateral Agent (as applicable), plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.

 

-166-



--------------------------------------------------------------------------------

SECTION 9.08 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.09 Waivers; Amendment. (a) None of the Arranger, the Agents or the
Lenders shall by any act (except by a written instrument pursuant to clause
(b) below), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Arranger, Agent or Lender, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by any Arranger, Agent
or Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Arranger, Agent or Lender
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified, or (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders and (y) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
each party thereto and the Administrative Agent and consented to by the Required
Lenders; provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender or a decrease of fees of
any Lender),

(iii) extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory prepayment or reduction in the aggregate Commitments shall not
constitute an extension, waiver or reduction of the amount of a scheduled
installment of principal or date of payment of interest or fees),

 

-167-



--------------------------------------------------------------------------------

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby, or
require any Lender to make available Interest Periods longer than six months
without its consent, without the prior written consent of the each Lender
adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the applicable Loans and
Commitments),

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or any other Loan Party from its Guarantee under the Guaranty
Agreement, unless, in the case of a Loan Party, all or substantially all of the
Equity Interests of such Loan Party are sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender,

(vii) subordinate the Liens in favor of the Administrative Agent or Collateral
Agent, as applicable, securing the Obligations, with respect to all or
substantially all of the Collateral, without the prior written consent of each
Lender,

(viii) effect any waiver, amendment or modification that by its terms adversely
affects the rights of Lenders participating in any Class of Loans, as the case
may be, differently from those of Lenders participating in another Class of
Loans, without the consent of the Majority Lenders participating in the
adversely affected Class (it being agreed that the Required Lenders, may waive,
in whole or in part, any prepayment required by Section 2.11 so long as the
application of any prepayment still required to be made is not changed), and

(ix) effect any waiver, amendment or modification of Section 5.4 of the
Collateral Agreement, or any comparable provision of any other Security
Document, in a manner that materially adversely affects the rights in respect of
payments or collateral of Lenders, without the consent of each Lender so
affected;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, a Swingline Lender or an
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, such Swingline Lender or such Issuing Bank acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.09 and any
consent by any Lender pursuant to this Section 9.09 shall bind any Assignee of
such Lender.

 

-168-



--------------------------------------------------------------------------------

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any other waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(e) Subject to the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of Required Lenders.

(f) Notwithstanding anything to the contrary contained in this Section 9.09,
this Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all or a portion of the outstanding
Term Loans of any Class (“Refinanced Term Loans”) with one or more tranches of
replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus
accrued interest, fees, expenses and premium), (b) the Effective Yield for such
Replacement Term Loans shall not be higher than the Effective Yield for such
Refinanced Term Loans, unless the final stated maturity of such Replacement Term
Loans is at least one year later than the final stated maturity of such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of Replacement
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
such Refinanced Term Loans, at the time of such refinancing (except by virtue of
amortization or prepayment of the Refinanced Term Loans prior to the time of
such incurrence), (d) any Replacement Term Loans have a final stated maturity
equal to or later than the final stated maturity date of the Refinanced Term
Loans at the time of such refinancing, (e) any Replacement Term Loans may
participate on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory prepayment made by the
Borrower pursuant to Section 2.11 with any Class of Term Loans that ranks pari
passu as to security with such

 

-169-



--------------------------------------------------------------------------------

Replacement Term Loans (and junior basis as to any Class of Term Loans that
ranks senior as to security with such Replacement Term Loans) and (f) all other
terms applicable to such Replacement Term Loans (excluding pricing, interest,
fees, rate floors, call, premiums and maturity date, subject to preceding
clauses (b), (c) and (d)) shall be substantially identical to, or less favorable
to the Lenders providing such Replacement Term Loans than, those applicable to
such Refinanced Term Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the Latest Maturity
Date in effect immediately prior to such refinancing.

(g) Notwithstanding anything to the contrary contained in this Section 9.09, if
at any time after Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

(h) Notwithstanding anything to the contrary contained in this Section 9.09, any
waiver, amendment or modification of this Agreement that (x) in the absence of
this clause (h) would require the consent of the Required Lenders and (y) by its
terms affects solely the rights, benefits, duties or obligations under this
Agreement of one Class of Lenders and not any other Class of Lenders may, in
each case, be effected by an agreement or agreements in writing entered into by
the Borrower and Majority Lenders of such affected Class of Lenders (together
with any other individual Lender directly affected thereby whose consent would
be required by the first and second provisos appearing in Section 9.09(b)).

(i) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Administrative Agent, the Borrower and the Revolving
Facility Lenders shall be permitted to amend this Agreement in order to (i) add
new or additional Issuing Banks and/or Swingline Lenders or to reflect that
Letters of Credit may be issued by a Third Party LC Issuer, (ii) revise the
Letter of Credit and Swingline provisions in this Agreement to accommodate the
administrative or operational needs of such new or additional Issuing Bank,
Third Party LC Issuer and/or Swingline Lenders, provided that (X) any such
Issuing Banks and/or Swingline Lenders and any such revised provisions must be
reasonably acceptable to the Administrative Agent and the Revolving Facility
Lenders, and (Y) such amendments shall not be materially adverse to the Term
Lenders, (iii) modify the required notice period for borrowing of Revolving
Facility Loans and (iv) increase or decrease the L/C Commitment and Swingline
Commitment amounts, provided that in no event shall such L/C Commitment or
Swingline Commitment amounts exceed the Revolving Facility Commitment. Such
amendment(s) shall become effective without any further action or consent of any
other party to any Loan Document.

(j) Notwithstanding anything to the contrary contained in this Section 9.09,
this Agreement and the other Loan Documents may be amended, restated,
supplemented and/or otherwise modified with the written consent of the
Administrative Agent, Holdings, the Borrower and the Required Lenders, in order
to (i) increase the interest rate or yield applicable to the Credit Facilities,
including by increasing the Applicable Margin or similar component of

 

-170-



--------------------------------------------------------------------------------

the interest rate, by modifying the method of computing interest applicable to
the Credit Facilities (including by creating any new interest rate “floors”) or
paying additional upfront fees, consent fees or original issue discount on or
with respect to the Credit Facilities and (ii) increase a letter of credit,
unused commitment, facility or utilization fee or other fees having similar
effect under the Credit Facilities.

SECTION 9.10 Interest Rate Limitation. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable Requirements of Law, shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of the Lenders and the Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower.

SECTION 9.11 [Reserved].

SECTION 9.12 Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the Arranger, any Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

SECTION 9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-171-



--------------------------------------------------------------------------------

SECTION 9.14 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Bank or Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

SECTION 9.16 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.17 Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against Holdings, the
Borrower or any other Loan Party or their properties in the courts of any
jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

-172-



--------------------------------------------------------------------------------

SECTION 9.18 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, the Borrower and the other Loan Parties furnished to it by or on
behalf of Holdings, the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.18
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.18),
except: (a) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(b) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (c) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.18), (d) in order to enforce its rights under any Loan
Document in a legal proceeding, (e) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.18), (f) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section) or (g) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.

SECTION 9.19 Direct Website Communications.

(a) Delivery. (i) Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (a) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (b) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (c) provides notice of any Default or Event of
Default under this Agreement or (d) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft

 

-173-



--------------------------------------------------------------------------------

medium in a format acceptable to the Administrative Agent. In addition, each
Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document but only to the extent requested by the Administrative Agent. Nothing
in this Section 9.19 shall prejudice the right of the Agents, the Lead Arranger
or any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make the Communications available to the Lenders and
each Issuing Bank by posting the Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, each Issuing Bank and the Lenders to treat
such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 9.18); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

(c) Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF

 

-174-



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Communications through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.20 Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party (other than
the Equity Interests of the Borrower) to a person that is not (and is not
required to become) a Loan Party in a transaction permitted by this Agreement,
then the Administrative Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent to) take such action and execute any such documents as
may be reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to release any Liens created by any Loan Document in respect of such
assets or Equity interests, and, in the case of a disposition of the Equity
Interests of any Loan Party in a transaction permitted by this Agreement and as
a result of which such Loan Party would cease to be a Subsidiary, terminate such
Loan Party’s obligations under the Guaranty Agreement, Collateral Agreement and
any other applicable Security Document. In addition, the Administrative Agent
agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnities and expense reimbursement obligations to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Any representation, warranty or covenant contained
in any Loan Document relating to any such Equity Interests, asset or subsidiary
of the Borrower shall no longer be deemed to be made once such Equity Interests
or asset or subsidiary is so conveyed, sold, leased, assigned, transferred or
disposed of.

SECTION 9.21 Power of Attorney. Each Lender (including each Swingline Lender)
and each Issuing Bank hereby (i) authorizes the Administrative Agent as its
agent and attorney-in-fact to execute and deliver, on behalf of and in the name
of such Lender or Issuing Bank (or Affiliate), all and any Loan Documents
(including Security Documents) and related documentation, (ii) authorizes the
Administrative Agent to appoint any further agents or attorneys-in-fact to
execute and deliver, or otherwise to act, on behalf of and in the name of the
Administrative Agent for any such purpose and (iii) authorizes the
Administrative Agent to delegate its powers under this power of attorney and to
do any and all acts and to make and receive all declarations that are deemed
necessary or appropriate to the Administrative Agent.

 

-175-



--------------------------------------------------------------------------------

SECTION 9.22 PATRIOT Act Notice. Each Lender, each Issuing Bank, the
Administrative Agent (for itself and not on behalf of any Lender) and the
Collateral Agent hereby notifies each Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name, address and taxpayer information number of each Loan Party and other
information that will allow such Lender, such Issuing Bank, the Administrative
Agent or the Collateral Agent, as applicable, to identify such Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by any Lender, any Issuing Bank, the Administrative Agent or the
Collateral Agent, provide all documentation and other information that such
Lender, such Issuing Bank, the Administrative Agent or the Collateral Agent, as
applicable, reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act.

SECTION 9.23 No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lead Arranger, and the other Agents are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arranger, and the other Agents, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Lead Arranger, and the other Agents each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other person and
(B) neither the Administrative Agent, the Lead Arranger, nor any of the other
Agents has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Lead Arranger, and the other Agents and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, the Lead Arranger, nor any of the other Agents has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Lead Arranger,
and the other Agents with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

-176-



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left intentionally blank.]

 

-177-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AFFINION GROUP HOLDINGS, INC., as Holdings

By:  

 

Name:   Title:   AFFINION GROUP, INC., as Borrower

By:  

 

Name:   Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HPS INVESTMENT PARTNERS, LLC, as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

[Lender signature pages on file with Administrative Agent]

[Signature Page to Credit Agreement]